Execution Version



--------------------------------------------------------------------------------



CREDIT AGREEMENT

Dated as of
March 19, 2019
among



SEACOR HOLDINGS INC.


THE LENDERS AND ISSUING BANKS PARTIES HERETO,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Security Trustee


______________________________________________


JPMORGAN CHASE BANK, N.A., DNB MARKETS, INC. AND REGIONS BANK,
as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------







509265-2196-Active.28970413.14



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS; INTERPRETATION
Section 1.1    Definitions    1
Section 1.2    Time of Day    27
Section 1.3    Accounting Terms; GAAP; Pro Forma Calculations    27
Section 1.4    Terms and Interpretations Generally    28
ARTICLE II
THE CREDIT FACILITIES
Section 2.1    Loans    28
Section 2.2    Types of Loans and Minimum Borrowing Amounts    29
Section 2.3    Manner of Loan Borrowings; Continuations and Conversions of
Borrowings    29
Section 2.4    Interest Periods    30
Section 2.5    Funding of Loans    31
Section 2.6    Applicable Interest Rates    32
Section 2.7    Default Rate    32
Section 2.8    Repayment of Loans; Evidence of Debt    33
Section 2.9    Optional Prepayments of Loans    34
Section 2.10    Mandatory Prepayments of Loans    34
Section 2.11    Breakage Fees    35
Section 2.12    Letters of Credit    36
Section 2.13    Reductions and Terminations of the Commitments    41
Section 2.14    Incremental; Increase of the Commitments    41
Section 2.15    Alternative Rate of Interest    42
Section 2.16    Defaulting Lenders    43
ARTICLE III
FEES AND PAYMENTS
Section 3.1    Fees    45
Section 3.2    Place and Application of Payments    46
Section 3.3    Withholding Taxes    46
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1    Closing Date    51
Section 4.2    All Credit Extensions    54
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1    Corporate Organization    54
Section 5.2    Power and Authority; Validity    55
Section 5.3    No Violation    55
Section 5.4    Litigation    55
Section 5.5    Use of Proceeds; Margin Regulations    55
Section 5.6    Investment Company Act    55
Section 5.7    Anti-Corruption Laws; Sanctions    56


i
        

--------------------------------------------------------------------------------




Section 5.8    True and Complete Disclosure    56
Section 5.9    Financial Statements    56
Section 5.10    No Material Adverse Change    56
Section 5.11    Taxes    56
Section 5.12    Consents    57
Section 5.13    Insurance    57
Section 5.14    Intellectual Property    57
Section 5.15    Ownership of Property    57
Section 5.16    Collateral Documents    57
Section 5.17    Legal Names of Borrower and Subsidiaries    57
Section 5.18    Vessels    57
Section 5.19    Form of Documentation    58
Section 5.20    Pari Passu or Priority Status    58
Section 5.21    No Immunity    58
Section 5.22    Solvency    58
Section 5.23    Compliance With Laws    58
Section 5.24    ERISA    58
ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.1    Corporate Existence    59
Section 6.2    Maintenance of Properties, including Vessels; Vessel
Contracts    59
Section 6.3    Taxes    60
Section 6.4    ERISA    60
Section 6.5    Insurance    60
Section 6.6    Financial Reports and Other Information    62
Section 6.7    Lender Inspection rights    65
Section 6.8    Conduct of Business    65
Section 6.9    Use of Proceeds    65
Section 6.10    Compliance with Laws    65
Section 6.11    Use of Property and Facilities; Environmental Laws    66
Section 6.12    Further Assurances; Additional Collateral and Additional
Guarantors    66
Section 6.13    Change of Ownership; Registry; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc.    67
Section 6.14    Debt Coverage Deposit    67
ARTICLE VII
NEGATIVE COVENANTS
Section 7.1    Restrictions on Fundamental Changes    67
Section 7.2    Liens    68
Section 7.3    Indebtedness    71
Section 7.4    Transactions with Affiliates    72
Section 7.5    Limitation on Restricted Payments    72
Section 7.6    Limitation on Asset Sales    73
Section 7.7    Financial Covenants    73
Section 7.8    Restrictive and Negative Pledge Agreements    74
Section 7.9    Unrestricted Subsidiaries    75
Section 7.10    Sanctions    76
Section 7.11    Sale and Leaseback Transactions    76




ii
        

--------------------------------------------------------------------------------




ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.1    Events of Default    76
Section 8.2    Non-Bankruptcy Defaults    78
Section 8.3    Bankruptcy Defaults    78
Section 8.4    Collateral for Undrawn Letters of Credit    78
Section 8.5    Notice of Default    79
Section 8.6    Expenses    79
Section 8.7    Distribution and Application of Proceeds    79
Section 8.8    Enforcement rights    80
Section 8.9    Cure Rights    81
ARTICLE IX
CHANGE IN CIRCUMSTANCES
Section 9.1    Change in Law; Illegality    81
Section 9.2    Increased Cost and Reduced Return    82
Section 9.3    Lending Offices    84
Section 9.4    Discretion of Lender as to Manner of Funding    84
Section 9.5    Substitution of Lender or Issuing Bank    84
ARTICLE X
THE ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND ISSUING BANKS
Section 10.1    Appointment and Authorization of Administrative Agent    85
Section 10.2    Rights and Powers as a Lender    85
Section 10.3    Action by Administrative Agent    85
Section 10.4    Consultation with Experts    85
Section 10.5    Indemnification Provisions; Credit Decision    85
Section 10.6    Indemnity    86
Section 10.7    Resignation    86
Section 10.8    Collateral and Guaranty Matters    87
ARTICLE XI
MISCELLANEOUS
Section 11.1    No Waiver; etc.    88
Section 11.2    Non-Business Day    88
Section 11.3    Documentary Taxes    88
Section 11.4    Survival of Representations    89
Section 11.5    Survival of Indemnities    89
Section 11.6    Setoff; Pro Rata Sharing    89
Section 11.7    Notices    89
Section 11.8    Counterparts    92
Section 11.9    Successors and Assigns    92
Section 11.10    Participations in Loans and Notes; Sales and Transfers of Loans
and Notes    92
Section 11.11    Amendments, Waivers and Consents    97
Section 11.12    Headings    98
Section 11.13    Legal Fees, Other Costs and Indemnification    98
Section 11.14    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial    99
Section 11.15    Confidentiality    100
Section 11.16    Severability    101




iii
        

--------------------------------------------------------------------------------




Section 11.17    Currency Conversion    101
Section 11.18    Final Agreement    101
Section 11.19    Officer’s Certificates    102
Section 11.20    Release of Collateral and Guarantors    102
Section 11.21    Certain ERISA Matters.    102
Section 11.22    Patriot Act Notice    103
Section 11.23    Acknowledgment and Consent to Bail-In    103
Section 11.24    No Advisory or Fiduciary Responsibility    104




Annexes:
 
 
 
Annex 1
Commitments
Annex 2
Pricing Schedule
Annex 3
Form of Consolidating Financial Statements
 
 
Exhibits:
 
 
 
Exhibit 1.1
Form of Collateral Vessel Mortgage
Exhibit 2.3
Form of Borrowing Request
Exhibit 2.8
Form of Revolving Note
Exhibit 3.3
Form of U.S. Tax Compliance Certificates
Exhibit 6.6
Form of Compliance Certificate
Exhibit 11.10
Form of Assignment Agreement
 
 
Schedules:
 
 
 
Schedule 2.12(a)
L/C Sublimits
Schedule 5.15A
Closing Date Guarantors
Schedule 5.15B
Closing Date Collateral Vessels
Schedule 5.17A
Subsidiaries
Schedule 5.17B
Unrestricted Subsidiaries
Schedule 6.2
Approved Appraisers
Schedule 7.2
Existing Liens
Schedule 7.3
Existing Indebtedness
Schedule 7.4
Existing Transactions with Affiliates
Schedule 7.5
Existing Investments





iv
        

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of March 19, 2019, is among SEACOR HOLDINGS
INC., a publicly traded corporation duly incorporated and existing under the
laws of the State of Delaware (the “Borrower”), the Lenders from time to time
parties hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Security
Trustee for the Lenders, and JPMORGAN CHASE BANK, N.A., as issuing bank of the
Letters of Credit hereunder (such Persons in such capacity, together with any
other Lender that agrees to issue a Letter of Credit hereunder and their
respective successors and assigns in such capacity, the “Issuing Bank”).
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility in the aggregate principal amount of $125,000,000 (as such amount may
increase or decrease in accordance with the terms hereof), pursuant to which,
among other things, revolving loans may be made to the Borrower and letters of
credit may be issued for the account of the Borrower and its Subsidiaries;
WHEREAS, the Lenders are willing to make such credit facilities available to the
Borrower on the terms and subject to the conditions and requirements hereinafter
set forth;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS; INTERPRETATION
Section 1.1    Definitions. Unless otherwise defined herein, the following terms
shall have the following meanings, which meanings shall be equally applicable to
both the singular and plural forms of such terms:
“Adjusted EBITDA” means, for any fiscal period, the Consolidated Net Income of
the Borrower plus, without duplication, to the extent deducted in determining
Consolidated Net Income, (a) Interest Expense (after giving effect to all
amounts associated with Interest Rate Protection Agreements), (b) Income Taxes
and franchise tax expense, (c) depreciation expense, (d) amortization expense,
(e) other non-cash charges, (f) extraordinary non-cash losses, (g) fees, costs
and expenses that are directly incurred or required to be reimbursed in
connection with this Agreement, (h) losses on any Vessel sales and (i)
Maintenance Expenditure minus, to the extent included in determining
Consolidated Net Income, extraordinary gains, amortization of deferred gains on
Sale-Leaseback Transactions, gains on Vessel sales and other non-cash items
which would increase Consolidated Net Income, all calculated on a consolidated
basis in accordance with GAAP; provided, however, that, Adjusted EBITDA may be
adjusted on a Pro Forma Basis for EBITDA of acquired Material Acquisition or
Disposition targets that subsequently become Guarantors; provided that such
pro-forma adjustments are factually supportable and subject to supporting
documentation certified in writing by the chief financial officer of the
Borrower and prepared in good faith by the Borrower.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
determined in accordance with the following formula:
Adjusted LIBOR
=
LIBOR for such Interest Period
 
 
1.00 - Statutory Reserve Rate



        

--------------------------------------------------------------------------------




“Administrative Agent” means JPMorgan Chase Bank, N.A., acting in its capacity
as administrative agent for the Lenders, and any successor Administrative Agent
appointed hereunder pursuant to Section 10.7.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Borrower and the Lenders.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling” and
“controlled”), when used with respect to any Person, means the power, directly
or indirectly, to direct or cause the direction of management or policies of a
Person (through the ownership of voting Capital Stock, by contract or
otherwise).
“Agent Parties” has the meaning set forth in Section 11.7(b).
“Aggregate Collateral Vessel Value” means the aggregate appraised “Fair Market
Value” without charter of all Collateral Vessels, as set forth in the most
recent desktop appraisal report delivered pursuant to Section 6.6(d); provided
that, in connection with any Event of Loss, Asset Sale involving a Collateral
Vessel, addition of a Collateral Vessel in accordance with Section 6.12 or
release of a Collateral Vessel in accordance with Section 11.20, such aggregate
appraised value shall be adjusted as of the relevant date of determination to
add or subtract, as applicable, the “Fair Market Value” attributed to such
Collateral Vessel in the most recent desktop appraisal report. For the avoidance
of doubt, the Fair Market Value of any Collateral Vessel that is not covered in
the most recent desktop appraisal report delivered pursuant to Section 6.6(d) is
$0.
“Agreement” means this Credit Agreement (including the Exhibits and Schedules),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in the Pricing Schedule.
“Applicable Percentage” means, for each Lender, the percentage of the aggregate
amount of the Commitments of all Lenders (or, if the Commitments have been
terminated, the Revolving Credit Exposure of all Lenders) represented by the
amount of such Lender’s Commitment (or, if such Commitment has been terminated,
such Lender’s Revolving Credit Exposure).
“Application” has the meaning set forth in Section 2.12(b).
“Approved Appraiser” means any of the appraisal firms identified on Schedule
6.2, or such other independent appraisal firm nominated by the Borrower and
reasonably acceptable to the Administrative Agent.




2
        

--------------------------------------------------------------------------------




“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
controlled by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that controls a Lender.
“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., DNB Markets, Inc.
and Regions Bank as joint lead arrangers and joint lead bookrunners, together
with any other Lender acting in its capacity as an arranger or bookrunner and
their respective successors and assigns in such capacities; provided, however,
that no Arranger shall have duties, responsibilities, or obligations hereunder
in such capacity.
“Asset Sale” means the Disposition of any Collateral Vessel and/or any Equity
Interests in any Restricted Subsidiary that owns any Collateral Vessel.
“Assignment Agreement” means an agreement in substantially the form of Exhibit
11.10 whereby a Lender conveys part or all of its Commitment, Loans and
participations in Letters of Credit to another Person that is, or thereupon
becomes, a Lender, or increases its Commitments, outstanding Loans, outstanding
participations in Letters of Credit, pursuant to Section 11.10.
“Authorized Officer” means, in respect of any Credit Party, a duly authorized
officer, member, manager or director of such Credit Party (or, in respect of any
Credit Party that is a limited partnership, of its general partner acting on
behalf of such limited partnership).
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.12(b)(ii).
“Availability” means, at any time, the amount equal to (a) the aggregate
Commitments minus (b) the aggregate outstanding amount of Borrowings under the
Facility plus the undrawn amount of outstanding Letters of Credit.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Plan” means a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Base Rate” means for any day the greatest of:
(a)    the fluctuating commercial loan rate announced by the Administrative
Agent from time to time at its New York, New York office (or other corresponding
office, in the case of any successor Administrative Agent) as its prime rate or
base rate for Dollar loans in the United States of America in effect on such day
(which base rate may not be the lowest rate charged by such Lender on loans to
any of its




3
        

--------------------------------------------------------------------------------




customers), with any change in the Base Rate resulting from a change in such
announced rate to be effective on the date of the relevant change;
(b)    the sum of (x) the rate per annum equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the next Business Day, provided that (A)
if such day is not a Business Day, the rate on such transactions on the
immediately preceding Business Day as so published on the next Business Day
shall apply, and (B) if no such rate is published on such next Business Day, the
rate for such day shall be the average of the offered rates quoted to the
Administrative Agent by two (2) federal funds brokers of recognized standing on
such day for such transactions as selected by the Administrative Agent, plus (y)
a percentage per annum equal to one-half of one percent (½%) per annum; and
(c)    the sum of (x) the LIBOR Market Index Rate plus (y) a percentage per
annum equal to one percent (1%) per annum.
“Base Rate Loan” means a Loan bearing interest based on the Base Rate, as
provided in Section 2.6(a).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means:
(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(b)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(c)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” is defined in the preamble to this Agreement.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in respect of Eurodollar Loans, having a single Interest Period.
A Borrowing is “advanced” on the day the Lenders advance their respective Loans
comprising such Borrowing to the Borrower, is “continued” (in the case of
Eurodollar Loans) on the date a new Interest Period commences for such
Borrowing, and is “converted” (in the case of Eurodollar Loans or Base Rate
Loans) when such Borrowing is changed from one Type of Loan to the other, all as
requested by the Borrower pursuant to Section 2.3.




4
        

--------------------------------------------------------------------------------




“Borrowing Request” means a request for an advance, a continuation, or a
conversion of a Borrowing pursuant to Section 2.3(a) or (b), as applicable,
which, if in writing, shall be substantially the form of Exhibit 2.3 or
otherwise include the information requested in such form.
“Business Day” means (a) any day other than a Saturday or Sunday on which banks
are not authorized or required to close in New York, New York and (b) if the
applicable Business Day relates to the advance or continuation of, conversion
into, or payment on a Eurodollar Borrowing, any day other than a Saturday or
Sunday on which banks are open for dealings in Dollar deposits in the applicable
interbank Eurodollar market in London, England.


“Capital Stock” means (a) in the case of a corporation, share capital or capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (other than any debt security which by its terms
is convertible at the option of the holder into Capital Stock, to the extent
such holder has not so converted such debt security).
“Capitalized Lease Obligations” means, for any Person, the aggregate amount of
such Person’s liabilities under all leases of real or personal property (or any
interest therein) which is required to be capitalized on the balance sheet of
such Person as determined in accordance with GAAP.
“Cash Equivalents” means:
(a)    U.S. dollars, euros, pound sterling or any national currency of any
participating member state in the European Union held from time to time;
(b)    securities issued or directly and fully guaranteed or insured by (i) the
U.S. government or any agency or instrumentality of the U.S. government
(provided that the full faith and credit of the United States is pledged in
support of those securities), (ii) any country that is a member state of the
European Union or any agency or instrumentality thereof or (iii) any foreign
country whose sovereign debt has a rating of at least “A1” from Moody’s or at
least “A+” from S&P or any agency or instrumentality of such foreign country
(or, in either case, the equivalent of such rating by such organization or, if
no rating of Moody’s or S&P then exists, the equivalent of such rating by any
nationally recognized rating organization) (provided that the full faith and
credit of such foreign country is pledged in support of those securities), in
each case having maturities of not more than one year from the date of
acquisition;
(c)    certificates of deposit, demand deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any commercial bank having capital and
surplus in excess of $500,000,000 (or its equivalent in any other currency) and
a Thomson Bank Watch Rating of “B” or better;
(d)    readily marketable general obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;




5
        

--------------------------------------------------------------------------------




(e)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
(f)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and
(g)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.


“Change in Law” means the adoption of or any change in, on or after the date
hereof (or, if later, on or after the date the Administrative Agent or any
Lender becomes the Administrative Agent or a Lender), any applicable law,
treaty, order, policy, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means and will be deemed to have occurred if:
(a)    any Person or group (within the meaning of Section 13(d) or 14(d) of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) acquires ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, beneficially or of record, of Capital
Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower; or
(b)    the majority of the seats (other than vacant seats) on the board of
directors of the Borrower are occupied by persons who were not directors of the
Borrower as of the Closing Date or not appointed or nominated by persons who
were directors of the Borrower as of the Closing Date.
“Closing Date” means the date on which the conditions set forth in Section 4.1
and Section 4.2 are satisfied (or waived in accordance with Section 11.11).
“Closing Date Collateral Vessel” means each Vessel listed on Schedule 5.15B.
“Closing Date Guarantor” means each entity listed on Schedule 5.15A.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means (a) the Collateral Vessels, (b) the Pledged Equity, (c) the
items described in the Guaranty and Collateral Agreement as “Collateral”
including, without limitation, any Vessel construction or refurbishment
contract, subject to any exceptions set forth in the Collateral Documents and
(d) with respect to any Letter of Credit, all cash and Cash Equivalents of the
Borrower in which the Administrative Agent is granted a Lien for the benefit of
the Lenders, the Issuing Banks and the Administrative Agent under the terms of
Section 8.4.




6
        

--------------------------------------------------------------------------------




“Collateral Account” has the meaning set forth in Section 8.4(b).
“Collateral and Guaranty Requirements” means the requirements set forth in
clauses (b) and (c) of Section 6.12.
“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(a) the Aggregate Collateral Vessel Value to (b) the aggregate Commitments in
effect, as of such date.


“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Collateral Vessel Mortgages and any and all other security
agreements, vessel mortgages or assignments executed and delivered by any Credit
Party and creating security interests, liens, or encumbrances in connection with
the Collateral in favor of the Security Trustee and/or the Administrative Agent,
to secure the Secured Obligations, entered into pursuant to the terms hereof.
“Collateral Vessel” means, as of the Closing Date, each Closing Date Collateral
Vessel, and thereafter, each Vessel owned by any Credit Party that becomes a
Collateral Vessel in accordance with Section 6.12 and is subject to a Collateral
Vessel Mortgage, other than any Vessel that ceases to be a Collateral Vessel as
the result of an Asset Sale as permitted by Section 6.12 or consented to by the
Administrative Agent (acting at the instructions of the Required Lenders) or a
release of the Lien on such Vessel in accordance with Section 11.20.
“Collateral Vessel Mortgages” means mortgages, substantially in the form of
Exhibit 1.1, as each such mortgage may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Collateral Vessel Owner” means any Person that owns a Collateral Vessel.
“Collateralized Obligations” has the meaning set forth in Section 8.4(b).
“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Loans and participate in Letters of Credit, pursuant to Sections 2.1 and
2.12 respectively, initially in the amount and percentage set forth opposite its
name on Annex 1 or as later set forth on an Assignment Agreement pursuant to
Section 11.9, or on an updated Annex 1, as such obligations may be increased or
reduced from time to time as expressly provided pursuant to this Agreement.
“Commitment Termination Date” means the earliest of (i) the Maturity Date, (ii)
the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.13, and (iii) the termination of the Commitments in
accordance with Article VIII.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 11.7(b).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.6.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP;




7
        

--------------------------------------------------------------------------------




provided that there shall be excluded (a) the pro forma income (or deficit) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Restricted Subsidiary (other than a Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Credit Document) or requirement of law
applicable to such Restricted Subsidiary.
“Controlling Affiliate” means, any Person that directly or indirectly through
one or more intermediaries controls, or is under common control with, the
Borrower (other than Persons controlled by the Borrower). As used in this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities or other Capital Stock, by contract or otherwise).
“Credit Documents” means this Agreement, the Notes, the Applications, the
written Borrowing Requests and the Collateral Documents.
“Credit Party” means the Borrower and each Guarantor.
“Cure Amount” has the meaning set forth in Section 8.9(a).
“Cure Deadline” has the meaning set forth in Section 8.9(a).
“Cure Right” has the meaning set forth in Section 8.9(a).
“Currency Rate Protection Agreement” means any foreign currency exchange and
future agreements, arrangements and options designed to protect against or
benefit from fluctuations in currency exchange rates, regardless of whether such
agreements are subject to hedge accounting.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within three (3)
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower (verbally or in writing), any
Issuing Bank or the Administrative Agent that it does not intend or is unable to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements generally in which it




8
        

--------------------------------------------------------------------------------




commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent to confirm in writing that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or (e) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Capital Stock in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof (in one transaction or
in a series of transactions and whether effected pursuant to a Division or
otherwise). The term “Disposition” shall have a correlative meaning.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders not less than ten (10)
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Disqualified Stock” means, with respect to any Person, any Equity Interest of
such Person that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case, at the option of the
holder of the Equity Interest), or, upon the happening of any event, matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Capital Stock, in whole or in part, on or prior to
the date that is 91 days after the Maturity Date hereunder as in effect at the
time of issuance. Notwithstanding the preceding sentence, any Capital Stock will
not constitute Disqualified Stock because (a) the holders of the Capital Stock
have the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale, (b) with respect to any
Capital Stock issued pursuant to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, the Borrower
or its Subsidiaries may be required to repurchase it in order to satisfy
applicable statutory or regulatory obligations or (c) with respect to any
Capital Stock held by any future, present or former employee, director, manager
or consultant of the Borrower or any of its Subsidiaries or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors or managers
of the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement, the Borrower or its Subsidiaries may be
required to repurchase it. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount




9
        

--------------------------------------------------------------------------------




that the Borrower and its Restricted Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.
“Distribution Cure Amount” has the meaning set forth in Section 8.9(a).
“Distribution Proceeds” has the meaning set forth in Section 8.9(a).
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar”, “U.S. Dollar” and the sign “$” mean lawful money of the United States
of America.
“Dorian Shares” means shares in Dorian LPG Ltd.
“DQ List” has the meaning set forth in Section 11.10(f).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Platform” has the meaning set forth in Section 11.7(b).
“Eligible Assignee” means (a) any commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$1,000,000,000; (b) any commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000, so long as such bank is acting
through a branch or agency located in the United States or in the country in
which it is organized or another country that is described in this clause (b);
(c) the central bank of any country that is a member of the OECD and (d) any
Affiliate of a person described under clauses (a) through (c) or an entity that
would qualify as an Approved Fund with respect to such person if such person
were a Lender;




10
        

--------------------------------------------------------------------------------




provided that “Eligible Assignee” shall not include (a) the Borrower or any of
the Borrower’s affiliates or subsidiaries, (b) a Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender, would constitute a
Defaulting Lender or a Subsidiary thereof or (c) a natural Person.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating to any
Environmental Law (“Claims”) or any permit issued under any Environmental Law,
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to the environment.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect, including any judicial or administrative order, consent, decree or
judgment, relating to the environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code.
“ERISA Event” means (a) Reportable Event, (b) any failure by any Plan to satisfy
the minimum funding standard (within the meaning of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any
Subsidiary or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (f) the filing of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (g) the incurrence by the Borrower or any
Subsidiary or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, (h) the receipt by the Borrower or any Subsidiary or any of their
respective ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Borrower or any Subsidiary or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Section 4245 of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA, or terminated, within the
meaning of Section 4041A of ERISA, (i) the conditions for imposition of a Lien
under Section 303(k) of ERISA shall have been met with respect to any Plan, (j)
receipt of any notice from the PBGC of its intention to seek termination of any
Plan or appointment of a trustee therefor or (k) the receipt by the Borrower or
any of its Subsidiaries or ERISA Affiliates of notice of the occurrence of any
event with respect to a Plan that could reasonably be expected to result in the
Incurrence of any liability (other than for benefits), fine or penalty to the
Borrower and/or to any of its Subsidiaries or ERISA Affiliates, or any amendment
to a Plan that could reasonably be expected to increase the contingent liability
of the




11
        

--------------------------------------------------------------------------------




Borrower and its Subsidiaries or ERISA Affiliates, taken as a whole, in either
case in connection with any post-retirement benefit under a welfare plan
(subject to ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to Adjusted LIBOR, as provided in Section 2.6(b).
“Event of Default” means any of the events or circumstances specified in Section
8.1.
“Event of Loss” means any of the following events: (a) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; (b) the capture, condemnation, confiscation,
requisition, purchase, seizure or forfeiture of, or any taking of title to, a
Collateral Vessel unless such Collateral Vessel is released from confiscation or
seizure within thirty (30) days of such occurrence; or (c) a Collateral Vessel
becomes subject to sale, forfeiture or loss. An Event of Loss shall be deemed to
have occurred (i) in the event of an actual loss of a Collateral Vessel, at the
time and on the date of such loss or if that is not known at noon Greenwich Mean
Time on the date which such Collateral Vessel was last heard from; (ii) in the
event of damage which results in a constructive or compromised or arranged total
loss of a Collateral Vessel, at the time and on the date of the event giving
rise to such damage; (iii) in the case of an event referred to in clause (b)
above, at the time and on the date on which such event is expressed to take
effect by the Person making the same; or (iv) in the case of an event referred
to in clause (c) above, at the time and on the date that the Collateral Vessel
becomes subject to such sale, forfeiture or loss.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Swap Obligations” means, with respect to any Guarantor, (x) as it
relates to all or a portion of any Guaranty of such Guarantor, any Rate
Management and Currency Protection Obligation if, and to the extent that, such
Rate Management and Currency Protection Obligation (or any Guaranty in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes effective with
respect to such Rate Management and Currency Protection Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor of a security
interest, any Rate Management and Currency Protection Obligation if, and to the
extent that, such Rate Management and Currency Protection Obligation (or such
security interest in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Rate Management and Currency Protection
Obligation. If a Rate Management and Currency Protection Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Rate Management and Currency Protection Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Facility” means the Commitments and the Loans and Letters of Credit issued.




12
        

--------------------------------------------------------------------------------




“Fair Market Value” means (a) for Collateral Vessels the “Fair Market Value” of
such Collateral Vessels as set forth in the most recent desktop appraisal
delivered pursuant to Section 4.1(b)(vii)(c) or Section 6.6(d) and (b) for all
other assets, the amount that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party.
“FATCA” means Sections 1471 through 1474 of the Code and any associated
regulations.
“Financial Covenant Default” has the meaning set forth in Section 8.1(c).
“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section 7.7 (a) and (b).
“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
“Fixed Charge Coverage Ratio” means at any date, the ratio of (a) Adjusted
EBITDA for the four consecutive fiscal quarters of the Borrower ended on such
date (or, if such date is the not the last day of the fiscal quarter, the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.6(a)), or, prior to the first delivery
of any such financial statements, with respect to the most recently available
financial statements, for such period minus Maintenance Expenditures to (b) the
sum of Fixed Charges for such period.
“Fixed Charges” means for any period, without duplication, (a) cash Interest
Expense, plus (b) scheduled principal and interest payments on Net Funded Debt,
plus (c) expenses for taxes paid in cash, plus (d) payments in respect of
Capitalized Lease Obligations, plus (e) Restricted Payments of the Borrower paid
in cash and of the types described in clauses (a) and (b) of the definition of
“Restricted Payments”, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.
“Foreign Lender” has the meaning set forth in Section 3.3(b)(ii)(B).
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Credit Party or any ERISA Affiliate.
“Fronting Exposure” means, at any time there is a Defaulting Lender, an amount
(if any) with respect to Letters of Credit equal to, such Defaulting Lender’s
percentage of the outstanding L/C Obligations, other than L/C Obligations as to
which such Defaulting Lender’s participation obligation therein has been (i)
reallocated to other non-Defaulting Lenders in accordance with Section 2.16 or
(ii) secured by cash or Cash Equivalent Collateral or as to which other
arrangements satisfactory to the applicable Issuing Bank (in such Issuing Bank’s
sole discretion, including pursuant to Section 9.5) have been made in accordance
with Section 2.12(g).
“Funded Debt” means, for Borrower and its Restricted Subsidiaries on a
consolidated basis, (a) obligations of such Person for borrowed money which, in
accordance with GAAP, would be shown as short-term debt on their consolidated
balance sheet, including obligations under notes, acceptances and other
short-term instruments, (b) obligations of such Person for borrowed money which,
in accordance with GAAP, would be shown as long-term debt (including current
maturities) on their consolidated balance sheet and (c) to the extent not
covered under clause (a) or clause (b) above, obligations under letters of
credit (whether drawn or undrawn) that are not secured by cash.




13
        

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States from
time to time in effect as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board or in such other statements, opinions and pronouncements by such
other entity as may be approved by a significant segment of the United States
accounting profession.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
for the avoidance of doubt any supranational bodies such as the European Union.
“Guarantor” means each Closing Date Guarantor that is a party to the Guaranty
and Collateral Agreement on the Closing Date and any other Wholly-Owned Domestic
Subsidiary of the Borrower, each of which shall provide a Guaranty of the
Secured Obligations by becoming a party to the Guaranty and Collateral Agreement
pursuant to Section 6.12, unless and until such party is released from such
Guaranty under the Guaranty and Collateral Agreement pursuant to Section 11.20.
“Guaranty” by any Person means all contractual obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) of such Person guaranteeing any Indebtedness (whether arising by
virtue of partnership arrangements, or by agreements to keep-well, to purchase
assets, goods, securities or services, to take or pay or to maintain financial
statement conditions or otherwise) of any other Person (the “primary obligor”)
in any manner (including, by way of a pledge of assets or through letters of
credit or reimbursement agreements in respect thereof), whether directly or
indirectly, including all obligations Incurred through an agreement, contingent
or otherwise, by such Person: (i) to purchase such Indebtedness or to purchase
any property or assets constituting security therefor, primarily for the purpose
of assuring the owner of such Indebtedness of the ability of the primary obligor
to make payment of such Indebtedness; or (ii) to advance or supply funds (x) for
the purchase or payment of such Indebtedness, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness, in each case primarily
for the purpose of assuring the owner of such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness; or (iii) to lease
property, or to purchase securities or other property or services, of the
primary obligor, primarily for the purpose of assuring the owner of such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness; or (iv) otherwise to assure the owner of such Indebtedness of the
primary obligor against loss in respect thereof. For the purpose of all
computations made under this Agreement, the amount of a Guaranty in respect of
any Indebtedness shall be deemed to be equal to the amount that would apply if
such Indebtedness was the direct obligation of such Person rather than the
primary obligor or, if less, the maximum aggregate potential liability of such
Person under the terms of the Guaranty.
“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement executed by the Credit Parties in favor of the Security Trustee for
the benefit of the Secured Parties, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (including by any joinders
thereto).
“Hazardous Material” means “hazardous substances”, as such term is defined in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Acts of 1986, and
shall also include petroleum, including crude oil or any




14
        

--------------------------------------------------------------------------------




fraction thereof, or any other substance defined as “hazardous” or “toxic” or
words with similar meaning and effect under any Environmental Law applicable to
the Borrower or any of its Restricted Subsidiaries.
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on any Loans, under laws applicable to any of the Lenders which are
presently in effect or, to the extent allowed by applicable law, under such laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow. Determination of the rate of
interest for the purpose of determining whether any Loans are usurious under all
applicable laws shall be made by amortizing, prorating, allocating, and
spreading, in equal parts during the period of the full stated term of the
Loans, all interest at any time contracted for, taken, reserved, charged or
received from the Borrower in connection with the Loans.
“Income Taxes” means, with reference to any period, all foreign, federal, state
and local income tax expense imposed by any Governmental Authority with respect
to the income of the Borrower or any Restricted Subsidiaries.
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.
“Indebtedness” means, for any Person, the following obligations of such Person,
without duplication: (i) obligations of such Person for borrowed money; (ii)
obligations of such Person representing the deferred purchase price of property
or services other than accounts payable, deferred compensation, and accrued
liabilities arising in the ordinary course of business and other than amounts
which are being contested in good faith and for which reserves in conformity
with GAAP have been provided; (iii) obligations of such Person evidenced by
bonds, notes, bankers acceptances, debentures or other similar instruments of
such Person, or obligations of such Person arising out of drawn letters of
credit issued for such Person’s account or pursuant to such Person’s application
securing Indebtedness; (iv) obligations of other Persons, assumed by such
Person, secured by Liens upon property or payable out of the proceeds from
property now or hereafter owned or acquired by such Person, but only to the
extent of such property’s Fair Market Value; (v) Capitalized Lease Obligations
of such Person; (vi) net obligations under Interest Rate Protection Agreements
and Currency Rate Protection Agreements that have been cancelled or otherwise
terminated before their scheduled expiration or are otherwise due and payable;
and (vii) obligations of such Person pursuant to a Guaranty of any of the
foregoing obligations of another Person. For purposes of this Agreement, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
Joint Venture to the extent such Indebtedness is recourse to such Person.
“Indemnified Parties” has the meaning set forth in Section 11.13(a).
“Indemnified Taxes” has the meaning set forth in Section 3.3(a).
“Information” has the meaning set forth in Section 11.15.
“Interest Expense” means, with reference to any period, the cash interest
expense (including commitment fees) of the Borrower and its Restricted
Subsidiaries calculated on a consolidated basis for such period.




15
        

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any Base Rate Loan the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Eurodollar Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or with the consent of each Lender making a Loan as part of such
Borrowing, any other period), in each case as the Borrower may elect. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the Closing Date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate collar, or other interest rate hedging agreement or
arrangement designed to protect against or benefit from fluctuations in interest
rates, regardless of whether such agreements are subject to hedge accounting.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, to directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire (including pursuant to any merger
with, or as a Division Successor pursuant to the Division of, any Person that
was not a wholly owned Subsidiary prior to such merger or Division) any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or to hold any
cash or Cash Equivalents.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” is defined in the preamble to this Agreement.
“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Borrower in which the Borrower or any of its Restricted Subsidiaries makes
any Investment.
“L/C Documents” means the Letters of Credit and Applications with respect
thereto, any draft or other document presented in connection with a drawing
thereunder, and this Agreement.
“L/C Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the L/C Obligations.
“L/C Limit” means $15,000,000.




16
        

--------------------------------------------------------------------------------




“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unpaid Reimbursement Obligations. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.12(e). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“L/C Sublimit” means, as to each Lender, in its capacity as an Issuing Bank, the
amount set forth under the heading “L/C Sublimit” opposite such Lender’s name on
Schedule 2.12(a).
“Lender” means each bank or other lending institution with a Commitment or
Revolving Credit Exposure listed on Annex 1, each Eligible Assignee that becomes
a Lender pursuant to the terms of this Agreement, each Lender of incremental
loans pursuant to Section 2.14(b) and their respective successors in title. The
term “Lender” shall include, as the context may require, an Issuing Bank in such
capacity.
“Lending Office” means the “Lending Office” of such Lender (or an Affiliate of
such Lender) designated for each Type and/or currency of Loan or Letter of
Credit in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans and Letters of Credit of such Type and/or currency are
to be made and maintained.
“Letter(s) of Credit” has the meaning set forth in Section 2.12(a).
“LIBOR” means, for any Interest Period for each Eurodollar Loan, the London
interbank offered rate as administered by Intercontinental Exchange Benchmark
Administration Ltd (or any other Person that takes over the administration of
such rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent after consultation
with the Borrower as to the use of any such other service; in each case the
“LIBOR Screen Rate”) at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement and provided, further, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars then the LIBOR shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Market Index Rate” means, for any day, with respect to any interest
calculation for Base Rate Loans, the rate per annum quoted at approximately
11:00 A.M. (London time) on such day on that page of the Reuters or Bloomberg
reporting service (as then being used by the Administrative Agent to obtain such
interest rate quotes) that displays interest settlement rates for deposits in
Dollars in the amount of $5,000,000 for a period of one month, or if such page
or such service shall cease to be available, such other page or other service
(as the case may be) for the purpose of displaying interest settlement rates as
reasonably determined by the Administrative Agent after consultation with the
Borrower as to the use of any such other service. If for any reason any such
settlement interest rate for such one-month period is not available through any
such interest rate reporting service, then the “LIBOR Market Index Rate” for
such day will be the rate




17
        

--------------------------------------------------------------------------------




at which the Administrative Agent is offered deposits in Dollars in the amount
of $5,000,000 for a period of one month in the London interbank market at 10:00
A.M. (New York time) on such day.
“Lien” means any interest in any property or asset in favor of a Person other
than the owner of such property or asset and securing an obligation owed to, or
a claim by, such Person, whether such interest is based on the common law,
statute or contract, including the security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale, security agreement or trust
receipt, or a lease, consignment or bailment for security purposes.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement as set forth in Section 2.1.
“Maintenance Expenditures” means, for any period, repair and maintenance
expenses for regulatory dry-docking and similar items during such period and all
other expenditures related to extending the life of, or changing the operational
or marketing characteristics of, existing assets.
“Material Acquisition” has the meaning set forth in Section 7.7(b).
“Material Acquisition or Disposition” means any acquisition or Disposition of
(i) a Vessel or (ii) any other assets (including Capital Stock) for which either
(a) the aggregate gross consideration exceeds $25,000,000 or (b) the EBITDA is
equal to or greater than $3,000,000.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole, (ii) the Credit
Parties’ ability, taken as a whole, to perform any of their payment obligations
under this Agreement or the Notes, in respect of the Letters of Credit or under
any other Credit Document to which a Credit Party is a party or (iii) the
validity or enforceability in any material respect of any of the Credit
Documents or the rights and remedies of the Security Trustee, the Administrative
Agent or any Lender under the Credit Documents.
“Material Indebtedness” means Indebtedness (other than the Obligations and Rate
Management and Currency Protection Obligations) in the aggregate principal
amount of $5,000,000 of the Borrower and its Restricted Subsidiaries.
“Material Restricted Subsidiary” means each Restricted Subsidiary that has total
assets with a book value equal to at least 5.0% of the aggregate book value of
the consolidated assets of the Borrower and its Restricted Subsidiaries or has
Adjusted EBITDA on a stand-alone basis is 5% or more of the consolidated EBITDA
of the Borrower and its Restricted Subsidiaries.
“Maturity Date” means the fifth anniversary of the Closing Date.
“Maximum Net Funded Debt Ratio” means, as of any date of determination, the
ratio of (i) Net Funded Debt on such date to (ii) Adjusted EBITDA for the four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements have been delivered.
“Minimum Collateral Coverage Ratio” has the meaning given to such term in
Section 7.7(c).
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.




18
        

--------------------------------------------------------------------------------




“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Net Cash Proceeds” means with respect to any issuance or Incurrence of
Indebtedness, the cash proceeds received by the Borrower or any of its
Restricted Subsidiaries therefrom, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance.
“Net Funded Debt” means Funded Debt minus unrestricted cash and unrestricted
Cash Equivalents minus cash and Cash Equivalents that are restricted for debt
retirement of the Credit Parties pursuant to Section 6.14.
“Note” has the meaning set forth in Section 2.8(e).
“Obligations” means all obligations of the Credit Parties to pay fees, costs and
expenses hereunder, to pay principal or interest on Loans and Reimbursement
Obligations, to provide cash collateral as provided herein or in any other
Credit Document, and to pay any other obligations to the Administrative Agent,
any Lender or any Issuing Bank arising under any Credit Document.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Participant Register” has the meaning set forth in Section 11.10(d).
“Participants” has the meaning set forth in Section 11.10(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.
“Payment Conditions” means (i) (A) with respect to a Restricted Payment under
Section 7.5, the Maximum Net Funded Debt Ratio on a Pro Forma Basis after giving
effect to such Restricted Payment is no greater than 2.75 to 1.00 and (B) with
respect to a Permitted Investment under clause (e) of the definition of
“Permitted Investment”, the Maximum Net Funded Debt Ratio on a Pro Forma Basis
after giving effect to such Permitted Investment is no greater than 3.00 to
1.00; and (ii) the Borrower is in compliance with the Minimum Collateral
Coverage Ratio set forth in Section 7.7(c) (calculated without increasing
Adjusted EBITDA or Aggregate Collateral Vessel Value, as applicable, by any Cure
Amount used to cure a Financial Covenant Default (i) in the case of Adjusted
EBITDA, during the period of the four (4) consecutive Fiscal Quarters then being
utilized and (ii) in the case of Aggregate Collateral Vessel Value, during the
preceding Fiscal Quarter).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date, and
reasonable extensions thereof, in each case, as determined in good faith by the
Borrower.
“Permitted Investments” means:




19
        

--------------------------------------------------------------------------------




(a)    any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;
(b)    any Investment in cash and Cash Equivalents;
(c)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
(A)    such Person becomes a Restricted Subsidiary of the Borrower; or
(B)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
(d)    Investments received as consideration for an Asset Sale permitted under
Section 7.6 to the extent that at least 75% of the consideration from such Asset
Sale is in the form of cash or Cash Equivalents;
(e)    any Investment in Unrestricted Subsidiaries and Joint Ventures consistent
with the business of the Borrower and its Restricted Subsidiaries; provided that
at the time of such Investment and giving pro forma effect to such Investment,
the Payment Conditions are satisfied and no Event of Default has occurred and is
continuing at the time that such Permitted Investment is made (or will result
therefrom);
(f)    any Investments received (i) from trade creditors or customers in the
ordinary course of business, in the form of accounts receivable or notes
receivable, if payable or dischargeable in accordance with customary trade terms
of the Borrower or the applicable Restricted Subsidiary, (ii) in compromise or
resolution of, upon satisfaction of judgments with respect to, (1) obligations
of trade creditors or customers that were Incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (2) litigation,
arbitration or other disputes; or (iii) as a result of a foreclosure by the
Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment in default;
(g)    loans or advances to directors, officers and employees for moving,
relocation and travel expenses and other similar expenditures (other than any
loans or advances to any director or executive officer (or equivalent thereof)
that would be in violation of Section 402 of the Sarbanes Oxley Act) in each
case, made in the ordinary course of business of the Borrower or any Restricted
Subsidiary of the Borrower (including payroll, travel and entertainment related
advances) which, in each case, do not exceed $250,000 in the aggregate at any
one time outstanding;
(h)    any Investment made in respect of non-speculative hedge agreements;
(i)    any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date, and any modifications, renewals or extensions
that do not increase the amount of the Investment being modified, renewed or
extended (as determined as of such date of modification, renewal or extension);
(j)    Investments assumed or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date as a result of the acquisition by the Borrower
or any Restricted Subsidiary of another Person, including by way of a merger,
amalgamation or consolidation with or into the Borrower or any of its Restricted
Subsidiaries in a transaction that is not prohibited by the covenant described
under Section 7.1 after the Closing Date, to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;




20
        

--------------------------------------------------------------------------------




(k)    Investments in any Person to the extent such Investments consist of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries;
(l)    Other investments in the aggregate amount, after giving effect to any
returns, not to exceed $5,000,000 at any time outstanding; and
(m)    Investments existing on the Closing Date and listed in Schedule 7.5.
“Permitted Liens” has the meaning ascribed to such term in Section 7.2.
“Permitted Maritime Liens” shall mean, at any time with respect to a Collateral
Vessel:
(a)    Liens for crews’ wages (including the wages of the master of the
Collateral Vessel) that are incurred in the ordinary course of business and have
accrued for not more than thirty (30) days unless any such Lien is being
contested in good faith and by appropriate proceedings or other acts by the
relevant Credit Party and such Credit Party shall have set aside on its books
adequate reserves with respect to such Lien;
(b)    Liens for salvage (including contract salvage) or general average, and
Liens for wages of stevedores employed by the owner of the Collateral Vessel,
the master of the Collateral Vessel or a charterer or lessee of such Collateral
Vessel, which in each case have accrued for not more than thirty (30) days
unless any such Lien is being contested in good faith and by appropriate
proceedings or other acts by the relevant Credit Party and such Credit Party
shall have set aside on its books adequate reserves with respect to such Lien;
(c)    shipyard Liens and other Liens arising by operation of law arising in the
ordinary course of business in operating, maintaining, repairing, modifying,
refurbishing, or rebuilding the Collateral Vessel (other than those referred to
in (a) and (b) above), including maritime Liens for necessaries, which in each
case have accrued for not more than thirty (30) days unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves with respect to such Lien;
(d)    Liens for damages arising from maritime torts which are unclaimed, or are
covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of the relevant Credit
Party with the appropriate court or other tribunal to prevent the arrest or
secure the release of the Collateral Vessel from arrest, unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves with respect to such Lien;
(e)    Liens that, as indicated by the written admission of liability therefor
by an insurance company, are covered by insurance (subject to reasonable
deductibles); and
(f)    Liens for charters or subcharters or leases or subleases, including any
charter, subcharter, lease or sublease described in Schedule 7.2, permitted
under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, Joint Venture, unincorporated organization or any
other entity or organization, including a government or any agency or political
subdivision thereof.




21
        

--------------------------------------------------------------------------------




“Plan” means an employee pension benefit plan subject to Title IV of ERISA or
the minimum funding standards under Section 412 and 430 of the Code that is
either (i) maintained by the Borrower or any of its Subsidiaries or ERISA
Affiliates, or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Borrower or any of its Subsidiaries or ERISA Affiliates is then
making or required to make contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pledged Equity” means the Capital Stock in each Guarantor which is pledged to
secure the Secured Obligations under the Guaranty and Collateral Agreement.
“Pricing Schedule” is the pricing schedule set forth on Annex 2.
“Pro Forma Basis” means, with respect to compliance with any financial test
hereunder, compliance with such financial test immediately after giving effect
to (a) any Material Acquisition or Disposition (with respect to any such
acquisition, to the extent the assets subject thereto are not subsequently
disposed of during such period), as if such Material Acquisition or Disposition,
and all other Material Acquisitions or Dispositions consummated during the
applicable period, were consummated at the beginning of such period, and any
Indebtedness or other liabilities Incurred in connection with any such Material
Acquisition or Disposition had been consummated and Incurred at the beginning of
such period, (b) any designation or re-designation pursuant to Section 7.9, as
if such designation or redesignation were consummated at the beginning of such
period, and any Indebtedness or other liabilities Incurred in connection with
any such designation or re-designation had been consummated and Incurred at the
beginning of such period, (c) the Incurrence or repayment of any Indebtedness,
as if such Incurrence or repayment had occurred at the beginning of such period
or (d) any other event expressly required to be calculated on a Pro Forma Basis
hereunder. For purposes of this definition, if any Indebtedness to be so
Incurred bears interest at a floating rate and is being given pro forma effect,
the interest on such Indebtedness will be calculated as if the rate in effect on
the date of Incurrence had been the applicable rate for the entire period
(taking into account the effect of any applicable Interest Rate Protection
Agreements).
“Pro Forma Financial Statements” means, collectively, the (a) audited balance
sheet and income statement of the Borrower and its consolidated subsidiaries as
of December 31, 2018, prepared in accordance with GAAP and (b) unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of September 30, 2018.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Equity Interests” means any Equity Interests of any Person other than
Disqualified Stock.
“Rate Management and Currency Protection Obligations” means any and all
obligations of the Borrower, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Rate Management and Currency Protection Transactions, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any of
the foregoing.
“Rate Management and Currency Protection Transaction” means any Interest Rate
Protection Agreement or Currency Rate Protection Agreement now existing or
hereafter entered into, in each case, between the Borrower and any Lender or any
Affiliate of a Lender.




22
        

--------------------------------------------------------------------------------




“Register” has the meaning set forth in Section 11.10(c).
“Reimbursement Obligation” has the meaning set forth in Section 2.12(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“released” has the meaning set forth in Section 11.20(a).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Sections 412 and 430 of the Code and of
Sections 302 and 303 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Insurance” has the meaning set forth in Section 6.5(a).
“Required Lenders” means, Lenders having Revolving Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Commitments at such time or, if the Commitments have been
terminated or expired, Lenders having more than 50% of the sum of the total
Revolving Credit Exposures of all Lenders; provided that the Revolving Credit
Exposure of, and unused Commitment of, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” means:
(a)    any dividend or any distribution (whether made in cash, securities or
other property) by the Borrower or any Restricted Subsidiary with respect to its
Capital Stock (including any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries)
other than:
(i)    dividends or distributions payable solely in Capital Stock of the
Borrower;
(ii)    dividends or distributions by a Restricted Subsidiary, so long as, in
the case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the Borrower or the Restricted Subsidiary holding such Capital Stock receives at
least its pro rata share of such dividend or distribution; and
(iii)    payments made in respect of any stock appreciation rights or similar
benefits plans; and
(b)    the purchase, redemption, retirement or other acquisition for value,
including in connection with any merger or consolidation, of any Capital Stock
of the Borrower;
(c)    the redemption of convertible notes or other convertible securities
(other than Equity Interests) with cash; and




23
        

--------------------------------------------------------------------------------




(d)    any Restricted Investment.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. Unless otherwise qualified, references to “Restricted
Subsidiary” or “Restricted Subsidiaries” herein shall refer to those of the
Borrower.
“Revolving Credit Commitment Amount” means the sum of the Commitments of all of
the Lenders, which is an amount initially equal to $125,000,000, as such amount
may be reduced or increased from time to time pursuant to the terms of this
Agreement. The Revolving Credit Commitment Amount shall, at any time, equal the
lesser of (a) the aggregate Commitments of the Lenders and (b) the amount
necessary for the Borrower to be in compliance with Section 7.7(c) as of such
time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the outstanding principal amount
of such Lender’s Loans and (b) such Lender’s L/C Exposure.
“Revolving Note” has the meaning set forth in Section 2.8(e).
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto.
“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) a Person named on any
sanctioned-related list of designated Persons maintained by OFAC or other
applicable sanctions authority, (b) any Person operating, organized or resident
in a Sanctioned Entity or (c) any Person owned or Controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Secured Obligations” means, collectively, (a) the Obligations, (b) all Rate
Management and Currency Protection Obligations (other than Excluded Swap
Obligations) and (c) all Specified Cash Management Obligations; provided,
however, notwithstanding anything to the contrary contained herein or in any
other Credit Document, no Rate Management and Currency Protection Obligation or
Specified Cash Management Obligation shall constitute a Secured Obligation at
any time on or after the occurrence of Security Termination.




24
        

--------------------------------------------------------------------------------




“Secured Parties” means, collectively, the Administrative Agent, the Security
Trustee, the Lenders, the Issuing Banks, the holders of the Rate Management and
Currency Protection Obligations, the holders of any Specified Cash Management
Obligations and any other holder of any Secured Obligation.
“Security Termination” means such time as when (a) all Commitments have been
terminated or expired, (b) all Obligations have been paid in full in cash (other
than indemnification obligations and other contingent obligations not then due
and payable and as to which no claim has been made as at the time of
determination) and (c) all Letters of Credit have terminated or expired without
any pending drawing thereon (other than Letters of Credit as to which cash
collateral has been provided to the applicable Issuing Bank in an amount equal
to 105% of the amount of such outstanding Letters of Credit or other
arrangements satisfactory to the applicable Issuing Bank (in the sole discretion
of such Issuing Bank) have been made).
“Security Trustee” means JPMorgan Chase Bank, N.A. acting in its capacity as
Security Trustee for the Secured Parties, and any successor Security Trustee
appointed hereunder pursuant to the Guaranty and Collateral Agreement.
“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
Incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature in their ordinary course, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Cash Management Obligations” means obligations in respect of any
agreement providing for treasury, depositary, purchasing card or cash management
services, including in connection with any automated clearing house transfers of
funds or any similar transactions between the Borrower and any Lender or any
Affiliate of a Lender.
“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the agreement governing or certificate relating to such Indebtedness as the
fixed date on which the final payment of principal of such Indebtedness is due
and payable, including pursuant to any mandatory redemption provision, but not
including any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” means, the aggregate of the maximum reserve, liquid
asset or similar percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Federal Reserve
Board to which the Administrative Agent is subject with respect to Eurocurrency
Liabilities (as defined in Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America). Such reserve percentage shall
include those imposed pursuant to Regulation D of the Board of Governors of the
Federal Reserve System of the United States of America. Eurodollar Loans shall
be deemed to constitute eurocurrency funding and be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from




25
        

--------------------------------------------------------------------------------




time to time to any Lender under Regulation D or any other applicable law, rule
or regulation. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
“Subsidiary” means, for any Person, any other Person of which more than fifty
percent (50%) of the outstanding stock or comparable Capital Stock having
ordinary voting power for the election of the Board of Directors, managers or
similar governing body of such other Person (irrespective of whether or not at
the time such stock or other Capital Stock of any other class or classes of such
other Person shall have or might have voting power by reason of the happening of
any contingency), is at the time directly or indirectly owned by such former
Person or by one or more of its Subsidiaries. Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Taxes” has the meaning set forth in Section 5.11.
“Trade Date” has the meaning set forth in Section 11.10(f).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.
“UCC” means, with respect to any applicable jurisdiction, the Uniform Commercial
Code as in effect from time to time in such jurisdiction.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary in writing to the Administrative Agent pursuant to
Section 7.9.
“Unrestricted Subsidiary Non-Recourse Debt” means any Indebtedness of any
Unrestricted Subsidiary, in each case in respect of which the holder or holders
thereof (a) shall have recourse only to, and shall have the right to require the
obligations of such Unrestricted Subsidiary to be performed, satisfied, and paid
only out of, the property of such Unrestricted Subsidiary and/or one or more of
its Subsidiaries (but only to the extent that such Subsidiaries are Unrestricted
Subsidiaries) and/or any other Person (other than Borrower and/or any Restricted
Subsidiary) and (b) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of their property, whether for principal, interest, fees, expenses or
otherwise, except for Capital Stock of such Unrestricted Subsidiary.
“Vessel” means, collectively, ships, barges, tugboats, articulated tug and barge
units, marine vessels and other carriers.
“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary organized or
formed or having its jurisdiction of incorporation in the United States.
“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Capital Stock (other than any directors’ qualifying shares under
applicable law), on a fully-diluted basis, are owned by the Borrower and/ or one
or more of the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that
is organized in a jurisdiction and is required by the applicable laws and
regulations of such jurisdiction to be partially owned by the government of such
jurisdiction or individual or corporate citizens




26
        

--------------------------------------------------------------------------------




of such jurisdiction, provided that the Borrower, directly or indirectly, owns
the remaining Capital Stock in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2    Time of Day. Unless otherwise expressly provided, all references
to time of day in this Agreement and the other Credit Documents shall be
references to New York, New York time.
Section 1.3    Accounting Terms; GAAP; Pro Forma Calculations.
(a)    Except as otherwise expressly provided herein, and subject to the
provisions of this Section 1.3, all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time.
(b)    Notwithstanding anything to the contrary contained herein, for purposes
of calculating any financial test hereunder, compliance with such financial test
and the components thereof, including Adjusted EBITDA, Interest Expense and Net
Funded Debt, shall be calculated in accordance with the definition of “Pro Forma
Basis” with respect to any event described in such definition.
(c)    If either the Borrower or the Required Lenders notifies the
Administrative Agent that (i) any change in accounting principles from those
used in the preparation of the financial statements of the Borrower referred to
in Section 5.9 is hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accounts (or successors thereto or agencies with similar functions), and such
change affects the calculation of any component of any financial covenant,
standard or term found in this Agreement, or (ii) there is a change in federal,
state or foreign tax laws which affects the Borrower’s or any of its Restricted
Subsidiaries’ ability to comply with the financial covenants, standards or terms
found in this Agreement, then if the Borrower shall so request, the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions (with the agreement of the Required Lenders or, if required by
Section 11.11, all of the Lenders) so as to equitably reflect such changes with
the desired result that the criteria for evaluating the Borrower’s and its
Restricted Subsidiaries’ consolidated financial condition shall be the same
after such changes as if such changes had not been made; provided that, with
respect to the changes referred to in clause (i) above, until so amended (or
until such request is withdrawn), regardless of whether any such request is made
before or after such change or the application thereof, (x) such financial
covenants, standards or terms shall continue to be computed in accordance with
the relevant accounting principles as in effect immediate prior to such change
therein becoming effective and (y) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculation of such financial covenant, standard or
term made before and after giving effect to such change.




27
        

--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, for purposes of calculating Capitalized Lease Obligations
pursuant to the terms of this Agreement or any other Credit Document, GAAP will
be deemed to treat leases (whether entered into prior to, on or after the date
hereof) that, if entered into on or prior to December 31, 2018, would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States of America as in effect on December 31, 2018 in
a manner consistent with the treatment of such leases under generally accepted
accounting principles in the United States of America as in effect on December
31, 2018, notwithstanding any modifications or interpretive changes thereto that
may occur thereafter.
Section 1.4    Terms and Interpretations Generally.
(a)    It is not intended that the specification of any exception to any
covenant herein shall imply that the excepted matter would, but for such
exception, be prohibited or required.
(b)    For purposes of determining compliance with any covenant hereunder, in
the event that any Incurrence of Indebtedness, granting of Liens, making of
Restricted Payment or Asset Sales or any other action restricted by any covenant
herein meets the criteria of more than one of the baskets or categories of
exceptions to such covenant or any definition related thereto, the Borrower will
be permitted to divide or classify (or later divide, classify or reclassify in
whole or in part in its sole discretion) such action in any manner that complies
with the relevant covenant or definition.
(c)    For purposes of determining compliance under Sections 7.2, 7.3, 7.4, 7.5
and 7.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the annual financial statements of the Borrower and its Restricted
Subsidiaries delivered pursuant to Section 5.9. Notwithstanding the foregoing,
for purposes of determining compliance with Sections 7.2, 7.3 and 7.5, with
respect to any amount of Indebtedness or Restricted Payment in a currency other
than Dollars, no breach of any basket contained in such sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness is Incurred or Restricted Payment is made.
(d)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Annexes, Exhibits and Schedules to, this Agreement (unless specifically
indicated otherwise) and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

ARTICLE II    
THE CREDIT FACILITIES




28
        

--------------------------------------------------------------------------------




Section 2.1    Loans. Subject to the terms and conditions hereof, each Lender
severally and not jointly agrees to make one or more loans (each, a “Loan”) to
the Borrower submitting a Borrowing Request from time to time on and after the
Closing Date prior to the Commitment Termination Date on a revolving basis;
provided, however, that no Lender shall be required to make any Loan if,
immediately after giving effect thereto, (a) the aggregate Revolving Credit
Exposure of all Lenders would thereby exceed the Revolving Credit Commitment
Amount then in effect or (b) the Revolving Credit Exposure of such Lender would
thereby exceed its Commitment then in effect. Each Borrowing of Loans shall be
made ratably from the Lenders in proportion to their respective Applicable
Percentage. Loans may be repaid, in whole or in part, and all or any portion of
the principal amounts thereof reborrowed, from time to time before the
Commitment Termination Date, subject to the terms and conditions hereof. Funding
of any Loans shall be in Dollars.
Section 2.2    Types of Loans and Minimum Borrowing Amounts. Borrowings of Loans
may be outstanding as either Base Rate Loans or Eurodollar Loans, as selected by
the Borrower pursuant to Section 2.3. Each Borrowing of Base Rate Loans shall be
in an amount of not less than $1,000,000 and each Borrowing of Eurodollar Loans
shall be in an amount of not less than $2,000,000 and in an integral multiple of
$100,000 in excess thereof.
Section 2.3    Manner of Loan Borrowings; Continuations and Conversions of
Borrowings.
(a)    Notice of Borrowing. To request the advance of a Borrowing of Loans, the
Borrower shall give notice to the Administrative Agent, in accordance with
Section 2.3(c), by no later than (i) 12:00 P.M., New York City time, at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) 11:00 A.M., New York
City time, on the same date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans.
(b)    Notice of Continuation or Conversion of Outstanding Borrowings. The
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Loan Borrowing or for each outstanding Loan Borrowing, or
subject to the minimum amount requirements set forth in Section 2.2, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, the Borrower
may continue part or all of such Borrowing as Eurodollar Loans for an Interest
Period specified by it or convert part or all of such Borrowing into Base Rate
Loans on the last day of the Interest Period applicable thereto, or the Borrower
may earlier convert part or all of such Borrowing into Base Rate Loans so long
as it pays the breakage fees and funding losses provided in Section 2.11; and
(ii) if such Borrowing is of Base Rate Loans, the Borrower may convert all or
part of such Borrowing into Eurodollar Loans for an Interest Period specified by
it on any Business Day, in each case pursuant to notices of continuation or
conversion as set forth below. The Borrower may select multiple Interest Periods
for the Eurodollar Loans requested in any single Borrowing Request, provided
that at no time shall the number of different Interest Periods for outstanding
Eurodollar Loans exceed twenty (20) (it being understood for such purposes that
(x) Interest Periods of the same duration, but commencing on different dates,
shall be counted as different Interest Periods, and (y) all Interest Periods
commencing on the same date and of the same duration shall be counted as one
Interest Period regardless of the number of Borrowings or Loans involved).
Notices of the continuation of such Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of such Eurodollar Loans into Base
Rate Loans or of such Base Rate Loans into Eurodollar Loans must be given by no
later than (A) 12:00 P.M. at least three (3) Business Days prior to the date of
such continuation of, or conversion to, Eurodollar Loans and (B) 12:00 P.M. on
the date of any conversion of Eurodollar Loans to Base Rate Loans.
(c)    Manner of Notice. The Borrower shall give such notices concerning the
advance, continuation, or conversion of a Borrowing described in Sections 2.3(a)
and (b), as applicable, by telephone, facsimile or email (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing) pursuant to a Borrowing Request, which shall specify the date of the
requested advance,




29
        

--------------------------------------------------------------------------------




continuation or conversion (which shall be a Business Day), the amount of the
requested Borrowing, whether such Borrowing is to be advanced, continued, or
converted, the Type of Loans to comprise such new, continued or converted
Borrowing, if such Borrowing is to be comprised of Eurodollar Loans and the
Interest Period applicable thereto and the Borrower. The Borrower agrees that
the Administrative Agent may rely on any such telephonic, facsimile or email
notice given by any Person it in good faith believes is an authorized
representative of the Borrower without the necessity of independent
investigation and that, if any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.
(d)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, email or facsimile notice to each Lender of any notice received by
it pursuant to this Section 2.3 relating to a Loan Borrowing. The Administrative
Agent shall give notice to the Borrower and each applicable Lender by like means
of the interest rate applicable to each Borrowing of Eurodollar Loans of the
Borrower (but, if such notice is given by telephone, the Administrative Agent
shall confirm such rate in writing) promptly after the Administrative Agent has
made such determination.
(e)    Failure to Notify. If the Borrower fails to give notice pursuant to
Section 2.3(a) or (b) of (i) the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans or (ii) a Borrowing of Loans
to pay outstanding Reimbursement Obligations, and has not notified the
Administrative Agent by (A) 12:00 P.M. at least three (3) Business Days before
the last day of the Interest Period for any Borrowing of Eurodollar Loans or (B)
the day such Reimbursement Obligation becomes due, respectively, that it intends
to repay such Borrowing or Reimbursement Obligation, as applicable, the Borrower
shall be deemed to have requested, respectively, (x) the continuation of such
Borrowing as a Eurodollar Loan with an Interest Period of one (1) month or (y)
the advance of a new Borrowing of Base Rate Loans on such day in the amount of
the Reimbursement Obligation then due, which Borrowing pursuant to this clause
(y) shall be deemed to have been funded on such date by the Lenders in
accordance with Section 2.3(a) and to have been applied on such day to pay the
Reimbursement Obligation then due, in each case so long as no Event of Default
shall have occurred and be continuing or would occur as a result of such
Borrowing but otherwise disregarding the conditions to the advance of Borrowings
set forth in Section 4.2. Upon the occurrence and during the continuance of any
Event of Default, and upon written notice thereof from the Administrative Agent
to the Borrower (i) each Eurodollar Loan will automatically, on the last day of
the then existing Interest Period therefor, convert into a Base Rate Loan, and
(ii) the obligation of the Lenders to make, continue or convert Loans into
Eurodollar Loans shall be suspended.
(f)    Conversion. If the Borrower shall elect to convert any particular
Borrowing pursuant to this Section 2.3 from one Type of Loan to the other only
in part, then, from and after the date on which such conversion shall be
effective, such particular Borrowing shall, for all purposes of this Agreement
(including, for purposes of subsequent application of this sentence) be deemed
to instead constitute two Borrowings (each originally advanced on the same date
as such particular Borrowing), one comprised of (subject to subsequent
conversion in accordance with this Agreement) Eurodollar Loans in an aggregate
principal amount equal to the portion of such Borrowing so elected by the
Borrower to be comprised of Eurodollar Loans and the second comprised of
(subject to subsequent conversion in accordance with this Agreement) Base Rate
Loans in an aggregate principal amount equal to the portion of such particular
Borrowing so elected by the Borrower to be comprised of Base Rate Loans. If the
Borrower shall elect to have multiple Interest Periods apply to any such
particular Borrowing comprised of Eurodollar Loans, then, from and after the
date such multiple Interest Periods commence, such particular Borrowing shall,
for all purposes of this Agreement (including, for purposes of subsequent
application of this sentence), be deemed to constitute a number of separate
Borrowings (each originally commencing on the same date as such particular
Borrowing) equal to the number of, and corresponding to, the different Interest
Periods so selected,




30
        

--------------------------------------------------------------------------------




each such deemed separate Borrowing corresponding to a particular selected
Interest Period comprised of (subject to subsequent conversion in accordance
with this Agreement) Eurodollar Loans in an aggregate principal amount equal to
the portion of such particular Borrowing so elected by the Borrower to have such
Interest Period. This Section 2.3(f) shall be applied appropriately in the event
that the Borrower shall make the elections described in the two preceding
sentences at the same time with respect to the same particular Borrowing.
Section 2.4    Interest Periods. As provided in Section 2.3, at the time of each
request for a Borrowing of Eurodollar Loans, or for the continuation or
conversion of any Borrowing of Eurodollar Loans, the Borrower shall select the
Interest Period(s) to be applicable to such Loans from among the available
options, subject to the limitations in Section 2.3; provided, however, that:
(a)    no Interest Period may be selected that extends beyond the Commitment
Termination Date.
(b)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided, however, that if the
next succeeding Business Day is in the next calendar month, the last day of such
Interest Period shall be the immediately preceding Business Day; and
(c)    for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no such numerically corresponding day in the month in which an Interest
Period is to end or if an Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.
Section 2.5    Funding of Loans.
(a)    Disbursement of Loans. Not later than 12:00 P.M. with respect to
Borrowings of Eurodollar Loans, and 2:00 P.M. with respect to Borrowings of Base
Rate Loans, on the date of any requested advance of a new Borrowing of Loans,
each Lender, subject to all other provisions hereof, shall make available for
the account of its applicable Lending Office its Loans comprising its portion of
such Borrowing in funds immediately available for the benefit of the
Administrative Agent in the applicable Administrative Agent’s Account and
according to the payment instructions of the Administrative Agent. The
Administrative Agent shall promptly make the proceeds of each such Borrowing
available in immediately available funds to the Borrower (or as directed in
writing by the Borrower) on such date. In the event that any Lender does not
make such amounts available to the Administrative Agent by the time prescribed
above, but such amount is received later that day, such amount shall
nevertheless be promptly credited to the Borrower in the manner described in the
preceding sentence (and if such credit is made on the next Business Day, with
interest on such amount to begin accruing hereunder on such next Business Day);
provided that acceptance by the Borrower of any such late amount shall not be
deemed a waiver by the Borrower of any rights it may have against such Lender.
No Lender shall be responsible to the Borrower for any failure by another Lender
to fund its portion of a Borrowing, and no such failure by a Lender shall
relieve any other Lender from its obligation, if any, to fund its portion of a
Borrowing.
(b)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to the time at
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such




31
        

--------------------------------------------------------------------------------




Lender has made such payment when due and in reliance upon such assumption may
(but shall not be required to) make available to the Borrower the proceeds of
the Loan to be made by such Lender and, if any Lender has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon for each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of funds for
such amount. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but the Borrower will in no event be liable to
pay any amounts otherwise due pursuant to Section 2.11 in respect of such
repayment. Nothing in this Section 2.5(b) shall be deemed to relieve any Lender
from any obligation to fund any Loans hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
(c)    Source of Funding Options. Each Lender may, at its option, make any Loan
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
Section 2.6    Applicable Interest Rates.
(a)    Base Rate Loans. Each Base Rate Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) or conversion to a Eurodollar Loan, at a
rate per annum equal to the lesser of (i) the Highest Lawful Rate or (ii) the
Base Rate from time to time in effect plus the Applicable Margin. The Borrower
agrees to pay such interest on each Interest Payment Date for such Loan and at
maturity (whether by acceleration or otherwise).
(b)    Eurodollar Loans. Each Eurodollar Loan shall bear interest (computed on
the basis of a 360-day year and actual days elapsed including the first day but
excluding the date of repayment) on the unpaid principal amount thereof from the
date such Loan is made until maturity (whether by acceleration or otherwise) or
conversion to a Base Rate Loan, at a rate per annum equal to the lesser of (i)
the Highest Lawful Rate or (ii) the sum of Adjusted LIBOR plus the Applicable
Margin. The Borrower agrees to pay such interest on each Interest Payment Date
for such Loan and at maturity (whether by acceleration or otherwise) or, in the
case of, conversion to a Base Rate Loan on a day prior to the end of the current
Interest Period therefor, on the date of such conversion.
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and Reimbursement Obligations hereunder
insofar as such interest rate involves a determination of Base Rate, Adjusted
LIBOR, LIBOR or LIBOR Market Index Rate, or any applicable default rate pursuant
to Section 2.7, and such determination shall be conclusive and binding except in
the case of the Administrative Agent’s manifest error or willful misconduct. The
Administrative Agent shall promptly give notice to the Borrower and each Lender
of each determination of Adjusted LIBOR with respect to each Eurodollar Loan.
Section 2.7    Default Rate. If any payment of principal or interest on any Loan
is not made when due after the expiration of the grace period therefor provided
in Section 8.1(a) (whether by acceleration or otherwise), or any Reimbursement
Obligation is not paid when due as provided in Section 2.12(c), such past




32
        

--------------------------------------------------------------------------------




due Loan or Reimbursement Obligation shall bear interest (computed on the basis
of a year of 360, 365 or 366 days, as applicable, and actual days elapsed) after
any such grace period expires until such principal then due is paid in full,
which the Borrower agrees to pay on demand, at a rate per annum equal to:
(a)    for any Base Rate Loan, the lesser of (A) the Highest Lawful Rate and (B)
the sum of two percent (2%) per annum plus the Base Rate from time to time in
effect (but not less than the Base Rate in effect at the time such payment was
due) plus the Applicable Margin.
(b)    for any Eurodollar Loan, the lesser of (i) the Highest Lawful Rate and
(ii) the sum of two percent (2%) per annum plus the rate of interest (inclusive
of the Applicable Margin) in effect thereon at the time of such default until
the end of the Interest Period for such Loan and, thereafter, at a rate per
annum equal to the sum of two percent (2%) per annum plus the Base Rate from
time to time in effect (but not less than the Base Rate in effect at the time
such payment was due) plus the Applicable Margin for Base Rate Loans; and
(c)    for any unpaid Reimbursement Obligations, the lesser of (i) the Highest
Lawful Rate and (ii) the sum of two percent (2%) per annum plus (x) in the case
of any Reimbursement Obligations payable in Dollars, the Base Rate from time to
time in effect (but not less than the Base Rate in effect at the time such
payment was due) plus the Applicable Margin for Base Rate Loans, or (y) in the
case of any Reimbursement Obligations payable in any currency other than
Dollars, the interest rate (inclusive of the Applicable Margin) that would
otherwise then be applicable under this Agreement to a Eurodollar Loan for an
Interest Period of one month as from time to time in effect (but not less than
such interest rate in effect at the time such payment was due).
It is the intention of the Administrative Agent and the Lenders to conform
strictly to usury laws applicable to them. Accordingly, if the transactions
contemplated hereby or any Loan or other Obligation would be usurious as to any
of the Lenders under laws applicable to it (including the laws of the United
States of America, including to the extent applicable, 46 U.S.C. Section
31322(b), and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement, the Notes or any other Credit Document), then, in that event,
notwithstanding anything to the contrary in this Agreement, the Notes or any
other Credit Document, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under laws applicable to such Lender
that is contracted for, taken, reserved, charged or received by such Lender
under this Agreement, the Notes or any other Credit Document or otherwise shall
under no circumstances exceed the Highest Lawful Rate, and any excess shall be
credited by such Lender on the principal amount of the Loans or to the
Reimbursement Obligations (or, if the principal amount of the Loans and all
Reimbursement Obligations shall have been paid in full, refunded by such Lender
to the Borrower); and (ii) in the event that the maturity of the Loans is
accelerated by reason of an election of the holder or holders thereof resulting
from any Event of Default hereunder or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under laws applicable to such Lender may never include more than the
Highest Lawful Rate, and excess interest, if any, provided for in this
Agreement, the Notes, any other Credit Document or otherwise shall be
automatically canceled by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Loans or to the Reimbursement Obligations (or if the
principal amount of the Loans and all Reimbursement Obligations shall have been
paid in full, refunded by such Lender to the Borrower).
Section 2.8    Repayment of Loans; Evidence of Debt.




33
        

--------------------------------------------------------------------------------




(a)    Repayment of Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent, for the account of each Lender, on the Commitment
Termination Date, the unpaid amount of each Loan made by such Lender to the
Borrower then outstanding.
(b)    Record of Loans by Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made to the Borrower by such
Lender, including the amounts of principal and accrued interest payable and paid
to such Lender from time to time hereunder.
(c)    Record of Loans by Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and, with respect to Eurodollar Loans, the Interest
Period applicable thereto, (ii) the amount of any principal or accrued interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    Evidence of Obligations. The entries made in the accounts maintained
pursuant to Section 2.8(b) or (c) shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Notes. The Loans outstanding to the Borrower from any Lender shall, at
the written request of such Lender, be evidenced by a Note of the Borrower
payable to such Lender substantially in the form of Exhibit 2.8 (each, a
“Revolving Note”). The Borrower agrees to execute and deliver to the
Administrative Agent, for the benefit of each Lender requesting a Note, an
original of each such Note, appropriately completed, to evidence the respective
Loans made by such Lender to the Borrower hereunder, within ten (10) Business
Days after the Borrower receives a written request therefor (or such longer
period of time as such Lender may reasonably agree).
Section 2.9    Optional Prepayments of Loans. The Borrower shall have the right
to prepay any Base Rate Loans, without premium or penalty, at any time and from
time to time in whole or in part (but, if in part, then in an amount which is
equal to or greater than $1,000,000); provided, however, that the Borrower shall
have given notice of such prepayment to the Administrative Agent no later than
12:00 P.M. on the date of such prepayment. The Borrower shall have the right to
prepay any Eurodollar Loans, without premium or penalty, at any time and from
time to time in whole or in part (but, if in part, then in an amount which is
equal to or greater than $1,000,000 and in an integral multiple of $100,000 in
excess thereof or such smaller amount as needed to prepay any particular
Borrowing in full) subject to any breakage fees and funding losses that are
required to be paid pursuant to Section 2.11, with respect to any such
prepayment on a day other than the last day of the applicable Interest Period of
the applicable Loan; provided, however, that the Borrower shall have given
notice of such prepayment to the Administrative Agent no later than 12:00 P.M.
at least three (3) Business Days before the proposed prepayment date (or such
shorter period as may be reasonably agreed by the Administrative Agent in its
sole discretion). Any such prepayments shall be made by the payment of the
principal amount to be prepaid and, with respect to any Eurodollar Loans,
accrued and unpaid interest thereon to the date of such prepayment. Optional
prepayments shall be applied to the Loans then outstanding in the order
specified by the Borrower.
Section 2.10    Mandatory Prepayments of Loans.




34
        

--------------------------------------------------------------------------------




(a)    Excess Revolving Exposure. In the event and on each occasion that the
aggregate Revolving Credit Exposure of all Lenders exceeds the Revolving Credit
Commitment Amount then in effect, then (i) the Borrower shall promptly prepay
Loans in an aggregate amount sufficient to eliminate such excess and (ii) if any
excess remains after prepaying all of the Borrowings as a result of an L/C
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
8.4(b). Immediately upon determining the need to make any such prepayment, the
Borrower shall notify the Administrative Agent of such required prepayment and
of the identity of the particular Loans being prepaid. If the Administrative
Agent shall notify the Borrower that the Administrative Agent has determined
that any prepayment is required under this Section 2.10, the Borrower shall make
such prepayment no later than the second Business Day following such notice. Any
mandatory prepayment of Loans pursuant hereto shall not be limited by the notice
or minimum prepayment requirements set forth in Section 2.9. Each such
prepayment of Eurodollar Loans under this Section 2.10 shall be accompanied by a
payment of all accrued and unpaid interest on the Loans prepaid and any
applicable breakage fees and funding losses pursuant to Section 2.11.
(b)    Issuance and Incurrence of Indebtedness. In the event that the Borrower
or any Restricted Subsidiary shall receive Net Cash Proceeds from the issuance
or Incurrence of Indebtedness for money borrowed of the Borrower or any
Restricted Subsidiary not permitted to be issued or Incurred pursuant to Section
7.3, the Borrower shall or shall cause the applicable Restricted Subsidiary to,
no later than five (5) Business Day following such receipt, apply an amount
equal to 100% of such Net Cash Proceeds to prepay the outstanding aggregate
amount of the Loans.
(c)    Events of Loss. No later than the twentieth (20th) Business Day following
an Event of Loss of a Collateral Vessel that results in a Collateral Coverage
Ratio (on a Pro Forma Basis and after giving effect to any other Events of Loss
that have occurred since the date of the last desktop appraisal report delivered
pursuant to Section 6.6(d)) less than the Minimum Collateral Coverage Ratio, the
Borrower shall either (i) add new Collateral Vessels in favor of the Security
Trustee with a Fair Market Value in an amount equal to or greater than such
deficiency or (ii) promptly prepay the Loans in an amount equal to such
deficiency; provided that any prepayment pursuant to this Section 2.10(c)(ii)
shall be accompanied by a pro rata reduction in the Revolving Credit Commitment
Amount then in effect equal to such prepayment until the Collateral Coverage
Ratio meets or exceeds the Minimum Collateral Coverage Ratio; provided further
that, the Borrower shall not be in default under this Agreement for failure to
comply with this Section 2.10(c) if the Revolving Credit Exposure does not
exceed 50% of the then Aggregate Collateral Vessel Value following such Event of
Loss, and until such time as the Borrower complies with this Section 2.10(c)(i)
or (ii) the Borrower shall not be permitted to have or incur and no Lender shall
be required to fund or provide any Revolving Credit Exposure in excess of 50% of
the then Aggregate Collateral Vessel Value.
(d)    All prepayments of Loans under this Section 2.10 shall be accompanied by
the concurrent payment of accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.
(e)    The Borrower shall deliver to the Administrative Agent and each Lender,
at the time of each prepayment required under this Section 2.10 a certificate of
an Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment.
(f)    All prepayments under this Section 2.10 shall be subject to Section
2.11.]
Section 2.11    Breakage Fees. If any Lender incurs any loss, cost or expense
(excluding loss of anticipated profits and other indirect or consequential
damages) by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan as a
result of




35
        

--------------------------------------------------------------------------------




any of the following events other than any such occurrence as a result of a
change of circumstance described in Sections 9.1 or 9.2.
(a)    any payment, prepayment or conversion of any such Loan on a date other
than the last day of its Interest Period (whether by acceleration, mandatory
prepayment or otherwise);
(b)    any failure to make a principal payment of any such Loan on the due date
therefor; or
(c)    any failure by the Borrower to borrow, continue or prepay, or convert to,
any such Loan on the date specified in a notice given pursuant to Section 2.3 or
Section 2.9, as applicable (other than by reason of a default of such Lender),
then the Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be conclusive and binding in the absence of manifest error of
such Lender’s entitlement thereto. Within ten (10) days of receipt of such
certificate, the Borrower shall pay directly to such Lender such amount as will
compensate such Lender for such loss, cost or expense as provided in such
certificate, unless such Lender has failed to timely give notice to the Borrower
of such claim for compensation as provided herein, in which event the Borrower
shall not have any obligation to pay such claim.
Section 2.12    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions hereof and in
reliance on the Lenders’ obligations under this Section 2.12, each Issuing Bank
agrees to issue, from time to time on and after the Closing Date prior to the
Commitment Termination Date, at the request of the Borrower, one or more standby
letters of credit in form and substance reasonably acceptable to such Issuing
Bank (each, a “Letter of Credit”) for the account of the Borrower or any
Subsidiary in a face amount in each case of at least $1,000,000 (or, in either
case, such lesser amount as the applicable Issuing Bank may agree to in its sole
discretion); provided that an Issuing Bank shall not be required to issue,
increase or extend a Letter of Credit pursuant to this Section 2.12 if (i)
immediately after giving effect to the issuance, increase or extension thereof,
the aggregate L/C Exposures of all Lenders would thereby exceed the L/C Limit,
(ii) the issuance, increase or extension of such Letter of Credit would violate
any legal or regulatory restriction then applicable to such Issuing Bank or any
Lender or would violate one or more policies of such Issuing Bank generally
applicable to all applicants with respect to the type of Letters of Credit
requested, in each case as notified by such Issuing Bank or such Lender to the
Administrative Agent before the date of issuance, increase or extension of such
Letter of Credit or (iii) immediately after giving effect to the issuance,
increase or extension thereof, the L/C Exposure of such Issuing Bank would
exceed such Issuing Bank’s L/C Sublimit (unless otherwise agreed in writing to
by such Issuing Bank in its sole discretion); and provided, further that, if
there exists a Defaulting Lender, no Issuing Bank shall be required to issue,
increase or extend a Letter of Credit unless the Borrower shall have complied
with Section 2.12(g) with respect to any Fronting Exposure that exists at the
time of such issuance, increase or extension, as applicable, or would exist
immediately after giving effect to such issuance, increase or extension, as
applicable. Letters of Credit and any increases and extensions thereof hereunder
shall be issued in face amounts denominated in Dollars.
(b)    Issuance Procedure.




36
        

--------------------------------------------------------------------------------




(i)    To request that an Issuing Bank issue a Letter of Credit, at least three
(3) Business Days prior to the date of the requested issuance (or such shorter
period of time as such Issuing Bank may reasonably agree to in its sole
discretion), the Borrower shall deliver to such Issuing Bank (x) a duly executed
application for such Letter of Credit substantially in such Issuing Bank’s
customary form or in such other form as may be approved by the Borrower and such
Issuing Bank or complete such other computerized issuance or application
procedure, instituted from time to time by such Issuing Bank and agreed to by
the Borrower (each, an “Application”), appropriately completed and signed by an
Authorized Officer of the Borrower and including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable Issuing Bank, in
each case, completed to the reasonable satisfaction of such Issuing Bank, and
(y) such other information as such Issuing Bank may reasonably request in
accordance with its customary letter of credit issuance procedures, including
information that would permit such Issuing Bank to verify the beneficiary’s
identity or to comply with any applicable law or regulations, including any
Sanctions. Upon the receipt by the applicable Issuing Bank of a properly
completed and, if applicable, executed Application and any other reasonably
requested information in accordance with the terms of the preceding sentence,
such Issuing Bank will process such Application in accordance with its customary
procedures and issue the requested Letter of Credit on the requested issuance
date. In the event of any irreconcilable conflict between the terms and
conditions of this Agreement and an Application, the provisions of this
Agreement shall govern. Unless the applicable Issuing Bank has received notice
from the Administrative Agent prior to the requested issuance that any of the
conditions to issuance (whether set forth herein, in Section 4.2 or otherwise)
have not been satisfied, the applicable Issuing Bank may assume that all such
conditions have been satisfied. The Borrower requesting the issuance of any
Letter of Credit may cancel such request to issue such Letter of Credit at any
time prior to the actual issuance thereof by providing the applicable Issuing
Bank with written notice thereof; provided, that, for the avoidance of doubt,
the Borrower shall remain liable to such Issuing Bank for all costs and expenses
reasonably Incurred by such Issuing Bank in connection therewith. Unless cash
collateralized in a manner satisfactory to the relevant Issuing Bank or other
arrangements satisfactory to the relevant Issuing Bank (in such Issuing Bank’s
sole discretion) with respect thereto have been made as provided below and a
later date is otherwise agreed to by the applicable Issuing Bank, each Letter of
Credit shall have an expiration date no later than five (5) Business Days before
the Commitment Termination Date. Each Issuing Bank that issues a Letter of
Credit agrees to issue amendments to any Letter of Credit increasing its amount,
or extending its expiration date, at the request of the Borrower, subject to the
conditions precedent set forth in Section 4.2 (which each Issuing Bank may
assume are satisfied unless notified otherwise by the Administrative Agent in
accordance with this Section 2.12(b)) and the other terms and conditions of this
Section 2.12.
(ii)    If the Borrower so requests in any applicable Application and, in any
event, in the case of Letters of Credit with a one-year tenor, the relevant
Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that (A) any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued (and, unless an Event of Default is continuing, such Issuing Bank shall
give such notice of non-extension to the beneficiary if so directed by the
Borrower) and (B) the Issuing Bank will not permit the extension of any Letter
of Credit that would result in the expiration date of such Letter of Credit
being later than the date that is five (5) Business Days prior to the Commitment
Termination Date, unless such Letter of Credit is cash collateralized or other
arrangements satisfactory to the relevant Issuing Bank (in such Issuing Bank’s
sole discretion) with respect thereto have been made as provided below and a
later date is otherwise agreed to by the applicable Issuing Bank. Unless
otherwise notified to the Borrower by the applicable Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension




37
        

--------------------------------------------------------------------------------




Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable Issuing Bank to permit the extension of
such Letter of Credit at any time to an expiry date not later than the earlier
of (A) one year from the date of such issuance or an anniversary of any such
extension and (B) the date that is five (5) Business Days prior to the
Commitment Termination Date (unless such Letter of Credit is cash collateralized
or other arrangements satisfactory to the relevant Issuing Bank (in such Issuing
Bank’s sole discretion) with respect thereto have been made as provided below
and a later date is otherwise agreed to by the applicable Issuing Bank);
provided that such Issuing Bank shall not permit any such extension if (x) such
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.12 or otherwise), or (y) it has received
notice on or before the day that is two (2) Business Days before the date which
has been agreed upon pursuant to the proviso of the first sentence of this
Section 2.12(b)(ii), from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.2 are not
then satisfied. Notwithstanding anything to the contrary herein, any Letter of
Credit (including an Auto-Extension Letter of Credit) may have an expiration
date later than the date that is five (5) Business Days before the Commitment
Termination Date, if (A) the Borrower requesting such Letter of Credit shall
provide, no later than the Commitment Termination Date, (x) cash collateral to
the applicable Issuing Bank in an amount equal to 105% of the undrawn face
amount of such Letter of Credit or (y) a back-to-back letter of credit in form
and substance satisfactory to the applicable Issuing Bank (in its sole
discretion) in an amount equal to 105% of the undrawn face amount of such Letter
of Credit from a bank or financial institution reasonably satisfactory to the
applicable Issuing Bank and which provides that such Issuing Bank may make a
drawing thereunder in the event that such Issuing Bank pays a drawing under such
Letter of Credit or (B) other arrangements satisfactory to the applicable
Issuing Bank in its sole discretion shall have been made with respect to such
Letter of Credit; provided, each Lender’s participation under Section 2.12(d) in
any such Letter of Credit shall revert to such Issuing Bank on the Commitment
Termination Date, and no Lender shall be entitled to any Letter of Credit fees
pursuant to Section 3.1(b) on and after the Commitment Termination Date.
(c)    Reimbursement Obligations, etc.
(i)    The Borrower hereby irrevocably and unconditionally agrees to reimburse
each Issuing Bank for each payment or disbursement made by such Issuing Bank
under a Letter of Credit requested by the Borrower (a “Reimbursement
Obligation”) within two (2) Business Days of the date that the Borrower receives
notice from such Issuing Bank that such draft has been paid or such other
payment has been made (and such Issuing Bank hereby agrees to give the Borrower
such notice within one (1) Business Day after such draft is drawn or such other
payment is made, provided, however, that the failure of such Issuing Bank to
provide notice within such time period shall not release Borrower from its
Reimbursement Obligations). Reimbursement Obligations may be reimbursed by the
Borrower with either funds not borrowed hereunder or with a Borrowing of Loans
in accordance with Section 2.3 (including paragraph (e) thereof) and subject to
the other applicable terms and conditions contained in this Agreement.
Reimbursement Obligations shall bear interest (which the Borrower hereby
promises to pay) from and after the date such draft is paid or other payment is
made until (but excluding the date) such Reimbursement Obligation is paid at the
lesser of (A) the Highest Lawful Rate and (B) the Base Rate plus the Applicable
Margin (in the case of a Reimbursement Obligation payable in Dollars) or the
rate of interest that would then be applicable hereunder to an Eurodollar Loan
with an Interest Period of one month plus the Applicable Margin, in each case so
long as such Reimbursement Obligation shall not be past due, and thereafter at
the default rate per annum as set forth in Section 2.7(c), whether or not the
Commitment Termination Date shall have occurred.
(ii)    In determining whether to honor any drawing under any Letter of Credit
by the beneficiary(ies) thereof, the parties hereto agree that, with respect to
drafts or other documents




38
        

--------------------------------------------------------------------------------




presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its reasonable
discretion, either accept and make payment upon such drafts or other documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. For the avoidance of doubt, the parties hereto further
acknowledge and agree that in respect of any Letter of Credit that contains a
non-documentary condition, including any determination as to whether the
Borrower or other Person performed or failed to perform obligations under any
contract, the applicable Issuing Bank shall deem such condition as not stated
and shall disregard such condition.
(iii)    The Borrower assumes all risks of the acts or omissions of any
beneficiary of any Letter of Credit with respect to its or any Credit Party’s
use of such Letter of Credit. Neither an Issuing Bank nor any of its respective
officers or directors shall be liable or responsible for: (a) the use which may
be made of any Letter of Credit or any proceeds therefrom or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) any other circumstances
(whether or not similar to any of the foregoing) whatsoever in making or failing
to make payment under any Letter of Credit, including such Issuing Bank’s own
negligence, but not for such Issuing Bank’s gross negligence or willful
misconduct.
(iv)    The Borrower agrees for the benefit of each Issuing Bank and each Lender
that, notwithstanding any provision of any Application, the obligations of the
Borrower under this Section 2.12(c) and each applicable Application shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement and each applicable Application
under all circumstances whatsoever (other than the defense of payment in full in
accordance with this Agreement), including, the following circumstances (subject
in all cases to the defense of payment in full in accordance with this
Agreement):
(A)    any lack of validity or enforceability of any of the L/C Documents;
(B)    any amendment or waiver of or any consent to depart from all or any of
the provisions of any of the L/C Documents;
(C)    the existence of any claim, set-off, defense or other right the Borrower
or any Subsidiary may have at any time against a beneficiary of a Letter of
Credit (or any person for whom a beneficiary may be acting), an Issuing Bank,
any Lender or any other Person, whether in connection with this Agreement,
another L/C Document or any unrelated transaction;
(D)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(E)    payment by any Issuing Bank under a Letter of Credit against presentation
to such Issuing Bank of a draft or certificate that does not comply with the
terms of the Letter of Credit; or
(F)    any other act or omission to act or delay of any kind by any Issuing
Bank, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 2.12(c),
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder or under an Application;




39
        

--------------------------------------------------------------------------------




provided, however, the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (but
excluding special, indirect, consequential or punitive damages, which are hereby
waived to the extent not prohibited by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence or willful misconduct as
found in a final non-appealable judgment of a court of competent jurisdiction.
(d)    The Participating Interests. Immediately upon the issuance or increase of
each Letter of Credit, without any further action by any Person, each Lender
severally and not jointly shall be deemed to have purchased from each Issuing
Bank, and such Issuing Bank shall be deemed to have sold to each Lender, an
undivided percentage participating interest, to the extent of its Applicable
Percentage in each Letter of Credit issued or increased by, and Reimbursement
Obligation owed to, such Issuing Bank in connection with a Letter of Credit.
Upon any failure by the Borrower to pay any Reimbursement Obligation in
connection with a Letter of Credit issued by an Issuing Bank at the time
required in Sections 2.12(c) and 2.3(e), or if such Issuing Bank is required at
any time to return to the Borrower or to a trustee, receiver, liquidator,
custodian or other Person any portion of any payment by the Borrower of any
Reimbursement Obligation in connection with a Letter of Credit, such Issuing
Bank shall promptly give notice of same to the Administrative Agent and the
Administrative Agent shall promptly give notice thereof to each Lender. Such
Issuing Bank shall have the right to require each Lender to fund its
participation in such Reimbursement Obligation. Each Lender (except the Issuing
Bank that issued such Letter of Credit, if it is also a Lender) shall pay to the
Administrative Agent for the account of the applicable Issuing Bank an amount
equal to such Lender’s Applicable Percentage of such unpaid or recaptured
Reimbursement Obligation not later than the Business Day it receives notice from
the Administrative Agent to such effect, if such notice is received before 2:00
P.M., or not later than the following Business Day if such notice is received
after such time. The Administrative Agent shall promptly pay such amounts to
such Issuing Bank. If a Lender fails to pay timely such amount to the
Administrative Agent for the account of the applicable Issuing Bank, it shall
also pay to the Administrative Agent for the account of the applicable Issuing
Bank interest on such amount accrued from the date payment of such amount was
made by such Issuing Bank to the date of such payment by the Lender at a rate
per annum equal to the Base Rate in effect for each such day and only after such
payment shall such Lender be entitled to receive its Applicable Percentage of
each payment received on the relevant Reimbursement Obligation and of interest
paid thereon. The Administrative Agent shall promptly pay such amounts to such
Issuing Bank. The several obligations of the Lenders to the Issuing Banks under
this Section 2.12(d) shall be absolute, irrevocable and unconditional under any
and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment any Lender may have or have had against the
Borrower, any Issuing Bank, any other Lender or any other Person whatsoever
including any defense based on or related to (i) the failure of the demand for
payment under the Letter of Credit to conform to the terms of such Letter of
Credit, (ii) the legality, validity, regularity or enforceability of such Letter
of Credit, (iii) force majeure or (iv) ANY DEFENSE RESULTING FROM AN ISSUING
BANK’S OWN SIMPLE OR CONTRIBUTORY NEGLIGENCE. Without limiting the generality of
the foregoing, such obligations shall not be affected by any Default or Event of
Default or by any subsequent reduction or termination of any Commitment of a
Lender, and each payment by a Lender under this Section 2.12 shall be made
without any offset, abatement, withholding or reduction whatsoever.
(e)    Letter of Credit and Reimbursement Obligation Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit or Reimbursement Obligation
at any time shall be deemed to be, respectively, the stated amount of such
Letter of Credit in effect at such time or the amount of Reimbursement
Obligation outstanding at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum




40
        

--------------------------------------------------------------------------------




stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
(f)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance (or
increase or extension) of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the issuance (or increase or extension) of such
Letters of Credit and the businesses of such Subsidiaries.
(g)    Letter of Credit Fronting Exposure. If, at any time there shall exist any
Fronting Exposure with respect to Letters of Credit, then the Borrower shall, if
the full amount of such Fronting Exposure has not been reallocated pursuant to
Section 2.16(a)(iv), promptly upon the request of the Administrative Agent or
the applicable Issuing Bank, take one or more of the following actions as the
Borrower may elect: (i) deliver to the Administrative Agent cash (with respect
to each Letter of Credit in the same currency as the currency in which such
Letter of Credit is issued) or Cash Equivalent Collateral to secure such
unallocated Fronting Exposure in accordance with Section 8.4(b) and/or (ii)
enter into other arrangements satisfactory to such Issuing Bank (in such Issuing
Bank’s sole discretion, including pursuant to Section 9.5) with the Issuing Bank
to eliminate such Fronting Exposure.
Section 2.13    Reductions and Terminations of the Commitments. The Borrower
shall have the right at any time and from time to time, upon three (3) Business
Days’ prior and irrevocable written notice (provided, such notice may be
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings, in which case such notice shall be deemed
rescinded if such condition shall fail to be satisfied by the proposed Closing
Date of such commitment termination, provided, further, that upon any such
rescission, the Borrower shall be liable for any breakage fees and funding
losses that are required to be paid pursuant to Section 2.11) to the
Administrative Agent, to terminate or reduce the Commitments, in each case
without premium or penalty and in whole or in part, with any partial reduction
(i) to be in an amount not less than $1,000,000 as determined by the Borrower
and in integral multiples of $1,000,000 in excess thereof and (ii) as to the
Commitments, to be allocated ratably among the Lenders in proportion to their
respective Commitments; provided, that the Revolving Credit Commitment Amount
may not be reduced to an amount less than the aggregate Revolving Credit
Exposure of all Lenders, after giving effect to payments on such proposed
termination or reduction date; provided, however, that for purposes of
determining the amount of L/C Obligations in the immediately preceding proviso,
such L/C Obligations may be reduced on a dollar-for-dollar basis by the amount
of (a) cash and Cash Equivalent Collateral deposited with the Administrative
Agent for the purpose of securing such L/C Obligations and (b) the face amount
of back-to-back letters of credit issued in connection with one or more Letters
of Credit included in such L/C Obligations by a bank(s) or financial
institution(s) whose short-term unsecured debt rating is rated A or above by
either S&P or Moody’s or such other bank(s) or financial institution(s)
satisfactory to the Required Lenders with an expiration date of at least five
(5) days after the expiration date of the applicable backstopped Letter of
Credit and which provides that the Administrative Agent may make a drawing
thereunder in the event that a drawing is made under the applicable backstopped
Letter of Credit. The Administrative Agent shall give prompt notice to each
Lender of any such termination or reduction of the Commitments. Any termination
of Commitments pursuant to this Section 2.13 is permanent and may not be
reinstated.
Section 2.14    Incremental; Increase of the Commitments.
(a)    The Borrower shall have the right to increase the Commitment by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution provided




41
        

--------------------------------------------------------------------------------




that, (i) the Borrower must deliver any request for an increase in writing to
the Administrative Agent no later than ten (10) Business Days prior to the
proposed incurrence of the increased Commitment, (ii) any such request for an
increase shall be in a minimum amount of $5,000,000, (iii) after giving effect
thereto, the sum of the total of the incremental Commitments does not exceed
$75,000,000 and the sum of the aggregate Commitments under the Facility does not
exceed $200,000,000, (iv) the Administrative Agent and the Issuing Banks have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedure described in Section
2.14(b) has been satisfied. Nothing contained in this Section 2.14 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
(b)    Any amendment required hereto for such an increase in the Commitments
pursuant to this Section 2.14 shall be in form and substance satisfactory to the
Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Borrower and each Lender being added or increasing its
Commitment. As a condition precedent to such an increase or addition, the
Borrower shall deliver to the Administrative Agent (i) a certificate of each
Credit Party signed by an authorized officer of such Credit Party (A) certifying
and attaching the resolutions adopted by such Credit Party approving or
consenting to such increase, and (B) in the case of the Borrower, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article V and the other Credit
Documents are true and correct in all material respects with the same effect as
though made on and as of the date of such increase or addition (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects), (2) no Default exists and (3) the Borrower is
in compliance (on a Pro Forma Basis after giving effect to any additional
Borrowings to be made on the effective date of such increase or addition) with
any then operative covenant contained in Sections 7.3 and 7.7 and (ii) legal
opinions and documents consistent with those delivered on the Closing Date, to
the extent reasonably requested by the Administrative Agent.
(c)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Loans of all the Lenders
to equal its revised Applicable Percentage of such outstanding Loans, and the
Administrative Agent shall make such other adjustments among the Lenders with
respect to the Loans then outstanding and amounts of principal, interest,
Commitment Fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation and (ii) to the extent necessary to implement the matters set
forth in clause (i) above, the Borrower shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase (or addition) in
the Commitments (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower, in accordance with the requirements of Section 2.3). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.11 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise
Annex 1 to reflect such increase or addition and shall distribute such revised




42
        

--------------------------------------------------------------------------------




Annex 1 to each of the Lenders and the Borrower, whereupon such revised Annex 1
shall replace the old Annex 1 and become part of this Agreement.
Section 2.15    Alternative Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR or the LIBOR, as applicable
(including, without limitation, because the LIBOR Screen Rate is not available
or published on a current basis) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR or LIBOR, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders via telephone or Electronic Platform or electronic mail as provided in
Section 11.7 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, the provisions of clause (c) of this Section
2.15 shall apply.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.15(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause Section 2.15 (a)(i) have
not arisen but the supervisor for the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement (w) that the administrator of the LIBOR Screen Rate is
insolvent, (x) identifying a specific date when the LIBOR Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator identified by it), (y) identifying a specific date when
the LIBOR Screen Rate will permanently or indefinitely cease to be published or
(z) identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest and other related changes (including, to the
extent necessary, corresponding changes to the definition of “Applicable Margin”
and other definitions referenced therein) is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.
(c)    Until an alternative rate of interest shall be determined in accordance
with Section 2.15(a) or Section 2.15(b) above (but, in the case of the
circumstances described in sub-sections (w), (x) and (y) of the first sentence
of Section 2.15(b)(ii), only to the extent the LIBOR Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Borrowing Request requests a Borrowing of a Eurodollar
Loan, such Borrowing shall




43
        

--------------------------------------------------------------------------------




be made as an Base Rate Loan, provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 11.10(a).
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 11.6), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Banks
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Banks, to be held as collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Credit Party as a result of any judgment of a
court of competent jurisdiction obtained by such Credit Party against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Reimbursement
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or Reimbursement Obligations were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Reimbursement
Obligations owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Reimbursement Obligations owed
to, such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held to be applied) pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and such Defaulting Lender shall have no recourse to any
Credit Party for the payment of such amounts, and each Lender irrevocably
consents hereto and the application of such payments in accordance with this
Section 2.16(a)(ii) shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Loans of such Defaulting Lender
shall be considered to be overdue for purposes of any Credit Document, if, had
such payments been applied without regard to this Section 2.16(a)(ii), no such
Event of Default or Default would have occurred and no such payment of principal
of or interest on the Loans of such Defaulting Lender would have been overdue.




44
        

--------------------------------------------------------------------------------




(iii)    Certain Fees. The Commitment Fees under Section 3.1(a) shall cease to
accrue on the Commitment of such Defaulting Lender and such Defaulting Lender
shall not be entitled to receive any letter of credit fees under Section 3.1(b),
in each case for any period during which such Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fees that otherwise would
have been required to have been paid to such Defaulting Lender).
(iv)    Reallocation of Percentages to Reduce Fronting Exposure. During any
period in which there is a Lender that is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender that is a
Lender to acquire, refinance or fund participations in Letters of Credit
pursuant to Section 2.12, the “Commitment” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided that, the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (A) the Commitment of such non-Defaulting
Lender minus (B) the Revolving Credit Exposure of such non-Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
with respect to a Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the Closing Date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
collateral), such Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the outstanding
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their respective Commitments
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Credit Party while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder in any Lender’s status from Defaulting Lender to
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    No Waiver. The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.16(c) are in addition to, and cumulative
and not in limitation of, all other rights and remedies that the Administrative
Agent and each Lender, Issuing Bank, the Borrower or any other Credit Party may
at any time have against, or with respect to, such Defaulting Lender.

ARTICLE III    
FEES AND PAYMENTS
Section 3.1    Fees.
(a)    Commitment Fees. The Borrower agrees to pay, during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates, to the Administrative Agent for the ratable account of each Lender a
commitment fee (the “Commitment Fee”), which shall accrue at the rate of 0.50%
per annum payable quarterly in arrears, commencing with the Closing Date, on the
daily unused amount of the Commitment of such Lender in the quarter ending on
the date that such Commitment Fee is payable. Such Commitment Fee shall step
down to 0.25% for a quarter if the average utilization of the Facility in the
immediately preceding quarter is greater than 50% of the Commitments. Such
Commitment Fee shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).




45
        

--------------------------------------------------------------------------------




(b)    Letter of Credit Fees. Commencing March 31, 2019, and thereafter on the
last day of each March, June, September and December, the Borrower shall pay to
the Administrative Agent quarterly in arrears, for the period until the next
Letter of Credit fee payment date, for the ratable account of the Lenders, a
non-refundable fee payable in Dollars on the aggregate undrawn amount on all
outstanding Letters of Credit at a rate per annum equal to the Applicable Margin
on Eurodollar Loans then in effect calculated on the basis of a 360 day year and
actual days elapsed and based on the then scheduled expiration date of the
Letter of Credit. The Borrower shall pay to each Issuing Bank, a fronting fee at
a mutually acceptable rate with respect to the issuance of each Letter of Credit
issued by such Issuing Bank.
(c)    Administrative Agent Fees. The Borrower shall pay, or cause to be paid,
to the Administrative Agent the administrative agency fees from time to time
agreed to by the Borrower and the Administrative Agent in the manner provided by
such other agreement.
Section 3.2    Place and Application of Payments.
(a)    All payments of principal of and interest on the Loans, Reimbursement
Obligations and all fees and other amounts payable by any Credit Party under the
Credit Documents shall be made free and clear of any set-off, counterclaim or
defense by such Credit Party to the Administrative Agent (or, in the case of any
Reimbursement Obligations, customary issuance and administrative fees, fronting
fees and expenses in respect of Letters of Credit described in Section 3.1(b),
to the applicable Issuing Bank), for the benefit of the Lenders and the Issuing
Banks entitled to such payments, in immediately available funds on the due date
thereof no later than 2:00 P.M. in the applicable Administrative Agent’s Account
or such other location as the Administrative Agent may designate in writing to
the Borrower in the applicable Administrative Agent’s Account. Any payments
received by the Administrative Agent from any Credit Party after the time
specified in the preceding sentence shall be deemed to have been received on the
next Business Day. The Administrative Agent will, on the same day each payment
is received or deemed to have been received in accordance with this Section 3.2,
cause to be distributed like funds in like currency to (i) each Lender owed an
Obligation for which such payment was received, pro rata based on the respective
amounts of such type of Obligation then owing to each Lender, and (ii) each
Issuing Bank entitled thereto.
(b)    If any payment received by the Administrative Agent under any Credit
Document is insufficient to pay in full all Obligations then due and payable
under the Credit Documents, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent in the order set
forth in Section 8.7. In calculating the amount of Obligations owing each Lender
other than for principal and interest on Loans and Reimbursement Obligations and
fees under Section 3.1, the Administrative Agent shall only be required to
include such other Obligations that Lenders have certified to the Administrative
Agent in writing are due to such Lenders.
Section 3.3    Withholding Taxes.
(a)    Payments Free of Withholding. Except as otherwise required by law, each
payment by or on behalf of the Borrower to any Lender, any Issuing Bank or the
Administrative Agent under this Agreement or any other Credit Document shall be
made without deduction or withholding for or on account of any Taxes. If any
such deduction or withholding is so required by law (as determined in good faith
by an applicable withholding agent), the applicable withholding agent shall make
the deduction or withholding and pay the amount withheld to the appropriate
Governmental Authority within the time allowed. Moreover, in the case of any
such present or future Taxes imposed by or within the jurisdiction in which the
Borrower is organized, any jurisdiction from which the Borrower makes any
payment under this Agreement or any other Credit Document, or (in each case) any
political subdivision or taxing authority thereof or therein, excluding, in the
case of each Lender, each Issuing Bank and the Administrative Agent, the
following Taxes




46
        

--------------------------------------------------------------------------------




(whether imposed on or with respect to such Lender, Issuing Bank or
Administrative Agent or required to be withheld or deducted from any payment by
or on account of any obligation of the Borrower under any Credit Document):
(i)    Taxes imposed on, based upon, or measured by such Lender’s, such Issuing
Bank’s or the Administrative Agent’s net income, profits, gains, overall
revenues or receipts, and branch profits, franchise and similar Taxes imposed on
it, in each case, as a result of a present or former connection between the
taxing jurisdiction and such Lender, such Issuing Bank (including in each case
any applicable lending office) or Administrative Agent, or any owner or
affiliate thereof, as the case may be, other than connections arising from such
Lender’s, such Issuing Bank’s or the Administrative Agent’s having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Document, or sold or assigned
an interest in any Loan or Credit Document;
(ii)    Taxes imposed (other than pursuant to FATCA) by the United States of
America (or any political subdivision thereof or tax authority therein) on or
with respect to a Lender, Issuing Bank or Administrative Agent, except to the
extent that such tax is imposed as a result of any Change in Law (x) after the
date hereof, in the case of each Lender, Issuing Bank or Administrative Agent
originally a party hereto, (y) in the case of any Lender or other Issuing Bank
or Administrative Agent, after the date on which it becomes a Lender, Issuing
Bank, or Administrative Agent, as the case may be (unless such Lender or Issuing
Bank acquired its interest following a request by the Borrower under Section
9.5) or (z) after the designation by such Lender, such Issuing Bank or the
Administrative Agent of a new Lending Office (other than pursuant to this
Section 3.3(a) or Section 9.2(c)) and except to the extent that amounts with
respect to such Taxes were payable either to such Lender’s or other Issuing
Bank’s assignor immediately before such Lender or Issuing Bank became a party
hereto or to such Lender or Issuing Bank immediately before it changed its
lending office;
(iii)    Withholding Taxes imposed by the United States of America pursuant to
FATCA; or
(iv)    Taxes which would not have been imposed but for (a) the failure of such
Lender, such Issuing Bank or the Administrative Agent, as the case may be, to
provide on a timely basis (I) the applicable forms prescribed by the Internal
Revenue Service, as required pursuant to Section 3.3(b) and Section 3.3(d), or
(II) any other form, certification, documentation or proof which is reasonably
requested by the Borrower or the Administrative Agent or (b) a determination by
a taxing authority or a court of competent jurisdiction that a form,
certification, documentation or other proof provided by such Lender, such
Issuing Bank or the Administrative Agent to establish an exemption from such
tax, assessment or other governmental charge is false or not properly completed,
(all present or future Taxes, other than the Taxes described in the preceding
clauses (i) through (iv), “Indemnified Taxes”), the Borrower shall forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender, each Issuing Bank and the Administrative Agent
is free and clear of such Taxes that are Indemnified Taxes (including
Indemnified Taxes on such additional amount) and is equal to the amount that
such Lender, such Issuing Bank or the Administrative Agent (as the case may be)
would have received had no deduction or withholding of any Indemnified Taxes
been made. If the Borrower pays any such Taxes pursuant to this Section 3.3, or
any penalties or interest in connection therewith, it shall deliver official tax
receipts evidencing the payment or certified copies thereof, or other evidence
of payment if such tax receipts have not yet been received by the Borrower (with
such tax receipts to be delivered within thirty (30) days after being actually
received), to the Lender, Issuing Bank or the Administrative Agent on whose
account such withholding was made (with a copy to the Administrative




47
        

--------------------------------------------------------------------------------




Agent if not the recipient of the original) within thirty (30) days of such
payment. If the Administrative Agent, any Issuing Bank or any Lender pays any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.3) or any penalties or
interest in connection therewith, the Borrower shall reimburse the
Administrative Agent, that Issuing Bank or that Lender for the payment in the
currency in which such payment was made and any reasonable expenses arising
therefrom or with respect thereto within ten (10) days after demand therefor,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by any Issuing Bank or
any Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of any Issuing Bank or any Lender, shall be
conclusive absent manifest error. If the Borrower is or will be required to pay
an additional amount to a Lender, an Issuing Bank or the Administrative Agent
pursuant to this Section 3.3(a), then such payee shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such payee such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 3.3(a) in the future and (ii) would not subject such payee to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
payee. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by a Lender, an Issuing Bank or the Administrative Agent in connection
with any such designation or assignment.
(b)    U.S. Withholding Tax Exemptions.
(i)    Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
or Issuing Bank, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Issuing Bank is subject to withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (ii)(A) and (B) of this Section) shall not
be required if in the Lender’s or the Issuing Bank’s reasonable judgment such
completion, execution or submission would subject such Lender or Issuing Bank to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or Issuing Bank.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person (as such term is defined in Section
7701(a)(30) of the Code):
(A)    Any Lender or Issuing Bank that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent on or about the date on which such Lender or Issuing
Bank becomes a Lender or Issuing Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of United States Internal Revenue Service
Form W-9 certifying that such Lender or Issuing Bank is exempt from United
States federal backup withholding tax;
(B)    Any Lender or Issuing Bank that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall
submit to the




48
        

--------------------------------------------------------------------------------




Borrower and the Administrative Agent on or about the date on which such Foreign
Lender becomes a Lender or Issuing Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of United States Internal
Revenue Service Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, United States Internal Revenue Service Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    Executed copies of United States Internal Revenue Service Form W-8ECI;
(3)    In the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.3A to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of United States Internal Revenue Service
Form W-8BEN or W-8BEN-E; or
(4)    To the extent a Foreign Lender is not the beneficial owner, executed
copies of United States Internal Revenue Service Form W-8IMY, accompanied by
United States Internal Revenue Service Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 3.3B or Exhibit
3.3C, United States Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.3D on behalf of each such direct and indirect partner;
(iii)    Upon the request of the Borrower or the Administrative Agent, each
Foreign Lender or Issuing Bank that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent properly completed and duly executed copies of any
additional forms of the United States Internal Revenue Service (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) that the Borrower believes to be reasonably necessary
to accomplish exemption from (or a reduced rate of) withholding obligations
under then-applicable United States law or that the Administrative Agent
believes to be necessary to facilitate the Administrative Agent’s performance
under this Agreement; provided that the submission of such documentation shall
not be required if in the Lender’s or Issuing Bank’s reasonable judgment such
submission




49
        

--------------------------------------------------------------------------------




would subject such Lender or Issuing Bank to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or Issuing Bank.
(iv)    Each Lender and Issuing Bank agrees that if any form or certification it
previously delivered expires or becomes obsolete in any respect, it shall update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(c)    Inability of Lender to Submit Forms. If any Lender or Issuing Bank
determines in good faith that (i) it is not legally able to submit to the
Borrower or Administrative Agent any form or certificate that such Lender or
Issuing Bank is obligated to submit pursuant to Section 3.3(b), (ii) it is
required to withdraw or cancel any such form or certificate previously
submitted, or (iii) any such form or certificate otherwise becomes ineffective
or inaccurate, such Lender or Issuing Bank shall promptly notify the Borrower
and Administrative Agent of such fact, and such Lender or Issuing Bank shall to
that extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
(d)    FATCA Compliance. If any payment required to be made to any Lender or
Issuing Bank under this Agreement or any other Credit Document would be subject
to Taxes imposed by the United States of America pursuant to FATCA as a result
of such Lender, or Issuing Bank failing to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall submit to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Issuing Bank has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 3.3(d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(e)    Refund of Taxes. If any Lender, Issuing Bank or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Tax or any tax referred to in Section 11.3, in
either case, with respect to which the Borrower has paid any amount pursuant to
this Section 3.3 or Section 11.3, such Lender, such Issuing Bank or the
Administrative Agent shall pay the amount of such refund net of all
out-of-pocket expenses (including Taxes) of such Lender, such Issuing Bank or
the Administrative Agent and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). The Borrower,
upon the request of such Lender, Issuing Bank or the Administrative Agent, shall
repay to such Lender, Issuing Bank or the Administrative Agent the amount paid
over pursuant to this Section 3.3(e) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Lender, Issuing Bank or the Administrative Agent is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.3(e), in no event will such Lender, Issuing Bank or the
Administrative Agent be required to pay an amount pursuant to this paragraph (e)
the payment of which would place such Lender, Issuing Bank or the Administrative
Agent in a less favorable net after-Tax position than such party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender, Issuing Bank or the Administrative
Agent to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.




50
        

--------------------------------------------------------------------------------




(f)    Indemnification by Lenders. Each Lender and Issuing Bank shall severally
indemnify the Administrative Agent, within ten (10) days after written demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Borrower to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.10 relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).
(g)    FATCA Certification. Each Foreign Lender hereby represents and warrants
that it is entitled to complete exemption from U.S. federal withholding tax
under FATCA with respect to payments to be received pursuant to any Credit
Document (as if such payments were U.S. source), and agrees to use its
reasonable best efforts to maintain such exemption. In the event that any
Foreign Lender ceases to maintain such exemption, it shall promptly so notify
the Borrower and the Administrative Agent in writing.
(h)    Survival. Each party’s obligations under this Section 3.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

ARTICLE IV    
CONDITIONS PRECEDENT
Section 4.1    Closing Date. This Agreement shall be effective upon the
satisfaction of the following conditions precedent.
(a)    Executed Credit Agreement. The Administrative Agent shall have received
(including by facsimile or other electronic means) duly executed signature pages
from each party to this Agreement.
(b)    Executed Credit Documents. The Administrative Agent shall have received
(including by facsimile or other electronic means) (x) the duly executed
Guaranty and Collateral Agreement, and Collateral Vessel Mortgages covering each
Closing Date Collateral Vessel in form and substance reasonably satisfactory to
the Security Trustee and any other Collateral Document required to be delivered
on or prior to the Closing Date pursuant to the Credit Documents, any Notes
requested pursuant to Section 2.8(e) prior to the Closing Date, and (y) the
following all in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Secretary’s Certificates of the Credit Parties. Certificates of the
secretary, assistant secretary (or, if a Credit Party does not have a secretary
or assistant secretary, any other Person duly authorized to execute such a
certificate on behalf of such Credit party including a member of such Credit
Party) or Authorized Officer containing specimen signatures of the persons
authorized to execute Credit Documents to which such Credit Party is a party or
any other documents provided for herein or therein, together with (A) copies of
resolutions of the Board of Directors or other appropriate governing body of




51
        

--------------------------------------------------------------------------------




such Credit Party authorizing the execution and delivery of the Credit Documents
to which it is a party and (B) copies of such Credit Parties’ constituent
organizational documents;
(ii)    Good Standing Certificates of the Credit Parties. For each Credit Party,
a certificate of good standing (or the equivalent) from the appropriate
governing agency of such Credit Party’s jurisdiction of organization (to the
extent the concept of good standing is applicable in such jurisdiction).
(iii)    Regulatory Filings and Approvals. Copies of all necessary governmental
and third party approvals, registrations, and filings in respect of the
transactions contemplated by this Agreement;
(iv)    Insurance Certificate. An insurance certificate dated not more than ten
(10) Business Days prior to the Closing Date describing in reasonable detail the
insurance maintained by, or on behalf of, the Borrower and its Restricted
Subsidiaries and in respect of the Closing Date Collateral Vessels as of the
Closing Date and evidence satisfactory to the Administrative Agent that the
requirements in Section 6.5 are satisfied;
(v)    Opinions of Counsel. A written opinion of (A) Milbank LLP, counsel for
the Credit Parties, addressed to the Administrative Agent and the Lenders and
dated the Closing Date, covering such matters relating to the Credit Parties and
the Credit Documents as are usual and customary in respect of the transaction
contemplated by this Agreement, (B) Jones Walker LLP, special maritime counsel
with respect to the Collateral Vessel Mortgages, (C) Homer Bonner Jacob, Florida
counsel for the Credit Parties and (D) Marjorie Rawls Roberts, P.C., U.S. Virgin
Islands counsel for the Credit Parties.
(vi)    Closing Certificate. A certificate of an Authorized Officer of the
Borrower as to the satisfaction of all conditions set forth in Sections 4.1(c)
and (d);
(vii)    Vessel Matters. Each of the following for each Closing Date Collateral
Vessel:
(A)    certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Closing Date Collateral Vessel;
(B)    the results of maritime registry searches with respect to such Closing
Date Collateral Vessel, indicating no record liens other than Permitted Liens;
(C)    a report, in form and scope reasonably satisfactory to the Administrative
Agent, from Aon or such other firm of independent insurance brokers as is
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by, or on behalf of, the Borrower in respect of such Closing Date
Collateral Vessel, together with a certificate from such broker certifying that
the Borrower and its Restricted Subsidiaries have the Required Insurance with
respect to Closing Date Collateral Vessels as of the Closing Date; and
(D)    a desktop appraisal report dated as of a date prior to the Closing Date
acceptable to the Administrative Agent from an Approved Appraiser stating the
current fair market value, as of the date of such report, of the Closing Date
Collateral Vessels and demonstrating that the Collateral Coverage Ratio, as of
the Closing Date is not less than the Minimum Collateral Coverage Ratio.
(viii)    UCC-1s; UCC Searches. Each of the following:




52
        

--------------------------------------------------------------------------------




(A)    financing statements on Form UCC-1 in proper form for filing under the
UCC in each jurisdiction as may be necessary, or in the reasonable opinion of
the Security Trustee desirable, to perfect the security interests purported to
be created by the Guaranty and Collateral Agreement to the extent such
perfection is required by the Guaranty and Collateral Agreement; and
(B)    appropriate UCC search results in respect of the Credit Parties, as may
be reasonably requested by the Security Trustee reflecting no prior Liens
encumbering the properties of any Credit Party, other than those which shall be
released prior to or contemporaneously with the Closing Date and Permitted
Liens.
(ix)    Pro Forma Financial Statements. The Pro Forma Financial Statements,
which shall be in form reasonably satisfactory to the Administrative Agent.
(x)    Solvency Certificate. A solvency certificate from the chief financial
officer or controller (or other financial officer) of the Borrower, dated as of
the Closing Date, setting forth the conclusion that, immediately after giving
effect to the Incurrence of all the financings contemplated hereby, the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.
(c)    True and Correct Representations and Warranties. Each of the
representations and warranties of the Borrower and its Restricted Subsidiaries
set forth herein and in the other Credit Documents shall be true and correct in
all material respects (without duplication of any materiality qualifiers) as of
the Closing Date, except to the extent that any such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date.
(d)    No Default. No Default or Event of Default shall have occurred and be
continuing.
(e)    Fees. On or before the Closing Date, the Lenders, the Administrative
Agent and the Arrangers shall have received all fees and (to the extent invoiced
at least two (2) Business Days prior to the Closing Date) all reasonable and
documented out-of-pocket expenses then due and owing to the Administrative
Agent, the Lenders, and the Arrangers pursuant to this Agreement and as
otherwise agreed in writing by the Borrower.
(f)    KYC, AML and Related Materials. The Administrative Agent, the Issuing
Banks and the Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Credit
Parties under applicable “know your customer” and anti-money laundering rules
and regulations including, without limitation, the Patriot Act and (to the
extent applicable to the Borrower) the Beneficial Ownership Regulations, that
has been reasonably requested by the Administrative Agent and/or the Lenders a
reasonable period in advance of the Closing Date.
(g)    Other. The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent (or at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 11.11) at or
prior to 2:00 p.m., New York City time, on March 19, 2019 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).




53
        

--------------------------------------------------------------------------------




Section 4.2    All Credit Extensions. The obligation of each Lender to make any
advance of any Loan and of each Issuing Bank to issue, increase or extend any
Letter of Credit hereunder is subject to satisfaction (or waiver in accordance
with Section 11.11) of the following conditions precedent:
(a)    Notices. (i) The Administrative Agent shall have received in the case of
any Loan, the Borrowing Request required by the first sentence of Section 2.3(a)
in accordance with Section 2.3(c) and (ii) the relevant Issuing Bank shall have
received in the case of the issuance, extension or increase of a Letter of
Credit, a duly completed Application for such Letter of Credit in accordance
with Section 2.12(b).
(b)    True and Correct Representations and Warranties. In the case of any
advance of a Loan, increase or extension of any Letter of Credit, in each case,
that increases the aggregate amount of Loans or L/C Obligations, as applicable,
outstanding immediately after giving effect to such advance or issuance,
increase or extension (and any prepayments or reimbursements made substantially
concurrently therewith or any extension of the expiry date of any such Letter of
Credit), each of the representations and warranties of the Borrower and its
Restricted Subsidiaries set forth herein and in the other Credit Documents shall
be true and correct in all material respects (without duplication of any
materiality qualifiers) as of the time of such advance or issuance or increase
of any Letter of Credit, except as a result of the transactions expressly
permitted hereunder or thereunder and except to the extent that any such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date.
(c)    No Default. No Default or Event of Default shall have occurred and be
continuing or would occur as a result of any such advance or issuance, increase
or extension.
Each acceptance by the Borrower of an advance of any Loan or of the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit after the Closing Date shall be deemed to be a representation and
warranty by the Borrower on the date of such acceptance, as to the matters
specified in Sections 4.2(b) and (c) (except to the extent the satisfaction of
such matters have been waived in accordance with this Agreement).

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Lender, each Issuing Bank and the
Administrative Agent, which representations and warranties shall be deemed made
on the Closing Date or as otherwise provided in the Credit Documents, as
follows:
Section 5.1    Corporate Organization. Each Credit Party: (i) is duly
incorporated or organized and existing in good standing under the laws of the
jurisdiction of its organization or incorporation (to the extent the concept of
good standing is applicable in such jurisdiction); (ii) has all necessary
organizational or other corporate power and authority to own the property and
assets it uses in its business and otherwise to carry on its present business;
and (iii) is duly licensed or qualified and in good standing (to the extent the
concept of good standing is applicable in such jurisdiction) in each
jurisdiction in which the nature of the business transacted by it or the nature
of the property owned or leased by it makes such licensing or qualification
necessary, except in each case, where the failure to have such power and
authority or to be so licensed or qualified or to be in good standing, as the
case may be, would not have a Material Adverse Effect.
Section 5.2    Power and Authority; Validity. Each of the Credit Parties has the
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary company action to authorize the execution, delivery and




54
        

--------------------------------------------------------------------------------




performance of such Credit Documents. Each of the Credit Parties has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such
Credit Party which is a party thereto enforceable against it in accordance with
its terms, subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and equitable principles.
Section 5.3    No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
by it with the terms and provisions thereof, nor the consummation by it of the
transactions contemplated herein or therein, will (i) contravene in any
applicable provision of any law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
except where such contravention would not reasonably be expected to have a
Material Adverse Effect, (ii) conflict with or result in any breach of any term,
covenant, condition or other provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien other than any Permitted Lien upon any of the property or assets of
such Credit Party or any of its Restricted Subsidiaries under, the terms of any
material agreement evidencing Indebtedness to which such Credit Party or any of
its Restricted Subsidiaries is a party or by which they or any of their
properties or assets are bound or to which they may be subject, or (iii) violate
or conflict with any provision of the memorandum of association and articles of
association, charter, articles or certificate of incorporation, partnership or
limited liability company agreement, by-laws, or other applicable governance
documents of such Credit Party or any of its Restricted Subsidiaries.
Section 5.4    Litigation. As of the Closing Date, there are no actions, suits,
proceedings or counterclaims (including derivative or injunctive actions, except
ex parte actions for which notice has not yet been received by the Borrower)
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Restricted Subsidiaries that are reasonably likely to have a Material
Adverse Effect.
Section 5.5    Use of Proceeds; Margin Regulations.
(a)    Use of Proceeds. The proceeds of the Loans shall be used for working
capital needs, general corporate purposes and capital commitments of the
Borrower or its Subsidiaries (subject in each case to the limitations set forth
in Section 7.5).
(b)    Margin Stock. Neither the Borrower nor any of its Restricted Subsidiaries
is engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
(each, as defined in Regulation U of the Board of Governors of the Federal
Reserve System). No proceeds of the Loans or the Letters of Credit will be used
by the Borrower or its Subsidiaries for a purpose which violates Regulations T,
U or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.
Section 5.6    Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
Section 5.7    Anti-Corruption Laws; Sanctions. The Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance with Anti-Corruption Laws and applicable Sanctions. The Borrower and
its Subsidiaries and their respective officers, employees, directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. Neither the Borrower nor any of its Subsidiaries, or any of
their directors or officers, or any of their respective agents acting or
benefiting in any capacity in connection with this Agreement or any other Credit
Document, is a Sanctioned Person or is




55
        

--------------------------------------------------------------------------------




knowingly engaged in any activity that could reasonably be expected to result in
such Person becoming a Sanctioned Person. No Borrowing or Letter of Credit, use
of proceeds or other Transaction contemplated by this Agreement will result in a
violation of Anti-Corruption Laws or applicable Sanctions by the Borrower or any
of its Subsidiaries.
Section 5.8    True and Complete Disclosure. All factual information (taken as a
whole) furnished by the Borrower or any of its Restricted Subsidiaries in
writing to the Administrative Agent or any Lender in connection with any Credit
Document or any transaction contemplated therein did not, as of the date such
information was furnished (or, if such information expressly related to a
specific date, as of such specific date), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein (taken as a whole), in light of the circumstances under which such
information was furnished, not misleading, except for such statements, if any,
as have been updated, corrected, supplemented, superseded or modified pursuant
to a written correction or supplement furnished to the Lenders prior to the date
of this Agreement; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time,
it being understood that (i) such projections are not to be viewed as facts and
that actual results during the period(s) covered by any such projections may
differ significantly from the projected results and that such difference may be
material and that such projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature. To the extent commercially reasonable, the
Borrower has provided such information and has taken such action, in each case,
as has been reasonably requested in writing by the Administrative Agent or any
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with the Patriot Act.
Section 5.9    Financial Statements. The Borrower heretofore has delivered to
the Administrative Agent and each Lender true, correct and complete copies of
the Pro Forma Financial Statements. The Pro Forma Financial Statements fairly
present, in all material respects, the Borrower’s and its consolidated
Subsidiaries’ financial position at the date thereof.
Section 5.10    No Material Adverse Change. Since December 31, 2018, there has
occurred no event or circumstance that has had a Material Adverse Effect.
Section 5.11    Taxes. The Borrower and its Subsidiaries have filed all material
tax returns required to be filed, whether in the United States or in any foreign
jurisdiction, and have paid all governmental taxes, assessments, levies, duties,
deductions, withholdings (including backup withholding), fess and similar
charges, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”) shown to be due and payable on such returns or
on any assessments made against the Borrower and its Subsidiaries or any of
their properties (other than any such assessments, fees, charges or levies that
are not more than thirty (30) days past due, or which can thereafter be paid
without penalty, or which are being contested in good faith by appropriate
proceedings and for which reserves have been provided in conformity with GAAP,
or which the failure to pay or delay in filing could not reasonably be expected
to have a Material Adverse Effect).
Section 5.12    Consents. As of the Closing Date, all consents and approvals of,
and filings and registrations with, and all other actions of, all governmental
agencies, authorities or instrumentalities required to have been obtained or
made by the Credit Parties in order to execute and deliver and perform their
obligations under the Credit Documents to which they are a party, have been or
will have been obtained or made and are or will be in full force and effect.




56
        

--------------------------------------------------------------------------------




Section 5.13    Insurance. As of the Closing Date, the Borrower and its
Restricted Subsidiaries, or an Affiliate of the Borrower, on behalf of the
Borrower and its Restricted Subsidiaries, maintain, or cause to be maintained,
in effect the Required Insurance; provided that the Borrower or any Restricted
Subsidiary or an Affiliate of the Borrower may self-insure to the extent and in
the manner normal for companies of like size, type and financial condition.
Section 5.14    Intellectual Property. The Borrower and its Restricted
Subsidiaries own or hold valid licenses to use all the patents, trademarks,
permits, service marks, and trade names that are necessary to the operation of
the business of the Borrower and its Restricted Subsidiaries as presently
conducted, except where the failure to own, or hold valid licenses to use, such
patents, trademarks, permits, service marks, and trade names could not
reasonably be expected to have a Material Adverse Effect.
Section 5.15    Ownership of Property.
(a)    The Borrower and its Restricted Subsidiaries have good title to or a
valid leasehold interest in all of their real property and good title to, or a
valid leasehold interest in, all of their other property, subject to no Liens
except Permitted Liens, except where the failure to have such title or leasehold
interest in such property could not reasonably be expected to have a Material
Adverse Effect.
(b)    The Borrower and/or each Credit Party is the true, lawful and sole owner
of each Collateral Vessel stated to be owned by it, with respect to Closing Date
Collateral Vessels, on Schedule 5.15B, and thereafter, in the relevant
Collateral Vessel Mortgage, and its ownership of each Collateral Vessel is free
and clear of all Liens except for Permitted Liens.
Section 5.16    Collateral Documents. The Collateral Documents are effective to
create in favor of the Security Trustee (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien in the Credit Party’s right, title and
interest in the Collateral described therein. When financing statements or
equivalent filings or notices have been made or the Collateral Vessel Mortgages
are filed or recorded in the appropriate offices as may be required under
applicable law and upon the taking of possession or control by the Security
Trustee of such Collateral with respect to which a security interest may be
perfected only or control (which control shall be given to the Security Trustee
to the extent required by any Collateral Document), the Security Trustee shall
have fully perfected Liens on, and security interests in, all right, title and
interest of the Credit Parties in such Collateral, in each case prior and
superior in right to any other Liens, other than Permitted Liens which are
permitted to attach to such Collateral under the terms of this Agreement.
Section 5.17    Legal Names of Borrower and Subsidiaries. Schedule 5.17 sets
forth, as of the Closing Date, the legal name of the Borrower and each
Subsidiary of the Borrower, the type of organization or entity of each such
Person and the jurisdiction of organization or incorporation of each such
Person. Schedule 5.17A also sets forth, as of the Closing Date, the direct owner
and percentage ownership of each such Subsidiary on the Closing Date. As of the
Closing Date, there are no Unrestricted Subsidiaries other than those listed on
Schedule 5.17B.
Section 5.18    Vessels.
(a)    As of the Closing Date, the name, registered owner and official number,
and jurisdiction of registration and flag of each Closing Date Collateral Vessel
are set forth on Schedule 5.15B. Each Vessel owned by the Borrower or a
Restricted Subsidiary is operated in compliance with all applicable law, rules
and regulations applicable to such Vessel, except where failure to comply with
such law, rules or regulations could not reasonably be expected to have a
Material Adverse Effect.




57
        

--------------------------------------------------------------------------------




(b)    Each Credit Party which owns or operates one or more Vessels is qualified
to own and operate such Vessel under the laws of such Credit Party’s
jurisdiction of incorporation and the jurisdiction in which such Vessel is
flagged, except where failure to so qualify could not reasonably be expected to
have a Material Adverse Effect.
Section 5.19    Form of Documentation. Each of the Collateral Vessel Mortgages
is or, when executed, will be in proper legal form under the laws of the United
States of America for the enforcement thereof under such laws and the laws of
the jurisdiction of organization of the applicable Credit Party party thereto,
subject as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and equitable principles. To ensure the legality, validity,
enforceability or admissibility in evidence of each such Collateral Vessel
Mortgage in the United States of America or the jurisdiction of the applicable
Credit Party party thereto, it is not necessary that any Collateral Vessel
Mortgage or any other document be filed or recorded with any court or other
authority in any such jurisdiction, except for those filings as have been, or
will be, made.
Section 5.20    Pari Passu or Priority Status. Neither the Borrower nor any
other Credit Party has taken any action which would cause the claims of
unsecured creditors of the Borrower or of any other Credit Party, as the case
may be (other than claims of such creditors to the extent that they are
statutorily preferred or Permitted Liens), to have priority over the claims of
the Administrative Agent, the Security Trustee and the Secured Parties against
the Borrower and such other Credit Party under this Agreement or the other
Credit Documents.
Section 5.21    No Immunity. Neither the Borrower nor any other Credit Party is
a sovereign entity or has immunity on the grounds of sovereignty or otherwise
from setoff or any legal process under the laws of any jurisdiction. The
execution and delivery of the Credit Documents by the Credit Parties and the
performance by them of their respective obligations thereunder constitute
commercial transactions.
Section 5.22    Solvency. The Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.23    Compliance With Laws. The Borrower and its Subsidiaries are in
compliance with all laws, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective property and all Environmental Laws, except for any failure to
comply with any of the foregoing which could not reasonably be expected to have
a Material Adverse Effect.
Section 5.24    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, could reasonably be expected to
would result in have a Material Adverse Effect. Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the present value of all accumulated benefit obligations under
each Plan, other than Multiemployer Plans, (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) does not exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans, other than
Multiemployer Plans, (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) does not exceed the fair market value of
the assets of all such underfunded Plans.




58
        

--------------------------------------------------------------------------------





ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as any Loan, Note or Commitment is outstanding hereunder, or
any L/C Obligation is outstanding hereunder (unless such L/C Obligation has been
cash collateralized in accordance with the provisions of this Agreement or other
arrangements with respect thereto have been made that are satisfactory to the
applicable Issuing Bank), or any other Obligation is due and payable hereunder:
Section 6.1    Corporate Existence. The Borrower will, and will cause each of
its Restricted Subsidiaries to, preserve and maintain its incorporation status
or organizational existence, except (i) for the dissolution of any Restricted
Subsidiaries whose assets are transferred to the Borrower or any of its
Restricted Subsidiaries, (ii) where the failure to preserve, renew or keep in
full force and effect the incorporation status or existence of any Restricted
Subsidiary could not reasonably be expected to have a Material Adverse Effect or
(iii) as otherwise expressly permitted in this Agreement.
Section 6.2    Maintenance of Properties, including Vessels; Vessel Contracts.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain, preserve and keep its properties and equipment necessary to the proper
conduct of its business in reasonably good repair, working order and condition
(normal wear and tear or damage done by casualty or condemnation excepted) and
will from time to time make all reasonably necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
properties and equipment are reasonably preserved and maintained, in each case
with such exceptions as could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect; provided, however, that
nothing in this Section 6.2 shall prevent the Borrower or any Restricted
Subsidiary from discontinuing the operation or maintenance of any such
properties or equipment if such discontinuance is, in the judgment of the
Borrower desirable in the conduct of its business.
(b)    The Borrower will, and will cause each Collateral Vessel Owner to, at all
times, and without cost or expense to the Administrative Agent, maintain and
preserve, or cause to be maintained and preserved, each Vessel owned by such
Collateral Vessel Owner (except for any Vessel that is laid up) and its material
equipment, outfit and appurtenances, tight, staunch, strong, in good condition,
working order and repair and fit for its intended service. The Borrower will,
and will cause each Collateral Vessel Owner to, with respect to each Vessel
owned by such Collateral Vessel Owner (except for any Vessel that is laid up),
at all times comply with all applicable laws, treaties and conventions of the
jurisdiction in which the applicable Vessel is flagged, and rules and
regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith, unless the failure to
so comply or have on board such documentation could not reasonably be expected
to have a Material Adverse Effect. The Borrower will, and will cause each
Collateral Vessel Owner to, with respect to each Vessel owned by such Collateral
Vessel Owner (except for any Vessel that is laid up), comply with and satisfy in
all material respects the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on such Collateral Vessel Owner, the Borrower, the
Borrower’s Subsidiaries or such Vessel with respect to pollution by any state or
nation or political subdivision thereof and will maintain all certificates or
other evidence of financial responsibility as may be required by any such law,
convention, regulation, proclamation or order with respect to the trade in which
the Vessel is from time to time engaged and the cargo carried by it.




59
        

--------------------------------------------------------------------------------




(c)    The Borrower will, and will cause each Collateral Vessel Owner to, supply
the Administrative Agent promptly following its receipt of a written request
from the Administrative Agent with copies of all survey reports with respect to
such Collateral Vessel.
(d)    The Borrower will, and will cause each Collateral Vessel Owner to,
promptly notify the Administrative Agent of and furnish the Administrative Agent
with full information, promptly upon becoming available, including copies of
reports and surveys, regarding any material accident or accident involving
repairs (except to the extent any such accident could not reasonably be expected
to result in a Material Adverse Effect).
(e)    The Borrower will, and will cause each applicable Collateral Vessel Owner
to, use commercially reasonable efforts to, perform any and all charter
contracts which are, or may be, entered into with respect to each Collateral
Vessel, except to the extent any such nonperformance could not reasonably be
expected to result in a Material Adverse Effect.
Section 6.3    Taxes. The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge all Taxes upon or against it or its properties and
all other obligations (including ERISA obligations) within thirty (30) days
after becoming due (in the case of Taxes) or, if later, prior to the date on
which penalties are imposed for such unpaid Taxes, unless and to the extent that
(i) the same is being contested in good faith and by appropriate proceedings and
reserves have been established in conformity with GAAP, or (ii) the failure to
effect such payment or discharge or any delay in filing could not reasonably be
expected to have a Material Adverse Effect.
Section 6.4    ERISA. Each of the Borrower and its Subsidiaries will timely pay
and discharge all obligations and liabilities arising under ERISA or otherwise
with respect to each Plan of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a material Lien with
respect to such Plan against any properties or assets of the Borrower or any of
its Subsidiaries and will promptly notify the Administrative Agent upon an
Authorized Officer of the Borrower becoming aware of an ERISA Event. The
Borrower will also promptly notify the Administrative Agent of (i) any material
contributions to any Foreign Plan that have not been made by the required due
date for such contribution if such default could reasonably be expected to have
a Material Adverse Effect; (ii) any Foreign Plan that is not funded to the
extent required by the law of the jurisdiction whose law governs such Foreign
Plan based on the actuarial assumptions reasonably used at any time if such
underfunding (together with any penalties likely to result) could reasonably be
expected to have a Material Adverse Effect, and (iii) the receipt by the
Borrower or its Subsidiaries of notice of any material change anticipated to any
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.
Section 6.5    Insurance.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
or will cause an Affiliate of the Borrower to arrange through a bareboat
charterer, agent or otherwise, on behalf of the Borrower and its Restricted
Subsidiaries to, (i) maintain with financially sound and reputable insurance
companies (provided that this Section 6.5 shall not be deemed to be breached if
an insurance company with which the Borrower, any Restricted Subsidiary or the
applicable Affiliate of the Borrower maintains insurance becomes financially
troubled and the Borrower, such Restricted Subsidiary or such Affiliate of the
Borrower reasonably promptly obtains coverage from a different, financially
sound insurer) insurance on the Vessels and other material insurable properties
of the Borrower and its applicable Restricted Subsidiaries that are related to
such Vessels in at least such amounts and against all such risks as is
consistent and in accordance with normal industry practice for similarly
situated insureds as the Borrower operating in the same geographical areas and
as provided in this Section 6.5 (the “Required Insurance”) and (ii) furnish to
the




60
        

--------------------------------------------------------------------------------




Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried on the
Collateral Vessels.
(b)    The Borrower will, and will cause each of the Collateral Vessel Owners
to, or will cause an Affiliate of the Borrower, or bareboat charterer thereof
to, on behalf of the Borrower and the Collateral Vessel Owners, at all times to
keep the Collateral Vessels insured in favor of the Security Trustee as provided
in this Section 6.5; and (x) all policies or certificates with respect to such
insurance (and any other insurance maintained by the Borrower or such Collateral
Vessel Owners): (i) shall be endorsed to the Security Trustee’s reasonable
satisfaction for the benefit of the Security Trustee (including by naming the
Security Trustee as loss payee and/or additional insured, as its interests may
appear) and (ii) shall provide that the respective insurers irrevocably waive
any and all rights of subrogation with respect to the Security Trustee and the
other Secured Parties and (y) the Borrower and/or the applicable Collateral
Vessel Owner will use commercially reasonable efforts to provide that such
insurance policies state that they shall not be canceled for non-payment of
premium without at least thirty (30) days’ prior written notice thereof by the
respective insurer to the Security Trustee. On the Closing Date and from time to
time thereafter to the extent reasonably requested by the Security Trustee, but
no more frequently than once each calendar year, the Borrower shall deliver
certificates evidencing such insurance policies for deposit with the Security
Trustee. The Administrative Agent shall be under no duty or obligation to verify
the adequacy or existence of any such insurance or any such policies or
endorsements.
(c)    The Borrower will, and will cause each of the Collateral Vessel Owners
to, or will cause an Affiliate of the Borrower to, on behalf of the Borrower and
the applicable Collateral Vessel Owners, cause the Collateral Vessels to be
insured with insurers or protection and indemnity clubs or associations of the
type described in Section 6.5(a)(i) and in an aggregate amount equal to not less
than 125% of the total Commitments at such time.
(d)    The Borrower will, or will cause each of the Collateral Vessel Owners to,
or will cause an Affiliate of the Borrower to, on behalf of the Borrower and the
applicable Collateral Vessel Owners, furnish to the Administrative Agent upon
its reasonable written request (i) copies of all certificates of insurance and
(ii) a summary prepared and signed by its insurance brokers with respect to the
insurance maintained on the Collateral Vessels, together with their
certification as to the adequacy thereof and its compliance with the provisions
of this Section 6.5. The Borrower will, or will cause each of the Collateral
Vessel Owners to, or will cause an Affiliate of the Borrower to, on behalf of
the Borrower and the applicable Collateral Vessel Owners, cause such insurance
broker to agree to provide the Administrative Agent with such information as to
such insurances as the Administrative Agent may reasonably request with respect
to expiration, termination or cancellation of any policy or any default in the
payment of any premium.
(e)    Unless the Administrative Agent has given notice to the underwriters of
the occurrence and continuance of an Event of Default, all insurance claim
proceeds of whatsoever nature with respect to the Collateral Vessels payable
under any insurance shall be payable to the Borrower, the applicable Collateral
Vessel Owner or others as their interests may appear; thereafter, payments of
insurance claim proceeds with respect to the Collateral Vessels shall be made to
the Security Trustee for distribution in accordance herewith.
(f)    In the event that any claim or Lien in excess of $2,500,000 is asserted
against a Collateral Vessel for loss, damage or expense that is covered by
insurance required hereunder and it is necessary for the applicable Collateral
Vessel Owner to obtain a bond or supply other security to prevent arrest of such
Collateral Vessel or to release such Collateral Vessel from arrest on account of
such claim or Lien, the Security Trustee, on request of the applicable
Collateral Vessel Owner, may, in the sole discretion of the Security Trustee,
assign to any person, firm or corporation executing a surety or guarantee bond
or




61
        

--------------------------------------------------------------------------------




other agreement to save or release the Collateral Vessel from such arrest, all
right, title and interest of the Security Trustee in and to said insurance
covering said loss, damage or expense, as collateral security to indemnify
against liability under said bond or other agreement.
(g)    The Borrower will not, and will not permit any Collateral Vessel Owner
to, execute or permit or willingly allow to be done any act by which any
insurance required under this Section 6.5 may be suspended, impaired or
cancelled, and will not permit or allow any Collateral Vessel to undertake any
voyage or operational risk which may not be permitted by the policies in force,
without having previously notified the Administrative Agent in writing and
insured the relevant Collateral Vessel by additional coverage to extend to such
voyages, risks, passengers or cargoes in accordance with customary marine
insurance industry standards.
(h)    If an Event of Default has occurred and is continuing, subject to the
rights of any charterer, the Security Trustee shall have the exclusive right to
negotiate and agree to any compromise to any claim with respect to any
Collateral Vessel with respect to which any underwriter proposes to pay less on
any claim than the amount thereof.
(i)    If the Borrower or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 6.5 with respect to the Collateral
Vessels, the Security Trustee shall have the right (but shall be under no
obligation) to procure such insurance, and the Borrower agrees to reimburse the
Administrative Agent for all reasonable costs and expenses of procuring such
insurance.
Section 6.6    Financial Reports and Other Information.
(a)    Periodic Financial Statements and Budget. The Borrower will, and will
cause its Subsidiaries to, maintain a system of accounting in such manner as
will enable preparation of financial statements in accordance with GAAP and will
furnish to the Lenders and their respective authorized representatives such
information about its insurances and the business and financial condition of the
Borrower and its Subsidiaries as any Lender may reasonably request; and, without
any request, will furnish to the Administrative Agent:
(i)    within sixty (60) days after the end of each Fiscal Quarter of each
fiscal year of the Borrower (beginning with the Fiscal Quarter ending March 31,
2019): the consolidated balance sheet of the Borrower and its Subsidiaries (and,
to the extent that any Unrestricted Subsidiaries existed during the applicable
period, consolidating balance sheets of the Borrower and its Subsidiaries,
including Unrestricted Subsidiaries) as of the end of such Fiscal Quarter; the
related consolidated statements of income (and, to the extent that any
Unrestricted Subsidiaries existed during the applicable period, consolidating
statements of income of the Borrower and its Subsidiaries, including
Unrestricted Subsidiaries) for such Fiscal Quarter and for the portion of the
fiscal year ended with the last day of such Fiscal Quarter; and the related
statements of stockholders equity and cash flows (and, to the extent that any
Unrestricted Subsidiaries existed during the applicable period, consolidating
statements of stockholders equity and cash flows of the Borrower and its
Subsidiaries, including Unrestricted Subsidiaries) for such Fiscal Quarter and
the portion of the fiscal year ended with the last day of such Fiscal Quarter,
all of which shall be in reasonable detail and certified by the chief financial
officer of the Borrower that they fairly present the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated and that
they have been prepared in accordance with GAAP, in each case, subject to normal
year-end audit adjustments;
(ii)    within one hundred twenty (120) days after the end of each fiscal year
of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries (and, to the extent that




62
        

--------------------------------------------------------------------------------




any Unrestricted Subsidiaries existed during the applicable period,
consolidating balance sheets of the Borrower and its Subsidiaries, including
Unrestricted Subsidiaries) and as of the end of such fiscal year, the related
consolidated statements of income, stockholders’ equity and cash flows (and, to
the extent that any Unrestricted Subsidiaries existed during the applicable
period, consolidating statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries, including Unrestricted Subsidiaries) for
such fiscal year and setting forth consolidated comparative figures as of the
end of and for the preceding fiscal year, audited (except with respect to any
consolidating statements which will be unaudited and in the form of Annex 3
attached hereto) by an independent nationally-recognized accounting firm;
(iii)    promptly after the same become available, copies of all quarterly and
annual financial statements that the Borrower sends to its stockholders
generally unless such statements have been distributed publicly on a platform
that is publicly available to Lenders; and
(iv)    promptly after the same becomes available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower to which such
budget relates, an annual operating budget, reasonably detailed, of the Borrower
and its Subsidiaries, on a consolidated basis, as adopted by the board of
directors or chief financial officer of the Borrower, consisting of projected
income statements and EBITDA for the immediately succeeding fiscal year.
(b)    Other Documents; Notices. The Borrower will, and will cause its
Subsidiaries to furnish:
(i)    promptly after the Borrower’s receipt of a written request therefor from
the Administrative Agent, but no more frequently than once each calendar year
(unless an Event of Default has occurred and is continuing), a certificate by
the applicable classification society that each Collateral Vessel (except a
Vessel that is laid up) is kept, in such condition as will entitle such
Collateral Vessel to maintain the classification, as is applicable for Vessels
of comparable age and type, by the American Bureau of Shipping or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent, as applicable, subject to any temporary lapse of such
classification as may from time to time arise as a result of the normal
operation of such Collateral Vessels, so long as the Borrower or the applicable
Collateral Vessel Owner is using commercially reasonable efforts to remedy such
lapse; and
(ii)    such other information as the Administrative Agent or any Lender may
reasonably request regarding the operations, business affairs and financial
condition of the Borrower and its Restricted Subsidiaries.
The Administrative Agent will forward promptly to the Lenders the information
provided by the Borrower pursuant to (a) through (b) above.
(c)    Compliance Certificates. Within the sixty (60) day or one hundred twenty
(120) day time periods set forth in subsections (i) and (ii) of Section 6.6(a)
for furnishing financial statements, commencing with the financial statements
for the Fiscal Quarter ending June 30, 2019, the Borrower shall deliver to the
Administrative Agent (who will in turn provide notice to the Lenders of) (i)
additional information setting forth calculations excluding the effects of any
Unrestricted Subsidiaries and containing such calculations for any Unrestricted
Subsidiaries as reasonably requested by the Administrative Agent, including any
supporting documents used to prepare such calculations, and (ii) a Compliance
Certificate signed by the Borrower’s chief financial officer (or other financial
officer of the Borrower), in his or her capacity as such, showing the Borrower’s
compliance with the covenants set forth in Section 7.7, certifying that no
Default or Event of Default then exists or, if any such Default or Event of
Default exists as of the date of such certificate, setting forth a description
of such Default or Event of Default and specifying the




63
        

--------------------------------------------------------------------------------




action, if any, taken by the Borrower to remedy the same and containing a list
of all Sale-Leaseback Transactions that have occurred since the last time
financial statements were delivered pursuant to Section 6.6(a)(i) specifying the
Vessel that was sold, the consideration the Borrower or its Restricted
Subsidiary received in such sale, the amount and frequency of payments under the
lease in connection with the Sale-Leaseback Transaction and the maturity date of
such lease.
(d)    Appraisal Reports. Together with the delivery of the financial statements
described in Section 6.6(a)(ii) (beginning with the fiscal year of the Borrower
ending December 31, 2018) and whenever adding or delivering new Collateral
Vessels pursuant to Section 2.10(c) or Section 7.7(c)(ii), a desktop appraisal
report as of recent date in form and substance, and from an Approved Appraiser,
stating the then current Fair Market Value (and each current Fair Market Value
used in such determination) of each of the Collateral Vessels (or, in the case
of new Collateral Vessels added or delivered pursuant to Section 2.10(c) or
Section 7.7(c)(ii), only such new Collateral Vessel(s)) on an individual
charter-free basis, provided, however, that if the Fair Market Value of a
Collateral Vessel in such desktop appraisal report is expressed as a numerical
range of a high and low score, the Fair Market Value for such Collateral Vessel
shall be deemed to be the mathematical average of such scores. All such
appraisals shall be arranged by, and made at the expense of, the Borrower or its
Subsidiaries.
(e)    Notice of Events Relating to Environmental Laws and Claims. Promptly
after any Authorized Officer of the Borrower obtains knowledge of any of the
following, the Borrower will provide the Administrative Agent (who will in turn
provide notice to the Lenders of) with written notice in reasonable detail of
any of the following that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:
(i)    any pending or threatened Environmental Claim against the Borrower or any
of its Subsidiaries or any property owned or operated by the Borrower or any of
its Subsidiaries;
(ii)    any condition or occurrence on any property owned or operated by the
Borrower or any of its Subsidiaries that results in noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law; and
(iii)    the taking of any material remedial action in response to the actual or
alleged presence of any Hazardous Material on any property owned or operated by
the Borrower or any of its Subsidiaries other than in the ordinary course of
business.
(f)    Notices of Default, Litigation, Etc. The Borrower will promptly, and in
any event within five (5) Business Days, after an Authorized Officer of the
Borrower has knowledge thereof, give written notice to the Administrative Agent
of (who will in turn provide notice to the Lenders of): (i) the occurrence of
any Default or Event of Default; (ii) any litigation or governmental proceeding
of the type described in Section 5.4; (iii) any circumstance that has had or
could reasonably be expected to have a Material Adverse Effect; and (iv) any
notice received by it or any Restricted Subsidiary from the holder(s) of
Indebtedness of the Borrower or any Restricted Subsidiary in an amount which, in
the aggregate, exceeds $5,000,000, where such notice states or claims the
existence or occurrence of any event of default with respect to such
Indebtedness under the terms of any indenture, loan or credit agreement,
debenture, note, or other document evidencing or governing such Indebtedness.
(g)    Certain Events related to Collateral Vessels. The Borrower will promptly,
and in any event within ten (10) Business Days, after an Authorized Officer of
the Borrower has knowledge thereof, give written notice to the Administrative
Agent of (who will in turn provide notice to the Lenders of): (h) any Event of
Loss that requires the Borrower to either add new Collateral Vessels or prepay
the loans pursuant




64
        

--------------------------------------------------------------------------------




to Section 2.10(c), (ii) the filing of a libel or complaint against a Collateral
Vessel, or an attachment or levy which remains in effect more than thirty days,
or the taking into custody by virtue of any legal proceeding in any court of
competent jurisdiction of a Collateral Vessel and (iii) any failure by a
Collateral Vessel Owner to maintain the flag and vessel or ship registry in the
United States of America.
Section 6.7    Lender Inspection rights. Upon reasonable notice from the
Administrative Agent or any Lender and no more often than once in the aggregate
for the Administrative Agent and the Lenders, as the case may be, in any
calendar year (unless an Event of Default has occurred and is continuing, in
which case there shall be no limit to the number or frequency of such
visitations or inspections while such Event of Default is continuing), the
Borrower will permit the Administrative Agent or any Lender (and such Persons as
the Administrative Agent or such Lender may reasonably designate) during normal
business hours at such entity’s sole expense (unless an Event of Default shall
have occurred and is continuing, in which event at the Borrower’s expense), to
visit and inspect any of the Collateral Vessels of the Borrower or of any of its
Restricted Subsidiaries, subject to any confidentiality restrictions with third
parties or attorney-client privilege, to examine all of the books and records of
the Borrower and any of its Restricted Subsidiaries, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants and by this
provision the Borrower authorizes such accountants to discuss with the
Administrative Agent and any Lender (and such Persons as the Administrative
Agent or such Lender may reasonably designate) the affairs, finances and
accounts of the Borrower and its Restricted Subsidiaries; provided that any
inspection of any Collateral Vessel, its cargo and its papers shall be subject
to the requirements of any operators of such Collateral Vessel and any
applicable Governmental Authority and shall not interfere with the day to day
operation of such Collateral Vessel. The chief financial officer (or other
financial officer) of the Borrower and/or his or her designee shall be afforded
the opportunity to be present at any meeting of the Administrative Agent or the
Lenders and such accountants or such examination of books or records. The
Administrative Agent agrees to use reasonable efforts to minimize, to the extent
practicable, the number of separate requests from the Lenders to exercise their
rights under this Section 6.7 and/or Section 6.6 and to coordinate the exercise
by the Lenders of such rights.
Section 6.8    Conduct of Business. The Borrower and its Restricted Subsidiaries
will at all times remain primarily engaged in any of (i) the owning, managing,
operating, investing in and marketing equipment, primarily in the transporting
and logistics industries, including the United States coast-wise trade or (ii)
any related or ancillary businesses.
Section 6.9    Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit only for purposes and in the manner set forth in
Section 5.5.
Section 6.10    Compliance with Laws.
(a)    The Borrower will, and will cause its Restricted Subsidiaries to, conduct
their business, and otherwise be, in compliance with all applicable laws,
regulations, ordinances and orders of any governmental or judicial authorities
(including Environmental Laws and ERISA); provided, however, that this Section
6.10 shall not require the Borrower or any Restricted Subsidiary to comply with
any such law, regulation, ordinance or order if (x) it shall be contesting such
law, regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor, or (y) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
(b)    The Borrower and its Subsidiaries will maintain in effect and enforce
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance with Anti-Corruption Laws and
applicable Sanctions.




65
        

--------------------------------------------------------------------------------




Section 6.11    Use of Property and Facilities; Environmental Laws. The Borrower
will, and will cause its Restricted Subsidiaries to, comply with all
Environmental Laws applicable to or affecting the properties or business
operations of the Borrower or any Restricted Subsidiary of the Borrower, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
Section 6.12    Further Assurances; Additional Collateral and Additional
Guarantors.
(a)    Further Assurances. The Borrower will, and will cause the Credit Parties
to, make, execute and deliver all such additional and further acts, deeds,
instruments and documents in a form reasonably satisfactory to the Security
Trustee and consistent with the existing Collateral Documents as the Security
Trustee or the Required Lenders (through the Administrative Agent) may
reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Credit Documents, or of renewing the
rights of the Secured Parties with respect to the Collateral as to which the
Security Trustee, for the ratable benefit of the Secured Parties, has or is
intended to have a perfected Lien pursuant hereto or thereto, including filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Credit Documents.
(b)    Additions and Removals of Collateral Vessels.
(i)    Additions. The Borrower shall have the ability to execute and deliver to
the Security Trustee, for the ratable benefit of the Secured Parties, or cause
such Restricted Subsidiary(ies) to so execute and deliver, and cause to be filed
for recording (or make arrangements satisfactory to the Security Trustee for the
filing for recording thereof) in the appropriate vessel registry, amendments or
supplements to existing Collateral Vessel Mortgages or to grant a Lien over any
U.S.-flagged Vessels owned by the Borrower or any of its Restricted Subsidiaries
not already subject to a Collateral Vessel Mortgage. In connection with the
execution and delivery of such Collateral Vessel Mortgages over all additional
Collateral Vessels as set forth in this Section 6.12(b) and the execution and
delivery of Collateral Vessel Mortgages over all additional Collateral Vessels
required to comply with the requirements of Section 2.10(c) or Section 7.7(c),
the Borrower shall, or shall cause the applicable Collateral Vessel Owner to,
deliver such instruments, certificates and documents substantially similar to
those described in Section 4.1 for Collateral Vessel Mortgages on the Closing
Date and reasonably satisfactory to the Administrative Agent.
(ii)    Removals. The Borrower shall have the ability to remove or otherwise
release any Lien over any Collateral Vessels subject to a Collateral Vessel
Mortgage so long as (A) immediately before and after giving effect to such
removal, the Minimum Collateral Coverage Ratio is met, and (B) no Default or
Event of Default has occurred or would result therefrom, provided that, if such
removal results in a Collateral Coverage Ratio (after giving effect to such
removal based upon the last desktop appraisal report delivered pursuant to
Section 6.6(d)) being less than the Minimum Collateral Coverage Ratio, then
notwithstanding anything herein to the contrary the Borrower shall not be
permitted to have or incur any Revolving Credit Exposure in excess of 50% of the
then Aggregate Collateral Vessel Value following such removal until such time as
the Borrower adds new Collateral Vessels in favor of the Security Trustee with a
Fair Market Value in an amount necessary to remove such deficiency.
(c)    Additional Guarantors; Additional Property Collateral. Within sixty (60)
days (or such longer period of time as the Security Trustee may reasonably
agree) of the date that any entity becomes a Wholly-Owned Domestic Subsidiary of
the Borrower, the Borrower shall cause such Wholly-Owned Domestic Subsidiary to
become a Guarantor hereunder and duly authorize, execute and deliver to the
Security Trustee joinders to the Guaranty and Collateral Agreement to the extent
such Wholly-Owned Domestic Subsidiary is not already a party thereto. In
connection with any such joinder, the Borrower shall also deliver,




66
        

--------------------------------------------------------------------------------




or cause to be delivered, to the Administrative Agent customary certificates and
legal opinions relating to such joinder, as may be reasonably requested by the
Administrative Agent.
Section 6.13    Change of Ownership; Registry; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc..
(a)    Flag and Registry. The Borrower shall, and shall cause the Collateral
Vessel Owners, to maintain the flag and vessel or ship registry in the United
States of America with respect to the Collateral Vessels.
(b)    Corporate Changes. Within 30 days (or such longer period reasonably
agreed to by the Security Trustee) of any change in the legal name,
incorporation status or type of organization or jurisdiction of organization or
incorporation of the Borrower or any Guarantor, the Borrower shall deliver, or
cause to be delivered, to the Security Trustee written notice of such change,
and shall take, or cause to be taken, all actions reasonably requested by the
Security Trustee to maintain the security interests of the Security Trustee, for
the benefit of the Secured Parties, in the Collateral intended to be granted
under the Collateral Documents at all times perfected and in full force and
effect to the extent required by the Collateral Documents.
Section 6.14    Debt Coverage Deposit. If any Material Indebtedness has a
scheduled mandatory redemption date or maturity date prior to the maturity date
of the Facility, the Borrower shall, promptly and no later than twelve (12)
months prior to the redemption date or maturity date of such Material
Indebtedness, deposit cash in an amount, if positive (which amount shall in no
event exceed the principal amount of any such Material Indebtedness scheduled to
be mandatorily redeemed or mature on or prior to the twelve month anniversary of
such date), equivalent to Funded Debt minus - (3.50 multiplied by Adjusted
EBITDA for the four-quarter period most recently ended) (with the calculation of
such amount to be delivered in writing to the Administrative Agent on the date
of such deposit) into an account in the name of the Borrower and held and
maintained by the Administrative Agent and subject to an account control
agreement in favor of the Security Trustee.

ARTICLE VII    
NEGATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as any Loan, Note or Commitment is outstanding hereunder, or
any L/C Obligation is outstanding hereunder (unless such L/C Obligation has been
cash collateralized in accordance with the provisions of this Agreement or other
arrangements with respect thereto have been made that are satisfactory to the
applicable Issuing Bank), or any other Obligation is due and payable hereunder:
Section 7.1    Restrictions on Fundamental Changes. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to wind up, liquidate or
dissolve its affairs, merge or consolidate with any other Person, consummate a
Division as the Dividing Person, or Dispose of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries, taken as a whole, to any
other Person, except that:
(a)    any Restricted Subsidiary of the Borrower may merge with and into,
consolidate with or be dissolved or liquidated into, the Borrower, any Guarantor
or any other Restricted Subsidiary, so long as (x) in the case of any such
merger, consolidation, dissolution or liquidation involving the Borrower, the
Borrower is the surviving Person of any such merger, consolidation, dissolution
or liquidation, (y) except as provided in preceding clause (x), in the cases of
any such merger, consolidation, dissolution or liquidation involving a
Guarantor, a Guarantor is the surviving corporation of any such merger,
consolidation, dissolution or liquidation, and (z) in all cases in connection
with a merger, consolidation, dissolution or liquidation




67
        

--------------------------------------------------------------------------------




involving a Credit Party, the Collateral and Guaranty Requirements shall be
fully satisfied immediately after giving effect thereto; provided that, any
merger, consolidation, dissolution, liquidation or Division under this clause
(a) of a Restricted Subsidiary that is not a wholly-owned Subsidiary immediately
prior to such transaction shall not be permitted unless such transaction is also
permitted by Section 7.6.
(b)    the Borrower may merge or consolidate with, or Dispose of all or
substantially all of its assets to, any other Person, so long as (w) the
Borrower is the surviving Person of any such merger or consolidation, (x) no
Default or Event of Default shall have occurred and is continuing, (y) no Event
of Default described in Section 8.1(k) occurs as a result thereof and (z) in all
cases in connection with any such merger, consolidation or Disposition of
assets, the Collateral and Guaranty Requirements shall be fully satisfied
immediately after giving effect thereto;
(c)    any Restricted Subsidiary may merge or consolidate with any other Person,
so long as (x) in the case of any merger or consolidation involving a Guarantor,
the Guarantor is the surviving Person of any such merger or consolidation, (y)
no Default or Event of Default shall have occurred and is continuing and (z) in
all cases in connection with a merger or consolidation involving a Guarantor,
the Collateral and Guaranty Requirements shall be fully satisfied immediately
after giving effect thereto;
(d)    any Restricted Subsidiary that is not a Credit Party may wind up,
liquidate or dissolve its affairs, so long as (x) the Borrower determines that
such action is not adverse to the interests of the Lenders and (y) the Liens
granted to the Security Trustee for the benefit of the Secured Parties to the
extent required by the Collateral and Guaranty Requirements shall remain in full
force and effect;
(e)    Dispositions permitted by Section 7.5 and Section 7.6 (including
Dispositions that are excluded from the definition of “Asset Sale”) shall be
permitted; and
(f)    any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing person are held by one or more Restricted
Subsidiaries at such time, or with respect to assets not so held by one or more
Restricted Subsidiaries, such Division, in the aggregate, would otherwise result
in a Disposition permitted by Section 7.6.


Section 7.2    Liens. The Borrower shall not, and shall not permit its
Restricted Subsidiaries to Incur or suffer to exist any Lien of any kind on any
property or asset of any kind of the Borrower or any Restricted Subsidiary,
except the following (collectively, the “Permitted Liens”):
(a)    Liens in existence on the Closing Date and described on Schedule 7.2;
(b)    Liens (i) arising in the ordinary course of business or by operation of
law, deposits or pledges in connection with workers’ compensation, unemployment
insurance, old age benefits, social security obligations, taxes, assessments,
public or statutory obligations or other similar charges, good faith deposits,
pledges; or (ii) in connection with (or to obtain letters of credit in
connection with) bids, purchase agreement, or letters of intent (including
earnest money deposits in respect of same), performance, return-of-money or
payment bonds and similar bonds, contracts or leases to which the Borrower or
its Restricted Subsidiaries are parties or other deposits required to be made in
the ordinary course of business; provided that, in each case of clause (i) and
(ii), the obligation secured is not for Indebtedness for borrowed money and is
not overdue for more than thirty (30) days or, if overdue for more than thirty
(30) days, is being




68
        

--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor;
(c)    mechanics’, workmen’s, materialmen’s, warehousemen’s, suppliers’
repairmen’s, landlords’, carriers’, crews’ wages, maritime, custom, revenue
authority or other similar Liens arising in the ordinary course of business (or
deposits to obtain the release of such Liens) related to obligations not overdue
for more than thirty (30) days, or, if so overdue, that are being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor;
(d)    Liens for Taxes not more than thirty (30) days past due or which can
thereafter be paid without penalty or which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor, or if such Liens otherwise could not reasonably be expected to have a
Material Adverse Effect;
(e)    Liens in respect of Indebtedness under this Facility;
(f)    Liens on fixed or capital assets acquired, constructed, improved, altered
or repaired by the Borrower or any Restricted Subsidiary and related contracts,
intangibles and other assets that are incidental thereto (including accessions
thereto and replacements thereof) or otherwise arise therefrom; provided that
(i) such Liens secure Indebtedness otherwise permitted by this Agreement, (ii)
such Liens and the Indebtedness secured thereby are Incurred prior to or within
365 days after such acquisition or the later of the completion of such
construction, improvement, alteration or repair or the date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, improving, altering or repairing such fixed or capital assets, as
the case may be (plus fees and expenses related thereto), (iv) such Lien shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary (although individual financings of equipment may be
cross-collateralized to other financings of equipment by the same lender), and
(v) such Lien shall not attach to any Collateral Vessel;
(g)    Liens on property existing at the time such property is acquired by the
Borrower or any Subsidiary of the Borrower and not created in contemplation of
such acquisition (or on repairs, renewals, replacements, additions, accessions
and betterments thereto), and Liens on the assets of any Person at the time such
Person becomes a Restricted Subsidiary of the Borrower and not created in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower
(or on repairs, renewals, replacements, additions, accessions and betterments
thereto);
(h)    Liens imposed by ERISA (or comparable foreign laws) which are being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor;
(i)    Liens arising out of or in respect of judgments, awards or attachments
(or in connection with the surety or bonding of appeals) not resulting in an
Event of Default described in Section 8.1(h);
(j)    any extension, modification, renewal, refinancing or replacement (or
successive extensions, modifications, renewals, refinancings or replacements) in
whole or in part of any Lien referred to in the foregoing clauses (a) through
(g), provided, however, that the principal amount of Indebtedness secured
thereby does not exceed the principal amount secured at the time of such
extension, modification, renewal, refinancing or replacement (other than unpaid
accrued interest and premium thereon and amounts incurred to pay fees and
expenses (including any bona fide amendment, waiver or consent fee) of such
extension, modification, renewal, refinancing or replacement), and that such
extension, modification,




69
        

--------------------------------------------------------------------------------




renewal, refinancing or replacement is limited to the property already subject
to the Lien so extended, modified, renewed, refinanced or replaced (together
with accessions and improvements thereto and replacements thereof);
(k)    Liens in respect of Indebtedness permitted under Section 7.3(m);
(l)    Liens on the Capital Stock owned by the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary or Joint Venture;
(m)    Liens on the proceeds of insurance policies and unearned or refunded
premiums securing Indebtedness owed to an insurance company permitted by Section
7.3(i);
(n)    Permitted Maritime Liens;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or its
Restricted Subsidiaries in the ordinary course of business and other Liens upon
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods and Liens created or evidenced by or resulting
from financing statements filed by lessors of property (but only with respect to
the property so leased);
(p)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or its Restricted Subsidiaries, in each case granted
in the ordinary course of business or arising by operation of law in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
(q)    customary restrictions on assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements to the
extent that such dispositions are permitted hereunder;
(r)    Liens (not otherwise permitted by this Section 7.2) securing Indebtedness
or other obligations not exceeding at the time of Incurrence thereof (together
with all such other Liens securing Indebtedness or other obligations outstanding
pursuant to this clause (r) at such time) not to exceed $25,000,000;
(s)    Liens in respect of acquisitions permitted under Section 7.3(l);
(t)    Liens on cash in respect of letters of credit outstanding on the Closing
Date (“Existing Letters of Credit”) in an amount not to exceed $3,000,000, and
Liens on cash in respect of letters of credit that extend or replace an Existing
Letter of Credit in an amount not to exceed $550,000; and
(u)    Liens in respect of Sale-Leaseback Transactions permitted by Section
7.11.
Section 7.3    Indebtedness. The Borrower shall not, and shall not permit its
Restricted Subsidiaries to, Incur or suffer to exist any Indebtedness, except:
(a)    existing Indebtedness outstanding on the Closing Date and described on
Schedule 7.3;




70
        

--------------------------------------------------------------------------------




(b)    Indebtedness in respect of letters of credit, bid, performance or surety
bonds, workers’ compensation claims, self-insurance obligations and banker’s
acceptances issued, not to exceed $15,000,000;
(c)    Indebtedness under the Credit Documents;
(d)    Intercompany loans or advances made by the Borrower to any Restricted
Subsidiary or made by any Restricted Subsidiary to the Borrower or its
Restricted Subsidiaries;
(e)    Indebtedness in respect of non-speculative hedging contracts;
(f)    Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or is merged with or into the Borrower or
any Restricted Subsidiary of the Borrower other than as a result of a Division
and not Incurred in contemplation of such transaction;
(g)    Capitalized Lease Obligations and Indebtedness secured by Liens permitted
under Section 7.2(f); provided that the aggregate principal amount of all
Capitalized Lease Obligations and Indebtedness under this Section 7.3(g) shall
not exceed at any one time outstanding $25,000,000;
(h)    Guaranties with respect to Indebtedness permitted pursuant to this
Section 7.3 (other than Section 7.3(c));
(i)    Indebtedness owing to an insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
(j)    other unsecured Indebtedness Incurred by any Credit Party, provided that
the Borrower is in compliance on a Pro Forma Basis with the covenants set forth
in Section 7.7; provided that after giving pro forma effect to the Incurrence of
such Indebtedness and any concurrent repayment of other Indebtedness, (i) the
Maximum Net Funded Debt Ratio is less than the then applicable Maximum Net
Funded Debt Ratio under Section 7.7 by at least .50 and (ii) the maturity of
such unsecured Indebtedness is at least one-hundred eighty (180) days after the
Maturity Date;
(k)    extensions, modifications, renewals, refinancings or replacements of
Indebtedness permitted by this Section 7.3 that do not increase the principal
amount of such Indebtedness (other than by amounts equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
(including any bona fide amendment, waiver or consent fee) reasonably Incurred,
in connection such extension, modification, renewal, refinancing or
replacement);
(l)    Indebtedness incurred or assumed in connection with acquisitions in an
aggregate principal amount not to exceed $25,000,000 at any time;
(m)    Indebtedness in respect of securitization transactions (excluding the
securitization or sale of accounts receivable attributable to any Collateral
Vessels) approved in writing by the Administrative Agent, in an aggregate
principal amount not to exceed $25,000,000;
(n)    to the extent constituting Indebtedness, Sale-Leaseback Transactions
permitted by Section 7.11; and
(o)    other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time.




71
        

--------------------------------------------------------------------------------




Section 7.4    Transactions with Affiliates. Except as otherwise specifically
permitted herein, the Borrower and its Restricted Subsidiaries shall not enter
into or engage in any material transaction or arrangement or series of related
transactions or arrangements which in the aggregate would be material with any
Controlling Affiliate of the Borrower, including the purchase from, sale to or
exchange of property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Controlling Affiliate of the Borrower,
except pursuant to the requirements of the Borrower’s or such Restricted
Subsidiary’s business and unless such transaction or arrangement or series of
related transactions or arrangements, taken as a whole, are no less favorable to
the Borrower or such Restricted Subsidiary than would be obtained in an arms’
length transaction with a Person not a Controlling Affiliate of the Borrower;
provided that, this Section 7.4 shall not limit (i) any transactions or
arrangements between the Borrower and any Restricted Subsidiary or among
Restricted Subsidiaries, (ii) the transactions listed in Schedule 7.4, (iii)
transactions permitted by Sections 7.1, 7.3 and 7.6, transactions constituting
Restricted Payments permitted by Section 7.5 and Investments not prohibited by
Section 7.5 and (iv) any transaction or series of related transactions with an
Affiliate involving aggregate consideration to be paid by the Borrower and/or
any Restricted Subsidiary of less than $1,000,000.
Section 7.5    Limitation on Restricted Payments. The Borrower shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment except if, at the time of and immediately after giving effect
to such Restricted Payment; (i) no Default or Event of Default shall have
occurred and be continuing (or would result therefrom), (ii) each of the Payment
Conditions is satisfied at the time of such Restricted Payment, (iii) the
Borrower shall have Availability of not less than 25% of the Commitments and
(iv) the Borrower is in compliance with the Minimum Collateral Coverage Ratio;
provided that clause (ii) and clause (iii) above shall not apply to Restricted
Payments in respect of the Dorian Shares or Restricted Payments under clause (c)
in the definition of “Restricted Payments”, but with respect to Restricted
Payments under clause (c) in the definition of “Restricted Payments”, the
Borrower shall be in compliance on a pro forma basis with the minimum Fixed
Charge Coverage Ratio and Maximum Net Funded Debt Ratio under Section 7.7 at the
time of and immediately after giving effect to such Restricted Payment;
The provisions of this Section 7.5 will not prohibit:
(i)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Capital Stock of the Borrower
(other than Capital Stock issued or sold to a Restricted Subsidiary or to an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination);
(ii)    any Restricted Payment to any existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower or their assigns, estates or heirs, in each case in connection with
equity incentive plans, under stock option plans or stock purchase agreements or
other agreements to compensate such persons approved by the Board of Directors
of the Borrower; provided that the Capital Stock with respect to which such
Restricted Payment are made was received for services related to, or for the
benefit of, the Borrower and its Restricted Subsidiaries; and provided, further,
that Restricted Payments pursuant to this clause will not exceed $1,500,000 in
the aggregate during any calendar year (with any unused amounts in any calendar
year being carried over to successive calendars year and added to such amount
subject to a maximum of $1,500,000 in any calendar year); plus, to the extent
not previously applied or included, (x) the Net Cash Proceeds received by the
Borrower or any of its Restricted Subsidiaries from sales of Capital Stock to
directors, employees, management or consultants or advisors of the Borrower or
any Subsidiary of the Borrower that occur after the Closing Date and (y) the Net
Cash Proceeds of key man life insurance policies received by the Borrower or any
of its Restricted




72
        

--------------------------------------------------------------------------------




Subsidiaries after the Closing Date; provided that the Borrower may elect to
apply all or any portion of the aggregate increase contemplated by clauses (x)
and (y) above in any calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any
existing or former directors, employees, management or consultants or advisors
of the Borrower or any Subsidiary of the Borrower in connection with a
repurchase of Capital Stock of the Borrower or any Restricted Subsidiary will
not be deemed to constitute a Restricted Payment for purposes of this covenant
or any other provision of this Agreement;
(iii)    the purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Capital Stock deemed to occur upon the exercise, conversion or
exchange of stock options, warrants, other rights to purchase Capital Stock or
other convertible or exchangeable securities if such Capital Stock represents
all or portion of the exercise price thereof;
(iv)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Capital Stock of the Borrower or any Restricted
Subsidiary of the Borrower held by existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower in connection with the exercise or vesting of any equity compensation
(including stock options, restricted stock and phantom stock) in order to
satisfy any tax withholding obligation with respect to such exercise or vesting;
(v)    any payment of cash, dividends, distributions, advances or other
Restricted Payments by the Borrower or any of its Restricted Subsidiaries in
respect of fractional shares of the Borrower’s Capital Stock upon the exercise,
conversion or exchange of any stock options, warrants, other rights to purchase
Capital Stock or other convertible or exchangeable securities; and
(vi)     Permitted Investments.
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of such Restricted Payment of the assets or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary (except in the case of clauses (g) and (l) of the definition of
“Permitted Investments”), as the case may be, pursuant to such Restricted
Payment. The amount of any Restricted Payment paid in cash shall be its face
amount.
Section 7.6    Limitation on Asset Sales. The Borrower shall not, and shall not
permit any Credit Party to, engage in any Asset Sale unless: (a) no Default or
Event of Default shall have occurred and is continuing or would result
therefrom, and (b) immediately after giving effect to such Asset Sale and any
concurrent repayment of Indebtedness the Borrower is in compliance on a Pro
Forma Basis with the covenants set forth in Section 7.7.
Section 7.7    Financial Covenants.
(a)    Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, as of the last day of any Fiscal Quarter commencing
with the quarter ending March 31, 2019, to be less than 1.25 to 1.00.
(b)    Maximum Net Funded Debt Ratio. The Borrower will not permit the Net
Funded Debt Ratio, as of the last day of any Fiscal Quarter commencing with the
quarter ending March 31, 2019, to be more than 3.50 to 1.00; except that at the
time of an acquisition by the Borrower or its Restricted Subsidiaries, of which
the Borrower has provided prior written notice (specifying reasonable detail
therefor)




73
        

--------------------------------------------------------------------------------




to the Administrative Agent and for which the aggregate gross consideration
exceeds $25,000,000 (a “Material Acquisition”) the Borrower will not permit the
Net Funded Debt Ratio, as of the last day the Fiscal Quarter in which such
Material Acquisition is consummated or the subsequent four Fiscal Quarters, to
be more than 4.00 to 1.00.
(c)    Minimum Collateral Coverage Ratio.
(i)    The Borrower will not permit the Collateral Coverage Ratio, as of the
last day of any Fiscal Quarter commencing with the quarter ending March 31,
2019, to be less than 2.00 to 1.00 (the “Minimum Collateral Coverage Ratio”).
(ii)    In the event that the Borrower fails to satisfy the Minimum Collateral
Coverage Ratio at the end of a Fiscal Quarter, the Borrower shall have a period
of no more than twenty (20) Business Days following the earlier of (A) the date
on which the appraisal for such Fiscal Quarter was required to be delivered and
(B) the date on which the appraisal for such Fiscal Quarter was delivered to the
Administrative Agent, to cure such default by the addition and delivery of new
Collateral Vessels in favor of the Security Trustee in an amount sufficient to
cure such deficiency. If after giving effect to the recalculation of the
Collateral Coverage Ratio pursuant to this Section 7.7(c)(ii), the Borrower is
in compliance with the Minimum Collateral Coverage Ratio, the Borrower shall be
deemed to have satisfied the Minimum Collateral Coverage Ratio as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the respective default which arose
by virtue of such breach of the Minimum Collateral Coverage Ratio shall be
deemed cured for the purposes of this Agreement; provided that, notwithstanding
anything herein to the contrary, the Borrower shall not be in default under this
Agreement for failure to comply with this Section 7.7(c) if the Revolving Credit
Exposure does not exceed 50% of the then Aggregate Collateral Vessel Value at
the end of such Fiscal Quarter, and until such time as the Borrower complies
with this Section 7.7(c) the Borrower shall not be permitted to have or incur
and no Lender shall be required to fund or provide any Revolving Credit Exposure
in excess of 50% of the then Aggregate Collateral Vessel Value; provided further
that, such reduction in the Revolving Credit Exposure pursuant to this Section
2.10(c)(ii) shall be accompanied by a pro rata reduction in the Revolving Credit
Commitment Amount then in effect equal to such reduction in Revolving Credit
Exposure until the Collateral Coverage Ratio meets or exceeds the Minimum
Collateral Coverage Ratio.
Section 7.8    Restrictive and Negative Pledge Agreements. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
enter into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions to the Borrower or any Restricted
Subsidiary on account of its Capital Stock, (ii) redeem Capital Stock held in it
by the Borrower or another Restricted Subsidiary, (iii) repay loans and other
Indebtedness owing by it to the Borrower or another Restricted Subsidiary, or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Credit Party to create Liens on any
Collateral to secure the Secured Obligations, except, in each case, (i)
restrictions provided for in the Credit Documents, (ii) restrictions imposed by
any Governmental Authority or by reason of applicable law, (iii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (iv) any restriction on the transfer of property subject to
a Permitted Lien, (v) any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(vi) customary restrictions and conditions contained in any agreement relating
to a Disposition, purchase or merger permitted hereunder pending the
consummation of such Disposition, purchase or merger, (vii) restrictions on cash
or other deposits imposed under contracts entered into in the ordinary course of
business, (viii) any agreement in effect at the time a Restricted Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in connection with or in contemplation of such Person becoming a Restricted
Subsidiary and (ix)




74
        

--------------------------------------------------------------------------------




customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person.
Section 7.9    Unrestricted Subsidiaries. The Borrower:
(a)    may designate, by written notification thereof to the Administrative
Agent, any Restricted Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if (i) immediately prior, and after
immediately giving effect, to such designation, no Default has occurred and is
continuing, and (ii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the Fair Market Value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would not be prohibited under
Section 7.5 at the time of such designation;
(b)    may designate or redesignate, by written notification thereof to the
Administrative Agent, any Unrestricted Subsidiary to be a Restricted Subsidiary
if immediately after giving effect to such designation or redesignation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Credit Documents are true and correct in all material
respects on and as of such date as if made on and as of such redesignation (or,
if stated to have been made expressly as of an earlier date, were true and
correct in all material respects as of such date), (ii) no Default has occurred
and is continuing and (iii) all Liens, Indebtedness and Investments of such
Unrestricted Subsidiary outstanding immediately following such designation or
redesignation would, if Incurred or made at such time, have been permitted to be
Incurred or made for all purposes hereof; and
(c)    will not permit any Unrestricted Subsidiary (i) to Incur any Indebtedness
other than Unrestricted Subsidiary Non-Recourse Debt, except any Guaranty given
solely to support a pledge by the Borrower or any Restricted Subsidiary of the
Capital Stock of such Unrestricted Subsidiary, which Guaranty is not recourse to
the Borrower or any Restricted Subsidiary, and except for obligations of the
Borrower or any Restricted Subsidiary in respect of Indebtedness of such
Unrestricted Subsidiary that is permitted as both an Incurrence of Indebtedness
under Section 7.3 and is an Investment not prohibited by Section 7.5, (ii) to
guarantee or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, except for
any pledge of Capital Stock of such Unrestricted Subsidiary to secure
Indebtedness of the Borrower or any of its Restricted Subsidiaries and (iii) to
hold any Capital Stock in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary;
provided that, in each case, the Borrower may not convert any Restricted
Subsidiary in existence on the Closing Date or any Material Restricted
Subsidiary into an Unrestricted Subsidiary without the prior written consent of
the Required Lenders.
If, at any time, any Unrestricted Subsidiary fails to meet the requirements of
Section 7.9(c), it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof and any Indebtedness and Investments of the Subsidiary and any
Liens on assets of such Subsidiary shall be deemed to be Incurred or made by a
Restricted Subsidiary at such time and the Borrower shall not be deemed to be in
default of this Section 7.9, but if the Indebtedness is not permitted to be
Incurred under Section 7.3, the Investments are prohibited by Section 7.5, or
the Lien is not permitted under Section 7.2, the Borrower shall be in default of
the applicable covenant.
Section 7.10    Sanctions. The Borrower and its Subsidiaries shall not, and, to
their knowledge, their respective officers, employees, directors and agents (in
their capacity as officers, employees, directors




75
        

--------------------------------------------------------------------------------




or agents, respectively, of the Borrower or any of its Subsidiaries), shall not,
use the proceeds of any Borrowing or Letter of Credit (i) to fund any activities
or business of or with any Sanctioned Person, or in any Sanctioned Country or
territory, (ii) in any other manner that would result in a material violation of
any Sanctions by the Borrower or its Subsidiaries or (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.
Section 7.11    Sale and Leaseback Transactions. Without the consent of Required
Lenders, the Borrower shall not, and shall not permit any Restricted Subsidiary
to enter into a Sale-Leaseback Transaction in respect of any Collateral Vessel.
Notwithstanding anything to the contrary herein, the Borrower and its Restricted
Subsidiaries may enter into Sale-Leaseback Transactions in respect of any
property other than Collateral Vessels.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.1    Events of Default. Any one or more of the following shall
constitute an Event of Default if occurring on or after the Closing Date:
(a)    default by any Credit Party in the payment of (i) any interest in respect
of any Loan or Reimbursement Obligations or any fees payable hereunder, within
five (5) Business Days following the date when due or (ii) any principal amount
of any Loan or Reimbursement Obligation when due;
(b)    default by the Borrower or any Restricted Subsidiary in the observance or
performance of any covenant set forth in Section 6.1, Section 6.6(f)(i), Section
6.13(a) or Article VII;
(c)    default by the Borrower or any other Credit Party in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in clauses (a) or (b) above, which is not remedied within thirty (30)
days after notice thereof to the Borrower by the Administrative Agent; provided
that a Default as a result of a breach of Section 7.7 (a “Financial Covenant
Default”) is subject to cure pursuant to and in the manner set forth in Section
8.9 and Section 7.7(c).
(d)    any representation or warranty made or deemed made herein or in any other
Credit Document by the Borrower or any Restricted Subsidiary proves untrue in
any material respect as of the date of the making, or deemed making, thereof;
(e)    (1) Indebtedness (other than the Loans and Letters of Credit) in excess
of $12,500,000 shall (i) not be paid at maturity (beyond any applicable grace
periods), or (ii) be declared to be due and payable or required to be prepaid,
redeemed or repurchased prior to its Stated Maturity other than any repurchase
or redemption of Indebtedness in connection with a change of control offer or
asset sale offer or other similar mandatory prepayment or (2) any default in
respect of Rate Management and Currency Protection Obligations resulting in the
exercise by the counterparty thereunder of its right to terminate its position
under the applicable Rate Management and Currency Protection Transaction and the
amount payable by the Borrower and its Restricted Subsidiaries in the aggregate
(after giving effect to any netting agreements relating thereto) in respect of
such termination is $2,500,000;
(f)    the Borrower or a Guarantor (i) has entered involuntarily against it an
order for relief under the United States Bankruptcy Code or a comparable action
is taken under any applicable bankruptcy or insolvency law of another country or
political subdivision of such country, (ii) generally does not pay, or admits
its inability generally to pay, its debts as they become due, (iii) makes a
general assignment




76
        

--------------------------------------------------------------------------------




for the benefit of creditors, (iv) applies for, seeks, consents to, or
acquiesces in, the appointment of a receiver, custodian, trustee, liquidator or
similar official for it or any substantial part of its property under the United
States Bankruptcy Code or under the applicable bankruptcy or insolvency laws of
another country or a political subdivision of such country, (v) institutes any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code or any comparable law, to adjudicate it insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fails to file
an answer or other pleading denying the material allegations of or consents to
or acquiesces in any such proceeding filed against it in a court of competent
jurisdiction, (vi) makes any Board of Directors resolution in direct furtherance
of any matter described in clauses (i) – (v) above, or (vii) a fails to contest
in good faith any appointment or proceeding described in this Section 8.1(f);
(g)    a custodian, receiver, trustee, liquidator or similar official is
appointed for the Borrower or a Guarantor or any substantial part of its
property under the United States Bankruptcy Code or under the applicable
bankruptcy or insolvency laws of another country or a political subdivision of
such country, or a proceeding described in Section 8.1(f)(v) is instituted
against the Borrower or Guarantor in a court of competent jurisdiction, and such
appointment continues undischarged or such proceeding continues undismissed and
unstayed for a period of sixty (60) days (or one hundred twenty (120) days in
the case of any such event occurring outside the United States of America);
(h)    the Borrower or any Restricted Subsidiary fails within thirty (30) days
with respect to any judgments or orders that are rendered in the United States
or sixty (60) days with respect to any judgments or orders that are rendered in
a court of competent jurisdiction in foreign jurisdictions (or such earlier date
as any execution on such judgments or orders shall take place) to vacate, pay,
bond or otherwise discharge any judgments or orders for the payment of money the
uninsured portion of which is in excess of $12,500,000 in the aggregate and
which are not stayed on appeal or otherwise being appropriately contested in
good faith in a manner that stays execution; provided that such event shall not
be deemed to constitute an Event of Default if the relevant Credit Party is
entitled to insurance coverage for the whole of such sum and the relevant
insurers have confirmed liability and undertaken to make payment of the whole of
such sum by writing to the person(s) entitled to payment and it is likely (in
the reasonable opinion of the Required Lenders) that the insurers will be able
to make such payment within thirty (30) days;
(i)    one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
(j)    (i) any Credit Document ceases to be in full force and effect (other than
as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or Security
Termination), (ii) any Credit Document shall be declared null and void, (iii)
any Credit Party shall repudiate in writing its obligations under any Credit
Document to which it is party, (iv) any Credit Party shall contest the validity
or enforceability of any Credit Document in writing or deny in writing that it
has any further liability under any Credit Document to which it is party, or (v)
the Security Trustee shall not have or shall cease to have, or any Credit Party
shall assert in writing that the Security Trustee shall not have or shall cease
to have, a valid and perfected Lien in any material portion of the Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of the Security Trustee to take any action within its control; or
(k)    a Change of Control shall occur.




77
        

--------------------------------------------------------------------------------




Section 8.2    Non-Bankruptcy Defaults. When any Event of Default (other than
those described in Section 8.1(f) or (g) with respect to the Borrower or a
Guarantor) has occurred and is continuing, the Administrative Agent shall, by
notice to the Borrower: (a) if so directed by the Required Lenders, terminate
the remaining Commitments to the Borrower hereunder on the date stated in such
notice (which may be the date thereof); (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other accrued amounts payable under the Credit
Documents without further demand, presentment, protest or notice of any kind,
including notice of intent to accelerate and notice of acceleration, each of
which is expressly waived by the Borrower; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent (to be held by the Administrative Agent pursuant to Section 8.4) the full
amount then available for drawing under each outstanding Letter of Credit, and
the Borrower agrees to immediately make such payment, and the Borrower
acknowledges and agrees that the Lenders, the Issuing Banks and the
Administrative Agent would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, shall have the right to require
the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to this
Section 8.2, shall also promptly send a copy of such notice to the other Lenders
and the Issuing Banks, but the failure to do so shall not impair or annul the
effect of such notice.
Section 8.3    Bankruptcy Defaults. When any Event of Default described in
Section 8.1(f) or (g) has occurred and is continuing with respect to the
Borrower or a Guarantor, then all outstanding Loans shall immediately become due
and payable together with all other accrued amounts payable under the Credit
Documents without presentment, demand, protest or notice of any kind, each of
which is expressly waived by the Borrower; and all obligations of the Lenders
and the Issuing Banks to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent (to be held by the Administrative Agent pursuant to Section
8.4) the full amount then available for drawing under each outstanding Letter of
Credit, the Borrower acknowledging that the Lenders, the Issuing Banks and the
Administrative Agent would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Lenders, the Issuing Banks and
the Administrative Agent shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any of the Letters of Credit.
Section 8.4    Collateral for Undrawn Letters of Credit.
(a)    If the prepayment of any L/C Obligations is required under Section 8.2 or
8.3, the Borrower shall forthwith pay the amount required to be so prepaid to be
held by the Administrative Agent as provided in Section 8.4(b).
(b)    All amounts prepaid pursuant to Section 8.4(a) or pursuant to Sections
2.10 or 2.12(g) shall be held by the Administrative Agent in a separate
collateral account at JPMorgan Chase Bank, N.A. (such account, and the credit
balances, properties and any investments from time to time held therein, and any
substitutions for such account, any certificate of deposit or other instrument
evidencing any of the foregoing and all proceeds of and earnings on any of the
foregoing being collectively called the “Collateral Account”) as security for,
and for application to (i) the reimbursement of any drawing under any Letter of
Credit then or thereafter paid by any Issuing Bank or (ii) any unallocated
Fronting Exposure, and to (iii) the payment of any Loans and all other unpaid
Obligations then due and owing (collectively, the “Collateralized Obligations”).
The Collateral Account shall be held in the name of and subject to the exclusive
dominion




78
        

--------------------------------------------------------------------------------




and control of the Administrative Agent for the benefit of the Issuing Banks,
the Administrative Agent, and the Lenders, as pledgee hereunder. If and when
required by the Borrower, the Administrative Agent shall invest and reinvest
funds held in the Collateral Account from time to time in Cash Equivalents
specified from time to time by the Borrower, provided that the Administrative
Agent is irrevocably authorized to sell on market terms any investments held in
the Collateral Account when and as required to make payments out of the
Collateral Account for application to Collateralized Obligations due and owing.
When and if (A) (i) the Borrower shall have made payment of all Collateralized
Obligations then due and payable, and (ii) all relevant preference or other
disgorgement periods relating to the receipt of such payments have passed, or
(B) no Default or Event of Default shall be continuing, the Administrative Agent
shall repay to the Borrower any remaining amounts and assets held in the
Collateral Account, provided that if the Collateral Account is being released
pursuant to clause (A) and any Letter of Credit then remains outstanding, the
Borrower, prior to or contemporaneously with such release, shall provide the
Administrative Agent a back-to-back letter of credit in form and substance
satisfactory to the applicable Issuing Bank (in its sole discretion) from a bank
or financial institution whose short-term unsecured debt rating is rated A or
above from either S&P or Moody’s or such other bank or financial institution
satisfactory to the applicable Issuing Bank in either case in an amount equal to
the undrawn face amount of each such Letter of Credit and which provides that
the Administrative Agent may make a drawing thereunder in the event that the
applicable Issuing Bank pays a drawing under such Letter of Credit. In addition,
if the aggregate amount on deposit with the Security Trustee exceeds the
Collateralized Obligations then existing, then the Administrative Agent shall
release and deliver such excess amount upon the written request of the Borrower.
Section 8.5    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 8.2 promptly upon being requested to do so by the
Required Lenders and shall thereupon notify all the Lenders thereof.
Section 8.6    Expenses. The Borrower agrees to pay to the Administrative Agent,
each Issuing Bank and each Lender all reasonable documented out-of-pocket
expenses Incurred or paid by the Administrative Agent, the Issuing Bank, or such
Lender, including reasonable attorneys’ fees and court costs, in connection with
any Default or Event of Default hereunder or in connection with the enforcement
of any of the Credit Documents.
Section 8.7    Distribution and Application of Proceeds. After the exercise of
remedies provided for in Section 8.2 or the occurrence and during the
continuance of an Event of Default described in Section 8.1(f) or (g), any
payment to the Administrative Agent, any Issuing Bank or any Lender hereunder,
from the Security Trustee under the Guaranty and Collateral Agreement or from
the proceeds of the Collateral Account or otherwise shall be paid to the
Administrative Agent to be distributed and applied as follows (unless otherwise
agreed by the Borrower, the Administrative Agent, all Issuing Banks and all
Lenders):
(a)    First, to the payment of any and all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent, including reasonable attorneys’
fees and documented out-of-pocket costs and expenses, as provided by this
Agreement or by any other Credit Document, Incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Administrative Agent, the Issuing Banks or the Lenders under this Agreement or
any other Credit Document;
(b)    Second, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Issuing Banks and the Lenders, including reasonable attorneys’
fees and out-of-pocket costs and expenses, as provided by this Agreement or by
any other Credit Document, Incurred in connection with the collection of such
payment or in respect of the enforcement of any rights of the Lenders or the
Issuing Banks under this Agreement or any other Credit Document, pro rata in the
proportion in which the amount of such




79
        

--------------------------------------------------------------------------------




costs and expenses unpaid to each Lender or each Issuing Bank bears to the
aggregate amount of the costs and expenses unpaid to all Lenders and all Issuing
Banks collectively, until all such fees, costs and expenses have been paid in
full;
(c)    Third, to the payment of any due and unpaid fees to the Administrative
Agent, any Lender or any Issuing Bank as provided by this Agreement or any other
Credit Document, pro rata in the proportion in which the amount of such fees due
and unpaid to the Administrative Agent, each Lender and each Issuing Bank bears
to the aggregate amount of the fees due and unpaid to the Administrative Agent,
all Lenders and all Issuing Banks collectively, until all such fees have been
paid in full;
(d)    Fourth, to the payment of accrued and unpaid interest on the Loans or the
Reimbursement Obligations to the date of such application, pro rata in the
proportion in which the amount of such interest, accrued and unpaid to each
Lender or each Issuing Bank bears to the aggregate amount of such interest
accrued and unpaid to all Lenders and all Issuing Banks collectively, until all
such accrued and unpaid interest has been paid in full;
(e)    Fifth, to the payment of the outstanding due and payable principal amount
of each of the Loans, the amount of the outstanding Reimbursement Obligations
(reserving cash collateral for all undrawn face amounts of any outstanding
Letters of Credit (if Section 8.4(a) has not been complied with)), the amount of
the outstanding Rate Management and Currency Protection Obligations and the
amount of the outstanding Specified Cash Management Obligations, pro rata in the
proportion in which the outstanding principal amount of such Loans, the amount
of such outstanding Reimbursement Obligations owing to each Lender and each
Issuing Bank, together (if Section 8.4(a) has not been complied with) with the
undrawn face amounts of such outstanding Letters of Credit, the amount of such
outstanding Rate Management and Currency Protection Obligation and the amount of
such outstanding Specified Cash Management Obligations, bears to the aggregate
amount of all outstanding Loans, outstanding Reimbursement Obligations and (if
Section 8.4(a) has not been complied with) the undrawn face amounts of all
outstanding Letters of Credit, outstanding Rate Management and Currency
Protection Obligation and outstanding Specified Cash Management Obligations. In
the event that any such Letters of Credit, or any portions thereof, terminate or
expire without any pending drawing thereon, any cash collateral therefor shall
be distributed pro rata in accordance with this Section 8.7(e) by the
Administrative Agent until the principal amount of all Loans and Reimbursement
Obligations shall have been paid in full;
(f)    Sixth, to the payment of any other outstanding Obligations then due and
payable, pro rata in the proportion in which the outstanding Obligations owing
to each Lender, each Issuing Bank and the Administrative Agent bears to the
aggregate amount of all such Obligations until all such Obligations have been
paid in full; and
(g)    Seventh, to the Borrower or as the Borrower may direct unless otherwise
directed by a court of competent jurisdiction.
Section 8.8    Enforcement rights. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents against the
Credit Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent (or its authorized
designee, including Security Trustee as its mortgagee trustee) in accordance
with Article VIII for the benefit of all the Lenders and the Issuing Banks;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the




80
        

--------------------------------------------------------------------------------




other Credit Documents, (b) any Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an Issuing Bank)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.6 or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Credit Party under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors.
Section 8.9    Cure Rights.
(a)    Financial Performance Covenant Cure Right. Notwithstanding anything to
the contrary contained in Section 7.7, if the Borrower fails to comply with a
Financial Performance Covenant set forth in Section 7.7(a) or Section 7.7(b),
then the Borrower shall be permitted on or prior to the twentieth (20th) day
following the earlier of (i) the date that the Compliance Certificate
calculating compliance with the Financial Performance Covenants is required to
be delivered pursuant to Section 6.6(c) and (ii) the date of receipt of a notice
from the Administrative Agent that the Borrower is not in compliance with a
Financial Performance Covenant (the “Cure Deadline”), to cure such
non-compliance (the “Cure Right”) by the Borrower’s receipt of cash proceeds
from a distribution by an Unrestricted Subsidiary (“Distribution Proceeds”).
Upon receipt by the Borrower of Distribution Proceeds in an aggregate amount
sufficient for the Borrower to be in compliance with the Financial Performance
Covenant(s) (such Distribution Proceeds used to cure a Financial Performance
Covenant default, the “Distribution Cure Amount”) pursuant to the exercise of
such Cure Right, the Financial Performance Covenant(s) shall be recalculated by
increasing Adjusted EBITDA by the Distribution Cure Amount (and such increase to
Adjusted EBITDA shall be taken into account solely for the fiscal quarter with
respect to which such Cure Right was exercised); provided that Adjusted EBITDA
shall not be increased by more than the amount necessary for the Borrower to be
in compliance with the Financial Performance Covenants. In each four-Fiscal
Quarter period there shall be at least two Fiscal Quarters in which the Cure
Right is not exercised and the Cure Right shall not be exercised more than five
(5) times during the term of the Facility.
(b)    Treatment of Distribution Cure Amount. The parties hereby acknowledge
that this Section 8.9 may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.7(a) and Section 7.7(b)
and shall not result in any adjustment to any baskets or other amounts other
than the amount of the Adjusted EBITDA for the purpose of Section 7.7(a) and
Section 7.7(b).
(c)    Cure of Financial Covenant Default. If a Financial Covenant Default has
occurred and is continuing and if, after giving effect to the recalculation of
the Financial Performance Covenants pursuant to this Section 8.9, the Borrower
is in compliance with the Financial Performance Covenants, the Borrower shall be
deemed to have satisfied the Financial Performance Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the Financial Covenant Default shall be
deemed cured for the purposes of this Agreement.

ARTICLE IX    
CHANGE IN CIRCUMSTANCES
Section 9.1    Change in Law; Illegality.
(a)    Notwithstanding any other provisions of this Agreement or any Note, if a
Lender or Issuing Bank notifies the Borrower (giving reasonable detail of the
basis therefor) that a Change in Law makes it unlawful, or that any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Lending Office to perform its obligations under this Agreement to make,
maintain, or fund any Eurodollar Loans of such Lender then outstanding hereunder
(a) the Borrower shall, no later than 11:00 a.m. (New York City time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding




81
        

--------------------------------------------------------------------------------




Eurodollar Loan, or (ii) if required by such notice, on the second Business Day
following its receipt of such notice, prepay all of the Eurodollar Loans of such
Lender then outstanding, together with accrued interest on the principal amount
prepaid or defeased to the date of such prepayment and amounts, if any, required
to be paid pursuant to Section 2.10 as a result of such prepayment or defeasance
being made on such date, (b) such Lender shall simultaneously make a Base Rate
Loan to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Loans prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Loans from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(b)    Upon the giving of the notice to the Borrower referred to in Section
9.1(a) in respect of any such Eurodollar Loan and provided the Borrower shall
not have prepaid such Loan pursuant to Section 2.9, (i) any such outstanding
Eurodollar Loan of such Lender shall be automatically converted to a Base Rate
Loan on the last day of the Interest Period then applicable thereto or on such
earlier date as required by law and (ii) such Lender shall make or continue its
portion of any requested Borrowing of a Eurodollar Loan as a Base Rate Loan,
which Base Rate Loan shall, for all other purposes, be considered part of such
Borrowing.
(c)    Any Lender or Issuing Bank that has given any notice pursuant to Section
9.1(a) shall, upon determining that it would no longer be unlawful for it to
make such Eurodollar Loans or issue such Letters of Credit, give prompt written
notice thereof to the Borrower and the Administrative Agent, and upon giving
such notice, its obligation to make, allow conversions into and maintain, as
applicable, such Loans or issue such Letters of Credit shall be reinstated.
Section 9.2    Increased Cost and Reduced Return.
(a)    If, a Change in Law, or compliance by any Lender or Issuing Bank (or its
applicable Lending Office), with any request or directive (whether or not having
the force of law) of any Governmental Authority issued after the date hereof
(or, if later, after the date the Administrative Agent, such Issuing Bank, or
such Lender becomes the Administrative Agent, an Issuing Bank, or a Lender):
(i)    subjects any Lender or Issuing Bank (or its applicable Lending Office) to
any tax, duty or other charge related to any Loan, Reimbursement Obligation, or
its obligation to advance or maintain Loans or issue any Letter of Credit, or
shall change the basis of taxation of payments to any Lender or Issuing Bank (or
its applicable Lending Office) of the principal of or interest on its Loans,
Letters of Credit or Reimbursement Obligation or any participations in any
thereof, or any other amounts due under this Agreement related to its Loans,
Letters of Credit, Reimbursement Obligations or participations therein, or its
obligation to make Loans, issue Letters of Credit, or acquire participations
therein (except for changes with respect to Taxes that are Indemnified Taxes and
Taxes described in Section 3.3(a)(i)-(iv)); or
(ii)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding for any Loan any such
requirement included in an applicable Statutory Reserve Rate) against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (or its applicable Lending Office) or imposes on any Lender or
Issuing Bank (or its Lending Office) or on the interbank market any other
condition affecting its Loans, Letters of Credit, any Reimbursement




82
        

--------------------------------------------------------------------------------




Obligations owed to it, or its participation in any thereof, or its obligation
to advance or maintain Loans, issue Letters of Credit or participate in any
thereof;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank (or its applicable Lending Office) of advancing or maintaining any
Loan, issuing or maintaining a Letter of Credit or participating therein, or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank (or its applicable Lending Office) in connection therewith under this
Agreement, by an amount deemed by such Lender or Issuing Bank to be material,
then, subject to Section 9.2(c), from time to time, within thirty (30) days
after receipt of a certificate from such Lender or Issuing Bank (with a copy to
the Administrative Agent) pursuant to Section 9.2(c) setting forth in reasonable
detail such determination and the basis thereof, the Borrower shall, without
duplication under this Agreement, be obligated to pay to such Lender or Issuing
Bank such additional amount or amounts as will compensate such Lender or Issuing
Bank for such increased cost or reduction.
(b)    If, after the date hereof, the Administrative Agent, any Lender or
Issuing Bank shall have reasonably determined that a Change in Law regarding
capital adequacy or liquidity (including any revision in the Final Risk-Based
Capital Guidelines of the Board of Governors of the Federal Reserve System (12
CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of the Office of the
Comptroller of the Currency (12 CFR Part 3, Appendix A), or in any other
applicable capital adequacy or liquidity rules heretofore adopted and issued by
any governmental authority), or any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Administrative Agent, any Lender or Issuing Bank
(or its applicable Lending Office) with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) of any
such authority, central bank or comparable agency, has or would have the effect
of reducing the rate of return on such Lender’s, Issuing Bank’s capital, or on
the capital of any corporation controlling such Lender, Issuing Bank, as a
consequence of its obligations hereunder to a level below that which such
Lender, Issuing Bank could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s, Issuing Bank’s or its
controlling corporation’s policies with respect to capital adequacy or liquidity
in effect immediately before such adoption, change or compliance) by an amount
reasonably deemed by such Lender, Issuing Bank to be material, then, subject to
Section 9.2(c), from time to time, within thirty (30) days after its receipt of
a certificate from such Lender, Issuing Bank (with a copy to the Administrative
Agent) pursuant to Section 9.2(c) setting forth in reasonable detail such
determination and the basis thereof, the Borrower shall pay to such Lender,
Issuing Bank such additional amount or amounts as will compensate such Lender,
Issuing Bank for such reduction.
(c)    Each of the Administrative Agent, the Lenders and the Issuing Banks that
determines to seek compensation under this Section 9.2 shall give written notice
to the Borrower and, in the case of a Lender or an Issuing Bank other than the
Administrative Agent, the Administrative Agent of the circumstances that entitle
the Administrative Agent, such Lender or such Issuing Bank to such compensation
within one calendar year after the Administrative Agent, such Lender or such
Issuing Bank receives actual notice or obtains actual knowledge of the law,
rule, order or interpretation or occurrence of another event giving rise to a
claim hereunder. In any event the Borrower shall not have any obligation to pay
any amount with respect to claims accruing prior to the 365th day preceding such
written demand; provided that if the basis or circumstances giving rise to such
compensation is retroactive, then such one calendar year period referred to in
this sentence shall be extended to include the period with retroactive effect
thereof. Each of the Administrative Agent, the Lenders and the Issuing Banks
shall use reasonable efforts to avoid the need for, or reduce the amount of,
such compensation and any payment under Section 3.3, including the designation
of a different Lending Office, if such action or designation will not, in the
sole judgment of the Administrative




83
        

--------------------------------------------------------------------------------




Agent, such Lender or such Issuing Bank made in good faith, be otherwise
disadvantageous to it; provided that the foregoing shall not in any way affect
the rights of any Lender or any Issuing Bank or the obligations of the Borrower
under this Section 9.2. A certificate of the Administrative Agent, any Lender or
any Issuing Bank, as applicable, claiming compensation under this Section 9.2,
and setting forth the additional amount or amounts to be paid to it hereunder
and accompanied by a statement prepared by the Administrative Agent, such Lender
or such Issuing Bank, as applicable, describing in reasonable detail the
calculations thereof shall be conclusive absent manifest error of the
correctness thereof. In determining such amount, such Lender or such Issuing
Bank may use any reasonable averaging and attribution methods.
Section 9.3    Lending Offices. The Administrative Agent, each Lender and each
Issuing Bank may, at its option, elect to make or maintain its Loans and issue
its Letters of Credit hereunder at the Lending Office for each Type and/or
currency of Letter of Credit available hereunder or at such other of its
branches, offices or Affiliates as it may from time to time elect and designate
in a written notice to the Borrower and the Administrative Agent, provided that,
except in the case of any such transfer to another of its branches, offices or
Affiliates made at the request of the Borrower, the Borrower shall not be
responsible for the costs arising under Section 3.3 or 9.2 resulting from any
such transfer to the extent not otherwise applicable to such Lender or such
Issuing Bank prior to such transfer.
Section 9.4    Discretion of Lender as to Manner of Funding. Subject to the
other provisions of this Agreement, each Lender and each Issuing Bank shall be
entitled to fund and maintain its funding of all or any part of its Loans and
Letters of Credit in any manner it sees fit.
Section 9.5    Substitution of Lender or Issuing Bank. If (a) any Lender or
Issuing Bank has demanded compensation or given notice of its intention to
demand compensation under Section 9.2, (b) the Borrower is required to pay any
additional amount to any Lender or Issuing Bank under Section 2.11, (c) any
Lender or Issuing Bank fails to, or is unable to, submit any form or certificate
required under Section 3.3(b) or withdraws or cancels any previously submitted
form with no substitution therefor that complies with the requirements of
Section 3.3(b), (d) any Lender or Issuing Bank gives notice of any Change in Law
or regulations, or in the interpretation thereof, pursuant to Section 9.1, (e)
any Lender or Issuing Bank is a Defaulting Lender, (f) any Lender or Issuing
Bank shall seek to avoid its obligation to make or maintain Loans or issue
Letters of Credit hereunder for any reason, including reliance upon 12 U.S.C. §
1821(e) or (n) (1) (B), (g) any taxes referred to in Section 3.3 or Section 11.3
have been levied or imposed (or the Borrower determines in good faith that there
is a substantial likelihood that such taxes will be levied or imposed) so as to
require withholding or deductions by the Borrower or payment by the Borrower of
additional amounts to or for the benefit of any Lender or Issuing Bank, or other
reimbursement or indemnification of any Lender or Issuing Bank, as a result
thereof, (h) any Lender shall decline to consent to a modification or waiver of
the terms of this Agreement or any other Credit Documents requested by the
Borrower, (i) an Issuing Bank gives notice pursuant to Section 2.12(a)(ii) that
the issuance of the Letter of Credit would violate any legal or regulatory
restriction then applicable to such Issuing Bank or (j) any Lender or Issuing
Bank ceases to be entitled to complete exemption from U.S. federal withholding
tax under FATCA with respect to payments to be received pursuant to any Credit
Document (as if such payments were U.S. source) or so notifies the Borrower
under Section 3.3(g), then and in such event, upon written request from the
Borrower delivered to such Lender or Issuing Bank, and the Administrative Agent,
such Lender shall assign, in accordance with the provisions of Section 11.10
(including the provisions governing required consents) and an appropriately
completed Assignment Agreement, all of its rights and obligations under the
Credit Documents to another Lender or a commercial banking institution selected
by the Borrower, in consideration for the payments set forth in such Assignment
Agreement and payment by the Borrower to such Lender of all other amounts which
such Lender may be owed pursuant to this Agreement, including Sections 2.11,
3.3, 9.2 and 11.3.




84
        

--------------------------------------------------------------------------------







ARTICLE X    
THE ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND ISSUING BANKS
Section 10.1    Appointment and Authorization of Administrative Agent. Each of
the Lenders hereby appoints JPMorgan Chase Bank, N.A. as the Administrative
Agent, and hereby authorizes the Administrative Agent to take such action on
each of its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.
Section 10.2    Rights and Powers as a Lender. The Administrative Agent to the
extent such Person is a Lender, shall have the same rights and powers under the
Credit Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any of its Subsidiaries or Affiliates thereof as if it were not an
Administrative Agent or an Other Agent under the Credit Documents. The term
Lender as used in all Credit Documents, unless the context otherwise clearly
requires, includes, to the extent such Person is also a Lender hereunder, the
Administrative Agent.
Section 10.3    Action by Administrative Agent. The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action concerning any
Default or Event of Default, except as expressly provided in Sections 8.2 and
8.4. Unless and until the Required Lenders (or, if required by Section 11.11,
all of the Lenders) give such direction (including the giving of a notice of
default as described in Section 8.1(c)), the Administrative Agent may, except as
otherwise expressly provided herein or therein, take or refrain from taking such
actions as it deems appropriate and in the best interest of all the Lenders. In
no event, however, shall the Administrative Agent be required to take any action
in violation of applicable law or of any provision of any Credit Document, and
the Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expenses, and liabilities it
may Incur in taking or continuing to take any such action. The Administrative
Agent shall be entitled to assume that no Default or Event of Default, other
than non-payment of any scheduled principal or interest payment due hereunder,
exists unless notified in writing to the contrary by a Lender or the Borrower.
In all cases in which the Credit Documents do not require the Administrative
Agent to take specific action, the Administrative Agent shall be fully justified
in using its discretion in failing to take or in taking any action thereunder.
Any instructions of the Required Lenders, or of any other group of Lenders
called for under specific provisions of the Credit Documents, shall be binding
on all the Lenders.
Section 10.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5    Indemnification Provisions; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable to any Lender for any action taken or not taken by them in
connection with the Credit Documents (i) with the consent or at the request of
the Required Lenders (or, if required by Section 11.11, all of the Lenders), or
(ii) in the absence of their own gross negligence or willful misconduct as found
in a final non-appealable judgment of a court of competent jurisdiction.




85
        

--------------------------------------------------------------------------------




Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement, any other Credit Document or any Borrowing; (ii) the performance
or observance of any of the covenants or agreements of the Borrower or any
Subsidiary contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, value, worth or collectability
hereof or of any other Credit Document or of any other documents or writings
furnished in connection with any Credit Document; and the Administrative Agent
makes no representation of any kind or character with respect to any such
matters mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Credit Documents by or through employees, agents,
and attorneys-in-fact and shall not be answerable to the Lenders or any other
Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care. The Administrative Agent shall not Incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by any of them under the Credit Documents. The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with such Administrative Agent
signed by such owner in form satisfactory to such Administrative Agent. Each of
the Lenders acknowledges that it has independently, and without reliance on the
Administrative Agent, or any other Lender, obtained such information and made
such investigations and inquiries regarding the Borrower and its Subsidiaries as
it deems appropriate, and based upon such information, investigations and
inquiries, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Credit Documents. It shall be the
responsibility of each Lender to keep itself informed about the creditworthiness
and business, properties, assets, liabilities, condition (financial or
otherwise) and prospects of the Borrower and its Subsidiaries, and the
Administrative Agent shall have no liability whatsoever to any Lender for such
matters. The Administrative Agent shall have no duty to disclose to the Lenders
information that is not required by any Credit Document to be furnished by the
Borrower or any Subsidiaries to the Administrative Agent at such time, but is
voluntarily furnished to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).
Section 10.6    Indemnity. The Lenders shall ratably, in accordance with their
Percentages, indemnify and hold the Administrative Agent and its directors,
officers, employees, agents and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or Incurred by it under any
Credit Document or in connection with the transactions contemplated thereby,
regardless of when asserted or arising, except to the extent they are promptly
reimbursed for the same by the Borrower and except to the extent that any event
giving rise to a claim was caused by the gross negligence or willful misconduct
of the party seeking to be indemnified as found in a final non-appealable
judgment of a court of competent jurisdiction; provided that this Section 10.6
shall not limit the Borrower’s reimbursement obligations hereunder. The
obligations of the Lenders under this Section 10.6 shall survive termination of
this Agreement.
Section 10.7    Resignation.
(a)    Resignation of Agents. The Administrative Agent may resign at any time
and shall resign upon any removal thereof as a Lender pursuant to the terms of
this Agreement upon at least thirty (30) days’ prior written notice to the
Lenders and the Borrower. Any resignation of the Administrative Agent shall not
be effective until a replacement therefor is appointed pursuant to the terms
hereof. Upon any such resignation of the Administrative Agent, the Required
Lenders and, so long as no Event of Default shall then exist, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed)
shall




86
        

--------------------------------------------------------------------------------




have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and, so long as no Event of
Default shall then exist, with the consent of the Borrower (which consent shall
not be unreasonably withheld or delayed) appoint a successor Administrative
Agent which shall be any Lender hereunder or any commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $1,000,000,000. Upon the acceptance of
its appointment as the Administrative Agent hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent under the Credit
Documents; and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s or
Other Agent’s resignation hereunder as Administrative Agent or Other Agent, as
the case may be, the provisions of this Article X and all protective provisions
of the other Credit Documents shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Other Agent,
as the case may be.
(b)    Resignation of Issuing Banks. If at any time an Issuing Bank assigns all
of its Commitment and Loans pursuant to Section 11.10, such Issuing Bank may,
upon 30 days’ prior written notice to the Borrower, the Administrative Agent,
and the Lenders, resign as an Issuing Bank. In such event, the Borrower may,
with the approval of the Administrative Agent and the acceptance of the duties
of an Issuing Bank by the Lender so requested, request that another Lender serve
as Issuing Bank under this Agreement; provided, however, that the absence of any
successor Issuing Bank shall not affect the resignation of the resigning Issuing
Bank. Any resigning Issuing Bank shall retain all the rights, powers, privileges
and duties of an Issuing Bank under this Agreement with respect to all Letters
of Credit outstanding as of the Closing Date of its resignation and all
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.12). Upon the appointment of any successor
Issuing Bank (i) such successor Issuing Bank shall succeed to and become vested
with all of the rights, powers, privileges and duties of an Issuing Bank under
this Agreement, and (ii) such successor Issuing Bank shall issue Letters of
Credit in substitution for the Letters of Credit, if any, previously issued by
the resigning Issuing Bank that are outstanding at the time of such succession
or make other arrangements satisfactory to the resigning Issuing Bank to
effectively assume the obligations of the resigning Issuing Bank with respect to
such Letters of Credit.
Section 10.8    Collateral and Guaranty Matters. Each Lender (and, by its
acceptance of the benefit of any Lien in Collateral pursuant to the terms of the
Collateral Documents, each holder of the Rate Management and Currency Protection
Obligations, each holder of the Specified Cash Management Obligations and each
other Person for whose benefit the Security Trustee is granted a Lien in
Collateral pursuant to the terms of the Collateral Documents) hereby authorizes
and directs (i) JPMorgan Chase Bank, N.A. to act as Security Trustee under each
Collateral Document, (ii) the Security Trustee, from time to time, to take any
actions with respect to the Collateral or Collateral Documents which may be
necessary to perfect and maintain the Liens upon the Collateral granted pursuant
to the Collateral Documents and to enter into additional Collateral Documents or
amendments to Collateral Documents, as contemplated by Section 6.12 or as
necessary or advisable in connection with transfers or changes to the flag or
vessel and/or ship registry of any Collateral Vessel permitted by Section 6.13,
(iii) the Administrative Agent to, or to instruct the Security Trustee to (A)
release any and all Collateral from the Liens created by the Collateral
Documents, subordinate any Lien on any and all such Collateral and/or release
any and all Guarantors from their respective obligations under the Guaranty and
Collateral Agreement at any time and from time to time in accordance with the
provisions of the Collateral Documents and Section 11.20 and (B) execute and
deliver, and take any action referred to in Section 11.20, to evidence any such
release or subordination and (iv) the Administrative Agent




87
        

--------------------------------------------------------------------------------




to appoint the Security Trustee as its mortgagee trustee to receive, hold,
administer and enforce the Collateral Vessel Mortgages covering the Collateral
Vessels.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and/or the Security Trustee’s
authority, as applicable, to release any Collateral from the Liens created by
the Collateral Documents, to subordinate any such Liens and/or to release any
Guarantor from its obligations under the Guaranty and Collateral Agreement, in
each case, pursuant to this Section 10.8.



ARTICLE XI    
MISCELLANEOUS
Section 11.1    No Waiver; etc.. No delay or failure on the part of the
Administrative Agent, any Lender or any Issuing Bank, or on the part of the
holder or holders of any Notes, in the exercise of any power, right or remedy
under any Credit Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other power, right or remedy. To
the fullest extent permitted by applicable law, the powers, rights and remedies
under the Credit Documents of the Administrative Agent, the Lenders, the Issuing
Banks and the holder or holders of any Notes are cumulative to, and not
exclusive of, any powers, rights or remedies any of them would otherwise have.
Section 11.2    Non-Business Day. Subject to Section 2.4, if any payment of
principal or interest on any portion of any Loan, any Reimbursement Obligation,
or any other Obligation shall fall due on a day which is not a Business Day,
interest or fees (as applicable) at the rate, if any, such portion of any Loan,
any Reimbursement Obligation, or other Obligation bears for the period prior to
maturity shall continue to accrue in the manner set forth herein on such
Obligation from the stated due date thereof to the next succeeding Business Day,
on which the same shall instead be payable.
Section 11.3    Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp, intangible, court, filing or similar Taxes payable with
respect to any Credit Document or under or in connection with any Letter of
Credit, including interest and penalties, in the event any such Taxes are
assessed irrespective of when or against whom such assessment is made, other
than any such Taxes imposed as a result of any present or former connection
between the Administrative Agent, any Issuing Bank or any Lender and the
jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, such Issuing Bank, or such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document) imposed with respect to the transfer of
an interest in a Credit Document (other than a transfer made pursuant to Section
9.5). If the Administrative Agent, any Issuing Bank or any Lender pays any Taxes
under this Section 11.3 or any penalties or interest in connection therewith,
the Borrower shall reimburse the Administrative Agent, that Issuing Bank or that
Lender for the payment in the currency in which such payment was made and any
reasonable expenses arising therefrom or with respect thereto within ten (10)
days after demand therefor, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by any Issuing
Bank or any Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of any Issuing Bank or any
Lender, shall be conclusive absent manifest error.




88
        

--------------------------------------------------------------------------------




Section 11.4    Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made until Security Termination.
Section 11.5    Survival of Indemnities. All indemnities and all provisions
relative to reimbursement to the Lenders and the Issuing Banks of amounts
sufficient to protect the yield of the Lenders and the Issuing Banks with
respect to the Loans and the L/C Obligations, including Section 2.11, Section
3.3, Section 8.6, Section 9.2, Section 11.3 and Section 11.13 hereof, shall,
subject to Section 9.2(c), survive the Security Termination.
Section 11.6    Setoff; Pro Rata Sharing. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of, and throughout the continuance of, any Event of
Default, each Lender, each Issuing Bank and each subsequent holder of any Note
or any of their respective Affiliates is hereby authorized by the Borrower at
any time or from time to time, without prior notice to the Borrower or any other
Person, any such prior notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other Indebtedness at any time owing by that Lender or that Issuing Bank or that
subsequent holder or any of their respective Affiliates to or for the credit or
the account of the Borrower, whether or not matured, against and on account of
the due and unpaid obligations and liabilities of the Borrower to that Lender,
or that Issuing Bank or that subsequent holder under the Credit Documents,
irrespective of whether or not that Lender or that Issuing Bank or that
subsequent holder shall have made any demand hereunder. Each Lender or each
Issuing Bank or any of their respective Affiliates shall promptly give notice to
the Borrower of any action taken by it under this Section 11.6, provided that
any failure of such Lender or such Issuing Bank or any of their respective
Affiliates to give such notice to the Borrower shall not affect the validity of
such setoff. Except as otherwise provided herein, each Lender and each Issuing
Bank agrees with each other Lender and each other Issuing Bank a party hereto
that if such Lender or such Issuing Bank receives and retains any payment,
whether by setoff or application of deposit balances or otherwise, in respect of
the Loans or L/C Obligations in excess of its ratable share of payments on all
such Obligations then owed to the Lenders and the Issuing Banks hereunder, then
such Lender or such Issuing Bank shall purchase for cash at face value, but
without recourse, ratably from each of the other Lenders such amount of the
Loans and L/C Obligations and participations therein held by each such other
Lender or Issuing Bank as shall be necessary to cause such Lender or such
Issuing Bank to share such excess payment ratably with all the other Lenders and
the Issuing Banks; provided, however, that if any such purchase is made by any
Lender or any Issuing Bank, and if such excess payment or part thereof is
thereafter recovered from such purchasing Lender or Issuing Bank, the related
purchases from the other Lenders or the Issuing Banks shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 11.7    Notices.




89
        

--------------------------------------------------------------------------------




(a)    Except as otherwise specified herein and except as otherwise provided in
Section 11.7(b), all notices under the Credit Documents shall be in writing
(including email or facsimile) and shall be given to a party hereunder at its
address, email address or facsimile number set forth below or such other
address, email address or facsimile number as such party may hereafter specify
by notice to the Administrative Agent and the Borrower, given by courier, by
United States certified or registered mail, by facsimile or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Credit Documents to the Lenders shall be
addressed to their respective domestic Lending Offices in the United States at
the respective addresses, email addresses or facsimile numbers, or telephone
numbers set forth on their applicable Administrative Questionnaire provided to
the Administrative Agent and the Borrower or, in the case of Persons becoming
Lenders pursuant to Assignment Agreements, on their applicable Assignment
Agreements, and to the Borrower, the Administrative Agent, the Security Trustee
and the Issuing Banks:
To the Borrower:
SEACOR Holdings Inc.
2200 Eller Drive,
Fort Lauderdale, FL 33316
Attention:  Bill Long
Telephone: 954-627-5206
Fax: 281-670-1401
Email:  blong@ckor.com
 
 
To the Administrative Agent and the Security Trustee
JPMorgan Chase Bank, N.A.
10 S Dearborn St, Floor L2S
Chicago, IL  60603
Attention: Jasmine Doke
Telephone: 312-732-2671
Facsimile: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com and jasmine.c.doke@chase.com 
 
 
To Issuing Banks:
JPMorgan Chase Bank, N.A.
10 S Dearborn St, Floor L2S
Chicago, IL  60603
Attention: Jasmine Doke
Telephone: 312-732-2671
Facsimile: 844-490-5663
Email: Chicago.LC.Agency.Activity.Team@jpmorgan.com  



Each such notice, request or other communication shall be effective (i) if given
by facsimile or email, when such fax or email is transmitted to the facsimile
number or email address specified in this Section 11.7 or pursuant to Section
11.10 and a confirmation of receipt of such fax or email has been received by
the sender, (ii) if given by courier, when delivered, (iii) if given by mail,
five (5) days after such communication is deposited in the mail, certified or
registered with return receipt requested, or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.7, or pursuant to
Section 11.10; provided that any notice given pursuant to Article II shall be
effective only upon receipt and, provided, further, that any notice that but for
this proviso would be effective after the close of business on a Business Day or
on a day that is not a Business Day shall be effective at the opening of
business on the next Business Day.
Notwithstanding the foregoing, materials required to be delivered pursuant to
Section 6.6 shall be delivered to the Administrative Agent as specified in
Section 11.7(b) or as otherwise specified to the Borrower by the Administrative
Agent; provided that any communication that (A) relates to a request for a new,
or a




90
        

--------------------------------------------------------------------------------




conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default or (D) is required to be delivered to satisfy any condition precedent to
the effectiveness of any provision of this Agreement and/or any Loan, Letter of
Credit, increase of any Letter of Credit or other extension of credit hereunder,
shall be in writing (including facsimile or email communication) and mailed,
faxed or delivered pursuant to this Section 11.7(a).
(b)    The Borrower will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Loan, a new
Letter of Credit, any increase of any Letter of Credit, or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of any provision of this Agreement
and/or any Loan, Letter of Credit, increase of any Letter of Credit or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium to Donald Hunt at
donald.k.hunt@chase.com and Caroline Eagan at caroline.eagan@Chase.com.
The Borrower further agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Electronic Platform”). The Borrower
acknowledges that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
THE ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE ELECTRONIC PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
OF THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, ANY ISSUING BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
TRANSMISSION BY THE BORROWER, ANY OF




91
        

--------------------------------------------------------------------------------




THE AGENT PARTIES OR ANY OTHER PERSON OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each of the Lenders and the Issuing Banks
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Electronic Platform shall constitute
effective delivery of the Communications to such Lender, or Issuing Bank, as the
case may be, for purposes of the Credit Documents. Each of the Lenders and the
Issuing Banks agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s or
such Issuing Bank’s, as the case may be, email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Bank or any Lender to give any notice or other communication pursuant to
any Credit Document in any other manner specified in such Credit Document.
Section 11.8    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, each of which when executed shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic method of transmission (in .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
Section 11.9    Successors and Assigns. This Agreement shall be binding upon the
Borrower, each of the Lenders, the Issuing Banks, the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of the
Borrower, each of the Lenders, the Issuing Banks and the Administrative Agent
and their respective successors and assigns, including any subsequent holder of
any Note; provided, however, (i) the Borrower may not assign any of its rights
or obligations under this Agreement or any other Credit Document without the
written consent of all Lenders, the Issuing Banks, and the Administrative Agent,
(ii) the Administrative Agent may not assign any of its rights or obligations
under this Agreement or any Credit Document except in accordance with Article X,
and (iii) no Lender or Issuing Bank may assign any of its rights or obligations
under this Agreement or any other Credit Document except in accordance with
Section 11.10. Any Lender or any Issuing Bank may at any time pledge or assign
all or any portion of its rights under this Agreement and the Notes issued to it
(i) to a Federal Reserve Bank or the European Central Bank to secure extensions
of credit by such Federal Reserve Bank or the European Central Bank to such
Lender or Issuing Bank, or (ii) in the case of any Lender that is a fund
comprised in whole or in part of commercial loans, to a trustee for such fund in
support of such Lender’s obligations to such trustee; provided that no such
pledge or assignment shall release a Lender or Issuing Bank from any of its
obligations hereunder or substitute any such Federal Reserve Bank or the
European Central Bank or such trustee for such Lender or Issuing Bank as a party
hereto and the Borrower, the Administrative Agent, the other Lenders and the
Issuing Banks shall continue to deal solely with such Lender or Issuing Bank in
connection with the rights and obligations of such Lender and Issuing Bank under
this Agreement.
Section 11.10    Participations in Loans and Notes; Sales and Transfers of Loans
and Notes.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with Section 11.10(b), (ii) to any Eligible Assignee by
way of participation in accordance with the provisions of Section 11.10(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.10(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.10(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to an Eligible Assignee; provided that any such assignment shall be subject
to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in Section
11.10(b)(i)(B) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in Section 11.10(b)(i)(A) of this Section
11.10(b)(i)(B), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Facilities on
a non-pro rata basis.
(iii)    Required Consents. In addition to the consents for any assignments
required by Section 11.10(b)(i)(B):
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
(C)    the consent of each Issuing Bank shall be required for any assignment in
respect of the Facility.
(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,600; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its portion of the Commitments and L/C Obligations.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.10, from and after the effective date
specified in each Assignment Agreement, the assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
11.13 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.10.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights or obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.6 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender hereunder and that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Section 9.2, Section 11.3,
Section 2.11 and Section 3.3 and (subject to the requirements and limitations
therein, including the requirements under Section 3.3(b) (it being understood
that the documentation required under Section 3.3(b) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
11.10; provided that such Participant (A) agrees to be subject to the provisions
of Section 9.5 as if it were an assignee under paragraph (b) of this Section
11.10; and (B) shall not be entitled to receive any greater payment under
Section 9.2, Section 11.3 or Section 3.3, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 9.5 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.6 as though it were a Lender; provided that such Participant agrees
to be subject to Section 11.6 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5(b)(1) of the proposed
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (f)(i)
shall not be void, but the other provisions of this clause (f) shall apply;
provided further that any assignment to any Person, including a Disqualified
Institution, made without the consent of the Borrower shall be invalid if the
Borrower’s consent is required for such assignment under this Section 11.10.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Commitment and/or (B) require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 11.10), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Bankruptcy Plan, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Bankruptcy Plan, (2) if such Disqualified
Institution does vote on such Bankruptcy Plan notwithstanding the restriction in
the foregoing clause (1), such vote will be deemed not to be in good faith and
shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Electronic Platform, including
that portion of the Electronic Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.
Section 11.11    Amendments, Waivers and Consents. Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) in the case of this Agreement, the Borrower, the
Required Lenders, and if the rights or duties of the Administrative Agent or any
Issuing Bank are affected thereby, the Administrative Agent or such Issuing
Bank, as the case may be, and (b) in the case of any other Credit Document, each
party thereto and the Administrative Agent (with the consent of the Required
Lenders), provided that:
(i)    no amendment or waiver shall (A) increase or extend any Commitment of any
Lender without the consent of such Lender, or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest
(including any reduction in the rate of interest unless such reduction is
otherwise provided herein) on any Loan or Reimbursement Obligation or of any fee
payable hereunder, without the consent of each Lender and Issuing Bank owed any
such Obligation, (C) release any Collateral for any Collateralized Obligations
(other than as provided in accordance with Section 8.4) without the consent of
all Lenders, (D) release all or substantially all of the value of the Guaranties
of the Guarantors under the Guaranty and Collateral Agreement or all or
substantially all of the Collateral (except as expressly provided for in the
Guaranty and Collateral Agreement, the Collateral Documents or Section 11.20)
without the consent of all Lenders, (E) waive the provisions of Article IV
hereof without in each such case the consent of all Lenders, (F) change any
provision requiring ratable funding or sharing of payments without the consent
of all Lenders or (G) amend or waive this Section 11.11, the definition herein
of “Required Lenders” or the number of Lenders required to take any action under
any other provision of the Credit Documents without the consent of each Lender
directly and adversely affected thereby;
(ii)    notwithstanding anything to the contrary herein, (A) any Borrowing
Request may be amended with the consent of only the Borrower and the
Administrative Agent, (B) any Application may be amended with the consent of
only the Borrower and the applicable Issuing Bank and (C) any Letter of Credit
may be amended only in accordance with Section 2.12; and
(iii)    notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (B) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Section 11.12    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13    Legal Fees, Other Costs and Indemnification.
(a)    The Borrower, upon written demand by the Administrative Agent, agrees to
pay all reasonable documented out-of-pocket costs and expenses of the
Administrative Agent (including the reasonable fees and disbursements of one
legal counsel to the Administrative Agent, plus, if reasonably required by the
Administrative Agent, one local counsel in each appropriate jurisdiction) in
connection with the preparation and execution of the Credit Documents (not to
exceed such amount previously agreed to by the Administrative Agent), and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated therein are consummated. The Borrower further agrees to indemnify
and hold harmless each Lender, each Affiliate of a Lender, each Arranger, each
Issuing Bank, the Administrative Agent and its respective directors, officers,
employees and agents (collectively, the “Indemnified Parties”), against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including the reasonable fees of one legal counsel for the Indemnified Parties,
plus one local counsel in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest, another firm of counsel for the
Indemnified Party affected by such conflict, and other reasonable expenses of
litigation or preparation therefor, whether or not such Indemnified Party is a
party thereto) which any of them may pay or Incur as a result of (a) any action,
suit or proceeding by any third party or Governmental Authority against such
Indemnified Party and relating to any Credit Document, the Loans, any Letter of
Credit, or the application or proposed application by the Borrower of the
proceeds of any Loan or use of any Letter of Credit, REGARDLESS OF WHETHER SUCH
CLAIMS OR ACTIONS ARE FOUNDED IN WHOLE OR IN PART UPON THE ALLEGED SIMPLE OR
CONTRIBUTORY NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, (b) any investigation
of any third party or any Governmental Authority involving any Lender, any
Affiliate of a Lender, any Arranger, any Issuing Bank or the Administrative
Agent (in each case, in such capacity hereunder) and related to any use made or
proposed to be made by the Borrower of the proceeds of any Loan, or use of any
Letter of Credit or any transaction financed or to be financed in whole or in
part, directly or indirectly with the proceeds of any Loan or Letter of Credit,
and (c) any investigation of any third party or any Governmental Authority,
litigation or proceeding involving any Lender, any Affiliate of a Lender, any
Arranger, any Issuing Bank or the Administrative Agent (in each case, in such
capacity hereunder) and related to any environmental cleanup, audit, compliance
or other matter relating to any Environmental Law or the presence of any
Hazardous Material (including any losses, liabilities, damages, injuries, costs,
expenses or claims asserted or arising under any Environmental Law) with respect
to the Borrower, regardless of whether caused by, or within the control of, the
Borrower, provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any of the foregoing (i) arising out of such
Indemnified Party’s gross negligence, willful misconduct or violation of law or
willful breach of its obligations hereunder as found in a final non-appealable
judgment of a court of competent jurisdiction or as expressly agreed in writing
by such Indemnified Party, (ii) to the extent arising from a litigation, claim
or proceeding solely among Indemnified Parties (other than a litigation, claim
or proceeding brought against the Administrative Agent in its capacity as such
or to the extent arising from the actions of a Credit Party) or (iii) to the
extent such indemnification relates to Taxes, except any Taxes arising from a
non-Tax claim and except as provided in Section 11.3. The Borrower, upon written
demand by the Administrative Agent, a Lender, an Affiliate of a Lender, an
Arranger or an Issuing Bank at any time, shall reimburse such Agent, Lender,
Affiliate of a Lender, Arranger or Issuing Bank for any reasonable legal or
other expenses Incurred in connection with investigating or defending against
any of the foregoing, except if the same is excluded from indemnification
pursuant to the provisions of the preceding sentence. Each Indemnified Party
agrees to contest any indemnified claim if requested by the Borrower, in a
manner reasonably directed by the Borrower, with counsel selected by the
Indemnified Party and approved by the Borrower, which approval shall not be
unreasonably withheld or delayed. Any Indemnified Party that proposes or intends
to settle or compromise any such indemnified claim shall give the Borrower
written notice of the terms of such settlement or compromise reasonably in
advance of settling or compromising such claim or proceeding and shall obtain
the Borrower’ prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnified Party shall not
be restricted from settling or compromising any such claim if (i) the
Indemnified Party waives its right to indemnity from the Borrower in respect of
such claim and such settlement or compromise does not materially increase the
Borrower’ liability pursuant to this Section 11.13 to any related party of such
Indemnified Party, (ii) an Event of Default as described in Section 8.1(a), (b)
(as a result of a default under Section 7.7 or Section 6.14), (f) or (g) or has
occurred and is continuing or (iii) the Indemnified Party reasonably believes
the Credit Parties will not be able to satisfy the full amount of such claim and
the Credit Parties have failed to provide sufficient collateral to the
Indemnified Party to secure the value of such claim.
(b)    To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under Section
11.13(a), each Lender severally agrees to pay to such Issuing Bank or the
Administrative Agent within ten (10) days of demand therefor, as the case may
be, such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.
Section 11.14    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AND THE RIGHTS AND DUTIES
OF THE PARTIES THERETO, SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE
OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
(b)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO
AGREE THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANKS, OR A CREDIT PARTY MAY
BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS, BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.
(c)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION 11.14 OR OTHERWISE
RELATING TO THE CREDIT DOCUMENTS ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES); PROVIDED THAT THIS
WAIVER DOES NOT LIMIT ANY OF THE BORROWER’S INDEMNIFICATION OBLIGATIONS
HEREUNDER.
Section 11.15    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to their
respective Affiliates, to prospective Lenders and Participants, and to
prospective counterparties under hedging, swap or derivatives agreements, and
their respective directors, officers, employees and agents, including
accountants, legal counsel and other advisors who have reason to use such
Information in connection with the evaluation, administration or enforcement of
the transactions contemplated by this Agreement (subject to similar
confidentiality provisions as provided herein) solely for purposes of evaluating
such Information, (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable law or
regulation or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or any proceedings relating to this
Agreement or the other Credit Documents, (v) with the written consent of the
Borrower, or (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 11.15, or (B) becomes
available on a non-confidential basis from a source other than the Borrower or
its Affiliates, or the Lenders or their respective Affiliates, excluding any
Information from such source which, to the actual knowledge of the
Administrative Agent, the Issuing Banks or Lender receiving such Information,
has been disclosed by such source in violation of a duty of confidentiality to
the Borrower or any of its Affiliates. For purposes hereof, “Information” means
all information received by the Administrative Agent, the Lenders or the Issuing
Banks from the Borrower or any of its Subsidiaries relating to the Borrower, any
of its Subsidiaries or their respective businesses, other than any such
information (i) that is available to the Administrative Agent, the Lenders or
the Issuing Banks on a non-confidential basis prior to disclosure by the
Borrower or such Subsidiary and (ii) pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, but excluding any Information from a
source which, to the actual knowledge of the Administrative Agent, the Issuing
Banks or the Lender receiving such Information, has been disclosed by such
source in violation of a duty of confidentiality to the Borrower or any
Affiliate thereof. The Administrative Agent, the Issuing Banks and the Lenders
shall be considered to have complied with their respective obligations if they
have exercised the same degree of care to maintain the confidentiality of such
Information as they would accord their own confidential information.
Section 11.16    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.17    Currency Conversion. All payments of Obligations under this
Agreement, the Notes or any other Credit Document shall be made in U.S. Dollars.
If any payment of any Obligation, whether through payment by any Credit Party or
the proceeds of any Collateral, shall be made in a currency other than the
currency required hereunder, such amount shall be converted into the currency
required hereunder at the rate determined by the Administrative Agent or the
applicable Issuing Bank, as applicable, as the rate quoted by it in accordance
with methods customarily used by such Person for such or similar purposes as the
spot rate for the purchase by such Person of the required currency with the
currency of actual payment through its principal foreign exchange trading office
at approximately 11:00 A.M. (local time at such office) two (2) Business Days
prior to the date of such conversion, provided that the Administrative Agent or
such Issuing Bank, as applicable, may obtain such spot rate from another
financial institution actively engaged in foreign currency exchange if the
Administrative Agent or such Issuing Bank, as applicable, does not then have a
spot rate for the required currency. The parties hereto hereby agree, to the
fullest extent that they may effectively do so under applicable law, that (i) if
for the purposes of obtaining any judgment or award it becomes necessary to
convert from any currency other than the currency required hereunder into the
currency required hereunder any amount in connection with the Obligations, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, (ii) in the event that there is a
change in the applicable conversion rate prevailing between the Business Day
before the day on which the judgment or award is given and the date of payment,
the Borrower will pay to the Administrative Agent, for the benefit of the
Lenders, such additional amounts (if any) as may be necessary, and the
Administrative Agent, on behalf of the Lenders, will pay to the Borrower such
excess amounts (if any) as result from such change in the rate of exchange, to
assure that the amount paid on such date is the amount in such other currency,
which when converted at the conversion rate described herein on the date of
payment, is the amount then due in the currency required hereunder, and (iii)
any amount due from the Borrower under this Section 11.17 shall be due as a
separate debt and shall not be affected by judgment or award being obtained for
any other sum due.
Section 11.18    Final Agreement. The Credit Documents constitute the entire
understanding among the Credit Parties, the Lenders, the Issuing Banks and the
Administrative Agent and supersede all earlier or contemporaneous agreements,
whether written or oral, concerning the subject matter of the Credit Documents.
THIS WRITTEN AGREEMENT TOGETHER WITH THE OTHER CREDIT DOCUMENTS REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 11.19    Officer’s Certificates. It is not intended that any certificate
of any Authorized Officer of any Credit Party delivered to the Administrative
Agent or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such Authorized Officer.
Section 11.20    Release of Collateral and Guarantors.
(a)    Any Lien on any Collateral granted to or held by, and any Guaranty of a
Guarantor of the Obligations to, the Administrative Agent and/or the Security
Trustee under any Credit Document shall automatically be released, terminated
and discharged (as used in this Section 11.20, “released”) without the need for
any further action by any Person: (i) upon Security Termination, (ii) with
respect to any such Lien, in the event that any asset constituting Collateral
is, or is to be, Disposed of as part of, or in connection with, any transaction
not prohibited hereunder or under any other Credit Document or (iii) to the
extent approved, authorized or ratified in writing in accordance with Section
11.11.
(b)    In addition, the Security Trustee and/or the Administrative Agent, as
applicable, shall, without the need for any further action by any Person,
subordinate or release any Lien on any Collateral granted to or held by the
Security Trustee and/or the Administrative Agent, respectively, under any Credit
Document to the holder of any Permitted Lien described in Section 7.2(f).
(c)    In the case of any release or subordination described in this Section
11.20, the Administrative Agent and/or the Security Trustee, as applicable,
shall, at the Borrower’ expense, promptly execute and deliver to the applicable
Credit Party such documents as such Credit Party or the Borrower may reasonably
request to evidence such release or subordination and take such additional
actions as may from time to time be reasonably requested by the applicable
Credit Party or the Borrower to effect the foregoing.
Section 11.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and its Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Subsidiary, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) Section 11.22(a)(i) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with Section 11.22(a)(iv) such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other
Subsidiary, that none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto).
Section 11.22    Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
Section 11.23    Acknowledgment and Consent to Bail-In. Notwithstanding anything
to the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Credit Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.24    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent, each Lender and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither Administrative Agent nor any
Arranger or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. The
Borrower hereby acknowledges and agrees that in no event shall the
Administrative Agent, any Arranger or any Lender be subject to any fiduciary or
other duties which are not expressly provided for herein in connection with the
transactions contemplated hereby.
[The remainder of this page is intentionally left blank.]




92
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
SEACOR HOLDINGS INC., as Borrower
 
 
 
 
 
By: /s/ SCOTT WEBER   
 
Name: Scott Weber
 
Title: Senior Vice President, Corporate Development and Finance
 
 









[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Security
Trustee and Lender
 
 
 
 
 
By: /s/ CAROLINE EAGAN   
 
Name: Caroline Eagan
 
Title: Vice President







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
REGIONS BANK
as a Lender
 
 
 
 
 
By: /s/ JOE DANCY   
 
Name: Joe Dancy
 
Title: Senior Vice President













[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
DNB CAPITAL LLC
as a Lender
 
 
 
 
 
By: /s/ PHILIPPE WULFERS   
 
Name: Philippe Wulfers
 
Title: First Vice President






By: /s/ ANDREW J. SHOHET_____________
Name: Andrew J. Shohet
Title: Senior Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY
as a Lender
 
 
 
 
 
By: /s/ MELINDA GULLEDGE   
 
Name: Melinda Gulledge
 
Title: Assistant Vice President







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
BMO HARRIS BANK N.A
as a Lender
 
 
 
 
 
By: /s/ WILLIAM THOMSON   
 
Name: William Thomson
 
Title: Managing Director







[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






 
SUNTRUST BANK
as a Lender
 
 
 
 
 
By: /s/ ERIC SAXON   
 
Name: Eric Saxon
 
Title: Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







ANNEX 1

COMMITMENTS
Lender
Revolving
Commitment
JPMorgan Chase Bank, N.A.
$23,750,000
DNB Capital LLC
$22,500,000
Regions Bank
$22,500,000
Branch Banking and Trust Company
$18,750,000
BMO Harris Bank N.A.
$18,750,000
SunTrust Bank
$18,750,000
Total
$125,000,000.00





509265-2196-Active.28970413.14



--------------------------------------------------------------------------------






ANNEX 2

PRICING SCHEDULE
Level


Maximum Net Funded Debt Ratio
Applicable Margin
(Base Rate) 

Applicable Margin
(LIBOR)
1
≤ 1.00x
0.75%
1.75%
2
> 1.00x and ≤2.00x
1.00%
2.00%
3
> 2.00x and ≤3.00x
1.50%
2.50%
4
> 3.00x and ≤3.50x
1.75%
2.75%
5
> 3.50x
2.00%
3.00%

The Applicable Margin shall be determined based on the Maximum Net Funded Debt
Ratio set forth in the most recently delivered Compliance Certificate.
Adjustments, if any, to the Applicable Margin shall be effective five (5)
Business Days after the Administrative Agent has received the applicable
Compliance Certificate, except that the Applicable Margin on a Eurodollar Loan
shall be adjusted after the last day of the then current Interest Period with
respect thereto. If the Borrower fails to deliver a Compliance Certificate to
the Administrative Agent at the time required by Section 6.6(c), then the
Applicable Margin shall be deemed to be determined at Level 4 until the date the
applicable Compliance Certificate is so delivered (at which time, the Level
shall be based upon the Maximum Net Funded Debt Ratio set forth in such
Compliance Certificate).
In the event that any Compliance Certificate delivered pursuant to Section
6.6(c) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher or lower
Applicable Margin for any period (each, an “Applicable Period”) than the
Applicable Margin actually applied for such Applicable Period, the Borrower
shall immediately (a) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (b) determine the Applicable Margin for
such Applicable Period based upon the corrected Compliance Certificate, and (c)
immediately pay to the Administrative Agent for the benefit of the Lenders the
net accrued additional interest and other fees owing as a result of such changes
in the Applicable Margin for each such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto. The Borrower’s obligations under this paragraph shall survive Security
Termination for a period of six (6) months, at which time all of the Borrower’s
obligations hereunder shall automatically terminate and be of no further force
and effect.


Annex 2 – Page 1
        

--------------------------------------------------------------------------------






ANNEX 3
FORM OF CONSOLIDATING FINANCIAL STATEMENTS


[TO BE ATTACHED]


Annex 3 – Page 1
        

--------------------------------------------------------------------------------





SEACOR Holdings: 2018 Income Statement

--------------------------------------------------------------------------------



$000's






 
Facility Restricted Entities


Unrestricted Entities




Eliminations


Consolidated (Audited)
Operating Revenues
671,723


173,903


(9,876
)
835,750


Costs and Expenses
 
 
 
 
Operating
509,166


85,461


(2,779
)
591,848


Administrative and general
99,023


10,962


(7,078
)
102,907


Depreciation and amortization
44,521


30,205


(147
)
74,579


 
652,710


126,628


(10,004
)
769,334


Gains on Asset Dispositions, Net
5,563


12,648


1,372


19,583


Operating Income
24,576


59,923


1,500


85,999


Other Income (Expense):
 
 
 
 
Interest income
6,004


2,726


—


8,730


Interest expense
(24,725
)
(6,958
)
—


(31,683
)
Debt extinguishment losses, net
(11,626
)
—


—


(11,626
)
Marketable security losses, net
(12,431
)
—


—


(12,431
)
Foreign currency losses, net
(300
)
(1,964
)
—


(2,264
)
Other
564


54,400


—


54,964


 
(42,514
)
48,204


—


5,690


Income (Loss) before Income Tax Expense and Equity in Earnings (Losses) of 50%
or Less Owned Companies
(17,938
)
108,127


1,500


91,689


Income Tax Expense (Benefit)
8,451


(22
)
(14
)
8,415


Income (Loss) before Equity in Earnings of 50% or Less Owned Companies
(26,389
)
108,149


1,514


83,274


Equity in Earnings (Losses) of 50% or Less Owned Companies
5,142


(5,214
)
—


(72
)
Equity in Earnings of Consolidated Subsidiaries
26,448


—


(26,448
)
0


Net Income
5,201


102,935


(24,934
)
83,202


Net income (loss) attributable to noncontrolling interests
(67
)
—


25,121


25,054


Net Income attributable to SEACOR
5,268


102,935


(50,055
)
58,148









































Notes:

--------------------------------------------------------------------------------

Restricted entities: Represents the combined financial results for SEACOR
Holdings' wholly-owned, domestic subsidiaries restricted under the proposed
facility
Unrestricted entities: Represents SEACOR Holdings' non-wholly owned domestic
subsidiaries and wholly-owned foreign subsidiaries. Includes the SEA-Vista joint
venture, bunkering operations in Statia, and Naviera Central (Colombia liquid
barging operations), among other entities and non-consolidated joint ventures





--------------------------------------------------------------------------------





SEACOR Holdings: 2018 Balance Sheet

--------------------------------------------------------------------------------



$000's








 
Facility Restricted
Entities


Unrestricted Entities




Eliminations


Consolidated (Audited)
Current Assets:
 
 
 
 
Cash and cash equivalents
128,902


15,319


—


144,221


Restricted cash
2,991


—


—


2,991


Marketable Securities
30,316


—


—


30,316


Accounts Receivable
202,260


9,411


(962
)
210,709


Inventories
4,139


391


—


4,530


Prepaid Expenses
4,731


651


—


5,382


Total current assets
373,339


25,772


(962
)
398,149


Property and Equipment, Net
382,447


463,998


65


846,510


JV Investments
97,601


59,285


—


156,886


Investments in Consolidated Subsidiaries
342,294


—


(342,294
)
—


Construction & Title XI Reserve Funds
3,908


—


—


3,908


Goodwill
32,101


607


—


32,708


Intangible Assets
24,551


—


—


24,551


Other Assets
8,210


102


 
8,312


Total Assets
1,264,451


549,764


(343,191
)
1,471,024


Current Liabilities:
 
 
 
 
Current portion of long-term debt
461


8,036


—


8,497


AP and accrued expenses
56,227


3,380


—


59,607


Other accrued liabilities
40,083


16,538


(962
)
55,659


Total current liabilities
96,771


27,954


(962
)
123,763


Long-Term Debt
266,334


79,794


—


346,128


Intercompany Obligations with Consolidated Subsidiaries
33,193


(33,193
)
—


—


Deferred Income Taxes
94,182


—


238


94,420


Deferred Gains and Other Liabilities
28,388


20,073


4,410


52,871


Total Liabilities
518,868


94,628


3,686


617,182


Equity:
 
 
 
 
Stockholders' Equity:
 
 
 
 
Stock
360


—


—


390


Additional paid-in capital
1,596,642


352,742


(352,742
)
1,596,642


Retained earnings
515,581


103,051


(143,823
)
474,809


Shares held in treasury
(1,366,773
)
—


—


(1,366,773
)
Currency translation adjustments
(257
)
(657
)
—


(914
)
Total stockholders' equity
745,583


455,136


(496,565
)
704,154


Non-controlling interests
—


—


149,688


149,688


Total equity
745,583


455,136


(346,877
)
853,842


Total Liabilities & Stockholders' Equity
1,264,451


549,764


(343,191
)
1,471,024















Notes:

--------------------------------------------------------------------------------

Restricted entities: Represents the combined balance sheets for SEACOR Holdings'
wholly-owned, domestic subsidiaries restricted under the proposed facility
Unrestricted entities: Represents SEACOR Holdings' non-wholly owned domestic
subsidiaries and wholly-owned foreign subsidiaries. Includes the SEA-Vista joint
venture, bunkering operations in Statia, and Naviera Central (Colombia liquid
barging operations), among other entities and non- consolidated joint ventures





--------------------------------------------------------------------------------





SEACOR Holdings: 2018 Statement of Cash Flows

--------------------------------------------------------------------------------



$000's






 
Facility Restricted
Entities


Unrestricted Entities




Eliminations


Consolidated (Audited)
Operating Activities
 
 
 
 
Net income
5,201


102,935


(24,934
)
83,202


 
 
 
 
 
Depreciation and amortization
44,521


30,205


(147
)
74,579


Deferred financing costs amortization
827


309


—


1,136


Amortization of share awards
3,907


—


—


3,907


Director stock expense
140


—


—


140


Debt discount amortization
6,693


—


—


6,693


Amortization of deferred gains against charter expense
(2,284
)
(10,509
)
19


(12,774
)
Bad debt expense
2,067


—


—


2,067


Gains from equipment sales or retirements
(5,563
)
(12,648
)
(1,372
)
(19,583
)
Losses on debt extinguishment, net
11,626


—


—


11,626


Losses from sale of marketable securities, net
12,431


—


—


12,431


Proceeds from sale of securities
14


—


—


14


Foreign currency losses, net
300


1,964


—


2,264


Other (gains)/losses
14


(53,916
)
—


(53,902
)
Deferred income taxes
(15,499
)
—


(14
)
(15,513
)
Equity (earnings) losses, net
(31,590
)
5,214


26,448


72


Dividends received from equity investees
4,757


1,150


—


5,907


Changes in Operating Assets and Liabilities:
 
 
 
 
Accounts receivables
(60,598
)
(3,053
)
(113
)
(63,764
)
Other assets
(1,241
)
(336
)
—


(1,577
)
Accounts payable and accrued liabilities
12,111


279


113


12,503


 
(12,166
)
61,594


—


49,428


Investing Activities:
 
 
 
 
Purchase of property and equipment
(50,124
)
(148
)
—


(50,272
)
Proceeds from sale of property and equipment
11,356


4,744


—


16,100


Construction Reserve Funds - Withdrawals
47,431


—


—


47,431


Net investment in leases
41


—


—


41


Investments in and advances to equity investees
(5,076
)
(15,510
)
—


(20,586
)
Capital distributions from investees
—


632


—


632


Principal payments on notes due from investees
11


8,345


—


8,356


Proceeds from sale of investment in investees
—


78,015


—


78,015


Issuance of notes due from others
(103
)
—


—


(103
)
Principal payments on notes due from others
568


—


—


568


Business acquisitions, net of cash acquired
310


—


—


310


 
4,414


76,078


—


80,492


Financing Activities:
 
 
 
 
Payments of long-term debt
(177,659
)
(47,882
)
—


(225,541
)
Proceeds from issuance of long-term debt, net of offering costs
(2,495
)
—


—


(2,495
)
Purchase of convertion option
(33
)
—


—


(33
)
Intercompany, net
113,346


(113,346
)
—


—


Contributions from parent
(36,116
)
36,116


—


—


Dividends paid to parent
12,530


(12,530
)
—


—


Distributions paid to noncontrolling interests
(5,111
)
—


—


(5,111
)
Purchase of subsidiary shares from noncontrolling interests
(29
)
—


—


(29
)
Proceeds from exercise of stock options
6,883


—


—


6,883


Proceeds from ESPP
1,527


—


—


1,527


 
(87,157
)
(137,642
)
—


(224,799
)
 
 
 
 
 
Effects of FX Rate Changes on Cash and CE
(51
)
(86
)
—


(137
)
 
 
 
 
 
Net Increase (Decrease) in Cash and CE and Restricted
(94,960
)
(56
)
—


(95,016
)
Cash and CE and Restricted, beginning of period
226,853


15,375


—


242,228


Cash and CE and Restricted, end of period
131,893


15,319


—


147,212


Restricted Cash, End of Period
2,991


—


—


2,991


Cash and CE, end of period
128,902


15,319


—


144,221













Notes:

--------------------------------------------------------------------------------



Restricted entities: Represents the combined financial results for SEACOR
Holdings' wholly-owned, domestic subsidiaries restricted under the proposed
facility
Unrestricted entities: Represents SEACOR Holdings' non-wholly owned domestic
subsidiaries and wholly-owned foreign subsidiaries. Includes the SEA-Vista joint
venture, bunkering operations in Statia, and Naviera Central (Colombia liquid
barging operations), among other entities and non-consolidated joint ventures





--------------------------------------------------------------------------------








EXHIBIT 1.1
FORM OF COLLATERAL VESSEL MORTGAGE


[See attached]




Exhibit 1.1 – Page 1



--------------------------------------------------------------------------------






EXHIBIT 2.3
[FORM OF] BORROWING REQUEST


,     




JPMorgan Chase Bank, N.A., as Administrative Agent
Address: 10 S Dearborn St, Floor L2S
Chicago, IL  60603
Attention: Jasmine Doke
Telephone: 312-732-2671
Facsimile: 844-490-5663
Email: jasmine.c.doke@chase.com
Email: jpm.agency.cri@jpmorgan.com


Re:
Credit Agreement dated as of March 19, 2019 (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
SEACOR HOLDINGS INC., a publicly traded corporation duly incorporated and
existing under the laws of the State of Delaware (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Security Trustee, and others.    

                                                


This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement1. Capitalized terms used in this Borrowing Request that are defined in
the Credit Agreement are used herein with the respective meanings specified for
such capitalized terms in the Credit Agreement.
I.    NEW BORROWINGS


The Borrower hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:


(A)    Type2 
                                                
(B)    Date of Borrowing
(which must be a Business Day)                            


(C)    Funds are requested to be
disbursed to the Borrower at:
______________________________
1 Note that per Section 2.3(e) of the Credit Agreement, if an Event of Default
has occurred and is continuing, the obligation of the Lenders to make, continue
or convert Loans into Eurodollar Loans shall be suspended to the extent written
notice of such suspension has been delivered by the Administrative Agent to the
Borrowers.
2 Specify whether Eurodollar Borrowing or Base Rate Borrowing.


Exhibit 2.3 – Page 1
        

--------------------------------------------------------------------------------





Bank Name:                                    


Bank Address:                                    


Account Number:                                


(D)    Principal Amount of Borrowing3                             


(E)    Interest Period4                                    


II.    CONTINUATIONS AND CONVERSIONS OF BORROWINGS


The Borrower requests the following outstanding Borrowing comprised of
Eurodollar Loans be continued or converted to Borrowing(s) comprised of Base
Rate Loans, as follows:


(A)
Expiration date of current Interest Period                        



(B)
Aggregate amount of outstanding Borrowing                        



(C)
Aggregate amount

to be converted to Base Rate Loans5                        


(D)
Aggregate amount

    to be continued as Eurodollar Loans6                        


(E)    Interest Period7                                    


The Borrower requests the following outstanding Borrowing comprised of Base Rate
Loans be converted to a Borrowing comprised of Eurodollar Loans, as follows:


(A)
Date of Conversion                                    



(B)
Aggregate amount to be converted to

Eurodollar Loans8                                
______________________________
3 Not less than $1,000,000 (for Base Rate Borrowing) or $2,000,000 (for
Eurodollar Borrowing), as the case may be, and in an integral multiple of
$100,000 in excess thereof.
4 Selected Interest Period shall be subject to Section 2.4 of the Credit
Agreement and end not later than the Commitment Termination Date.
5 Not less than $1,000,000, and in an integral multiple of $100,000 in excess
thereof.
6 Not less than $2,000,000, and in an integral multiple of $100,000 in excess
thereof.
7 Selected Interest Period shall be subject to Section 2.4 of the Credit
Agreement and end not later than the Commitment Termination Date.
8 Not less than $2,000,000, and in an integral multiple of $100,000 in excess
thereof.


Exhibit 2.3 – Page 2
        

--------------------------------------------------------------------------------







(C)
Interest Period9                                    



The Borrower hereby represents and warrants to the Lenders that, as of the date
of this Borrowing Request, no Default or Event of Default has occurred and is
continuing or would occur as a result of any Borrowing requested under Section I
or continuation or conversion of Borrowings under Section II hereof.


SEACOR HOLDINGS INC.
By    ___________________________

        Name:

        Title:
























______________________________
9 Selected Interest Period shall be subject to Section 2.4 of the Credit
Agreement and end not later than the Commitment Termination Date.


Exhibit 2.3 – Page 3
        

--------------------------------------------------------------------------------






EXHIBIT 2.8
[FORM OF] REVOLVING NOTE


$_____________                                __________, 20__
FOR VALUE RECEIVED, the undersigned, SEACOR HOLDINGS INC., a publicly traded
corporation duly incorporated and existing under the laws of the State of
Delaware (the “Borrower”), promises to pay to ______________________________
(the “Lender”) on the Commitment Termination Date the principal sum of
_________________________________ AND ___/100 DOLLARS ($__________) or, if less,
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to that certain Credit Agreement, dated as of March 19, 2019
(as may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and others.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The Lender shall record all Loans made by the Lender to the Borrower pursuant to
the Credit Agreement, and all payments of principal thereof, and, prior to any
transfer hereof, shall endorse such Loan and payments on the schedule annexed
hereto and made a part hereof, or on any continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information so endorsed; provided,
however, that delay or failure of the Lender to make any such endorsement or
recordation shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement with respect to the Loans evidenced hereby.
The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.
This Revolving Note evidences certain Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Revolving Note and
on which such Indebtedness may be declared to be immediately due and payable.
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.
THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.


Exhibit 2.8A – Page 1
        

--------------------------------------------------------------------------------







SEACOR HOLDINGS INC.
 
By    ____________________________________
    Name:
    Title:




Exhibit 2.8 – Page 2
        

--------------------------------------------------------------------------------






LOANS AND PRINCIPAL PAYMENTS
Date
Amount of Loan Made
Interest Period (if Applicable)
Amount of Principal Repaid
Unpaid Principal Balance
Total
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




Exhibit 2.8A – Page 3
        

--------------------------------------------------------------------------------






EXHIBIT 3.3A
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 19, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEACOR HOLDINGS INC., a publicly traded corporation duly
incorporated and existing under the laws of the State of Delaware, the Lenders
from time to time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and others.
Pursuant to the provisions of Section 3.3(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)),
and the L/C Obligations in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit 3.3A – Page 1
        

--------------------------------------------------------------------------------






EXHIBIT 3.3B
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEACOR HOLDINGS INC., a publicly traded corporation duly
incorporated and existing under the laws of the State of Delaware, the Lenders
from time to time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and others.
Pursuant to the provisions of Section 3.3(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit 3.3B – Page 1
        

--------------------------------------------------------------------------------






EXHIBIT 3.3C
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEACOR HOLDINGS INC., a publicly traded corporation duly
incorporated and existing under the laws of the State of Delaware, the Lenders
from time to time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and others.
Pursuant to the provisions of Section 3.3(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members that is a beneficial
owner of such participation is a “10-percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an applicable IRS Form W-8
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit 3.3C – Page 1
        

--------------------------------------------------------------------------------






EXHIBIT 3.3D
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEACOR HOLDINGS INC., a publicly traded corporation duly
incorporated and existing under the laws of the State of Delaware, the Lenders
from time to time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and others.
Pursuant to the provisions of Section 3.3(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
the L/C Obligations in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
Commitment, such Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
such L/C Obligations (iii) with respect to the extension of credit pursuant to
the Credit Agreement, neither the undersigned nor any of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate is a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members that is a beneficial owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)), or the
L/C Obligations in respect of which it is providing this certificate is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
applicable IRS Form W-8 from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






Exhibit 3.3D – Page 1
        

--------------------------------------------------------------------------------





[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit 3.3D – Page 2
        

--------------------------------------------------------------------------------






EXHIBIT 6.6
[FORM OF] COMPLIANCE CERTIFICATE


For the Fiscal [Quarter][Year] Ended ________ __, 20__ (the “Financial Statement
Date”)


SEACOR HOLDINGS INC., a publicly traded corporation duly incorporated and
existing under the laws of the State of Delaware, the Lenders from time to time
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and others,
executed and delivered that certain Credit Agreement, dated as of March 19, 2019
(as may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Compliance Certificate (this “Compliance Certificate”) shall have the
meanings assigned to them in the Credit Agreement. Section references herein
relate to the Credit Agreement unless stated otherwise. In the event of any
conflict between the calculations set forth in this Compliance Certificate and
the manner of calculation required by the Credit Agreement, the terms of the
Credit Agreement shall govern and control.
The undersigned, solely in such undersigned’s capacity as the chief financial
officer or other financial officer of the Borrower hereby certifies to the
Lenders that such undersigned has reviewed the Credit Documents and:


A.
Check either 1 or 2

□1.    The unaudited quarterly financial statements required by Section
6.6(a)(i) of the Credit Agreement are attached hereto, and such financial
statements fairly present in all material respects on a consolidated basis the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, and have been prepared in accordance with GAAP,
subject to normal year-end audit adjustments for any such financial statements
that are quarterly financial statements and other than information and note
disclosures that are required to be condensed or omitted pursuant to the rules
and regulations of the SEC.
□2.    The audited annual financial statements required by Section 6.6(a)(ii) of
the Credit Agreement are attached hereto.


B.
As of the Financial Statement Date and with respect to the Borrower and its
Subsidiaries on a consolidated basis, Annex 1 sets forth the calculation of the
financial covenants specified therein.



C.
Check either 1 or 2



□ 1.    As of the date hereof, no Default or Event of Default has occurred and
    is continuing.


Exhibit 6.6 – Page 1
        

--------------------------------------------------------------------------------







□ 2.    As of the date hereof, no Default or Event of Default has     occurred
and is continuing except the following matters: [Describe all such Defaults or
    Events of Default, specifying the nature, duration and status thereof and
what action the     Borrower has taken or proposes to take with respect
thereto].


D.
A list and description of all Sale-Leaseback Transactions that have occurred
since the last financial statements were delivered to the Administrative Agent
on [DATE] is attached hereto as Annex 2.





[Remainder of page intentionally left blank]


Exhibit 6.6 – Page 2
        

--------------------------------------------------------------------------------





THIS COMPLIANCE CERTIFICATE MADE AND DELIVERED THIS ____ DAY OF
_________________, 20__.


SEACOR HOLDINGS INC.




By: ______________________________    
Name:
Title: [Chief Financial Officer or other
financial officer]














Exhibit 6.6 – Page 3
        

--------------------------------------------------------------------------------






Annex 1
to Compliance Certificate


FOR THE FISCAL [QUARTER][YEAR] ENDING [________], 20[__].


1.    Section 7.7(a) – Minimum Fixed Charge Coverage Ratio. For the Fiscal
Quarter ending as of the date set forth above, the Fixed Charge Coverage Ratio
is _____:1.00.
The Fixed Charge Coverage Ratio was computed as follows:
1. Adjusted EBITDA: $[___,___,___]


minus


2. Maintenance Expenditures: $[___,___,___]


to the sum of


3. Fixed Charges. $[___,___,___]


The minimum permitted Fixed Charge Coverage Ratio under Section 7.7(a) is 1.25
to 1.00. In compliance:
[YES][NO]

2.    Section 7.7(b) – Maximum Net Funded Debt Ratio. For the Fiscal Quarter
ending as of the date set forth above, the Net Funded Debt Ratio is _____:1.00.


The Net Funded Debt Ratio was computed as follows:


1. Net Funded Debt: $[___,___,___]


 
to


2. Adjusted EBITDA.      $[___,___,___]


The minimum permitted Net Funded Debt Ratio under Section 7.7(b) is
[3.50]/[4.00] to 1.00. In compliance:
[YES][NO]

    
3.    Section 7.7(c) – Minimum Collateral Coverage Ratio. For the Fiscal Quarter
ending as of the date set forth above, the Collateral Coverage Ratio is
_____:1.00.


The Collateral Coverage Ratio was computed as follows:




Exhibit 6.6 – Page 4
        

--------------------------------------------------------------------------------





1. Aggregate Collateral Vessel Value: $[___,___,___]


to


2. Aggregate Commitments.      $[___,___,___]


The minimum permitted Collateral Coverage Ratio under Section 7.7(c) is 2.00 to
1.00. In compliance:
[YES][NO]









Exhibit 6.6 – Page 5
        

--------------------------------------------------------------------------------






Annex 2
to Compliance Certificate
SALE-LEASEBACK TRANSACTIONS FOR THE FISCAL QUARTER ENDING [________], 20[__].


Vessel Name/Number:
Consideration Received:
Lease Payment Schedule:
Maturity Date:
 
 
 
 
 
 
 
 
 
 
 
 







Exhibit 6.6 – Page 6
        

--------------------------------------------------------------------------------






EXHIBIT 11.10
[FORM OF]
ASSIGNMENT AGREEMENT


Reference is made to that certain Credit Agreement, dated as of March 19, 2019
(as may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among SEACOR HOLDINGS INC., a publicly traded
corporation duly incorporated and existing under the laws of the State of
Delaware, the Lenders from time to time party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”), and others.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings, receipt of which is acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions contained in Annex 1 hereto and the terms and conditions of Section
11.9 and 11.10 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and every
other Credit Document to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
letters of credit and guarantees included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Credit Document, or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b), collectively, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.
THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
(1)    Legal Name of Assignor:    __________________________
(2)
Legal Name of Assignee:    __________________________



[and is [a Lender][an Affiliate of [identify                 Lender]] or [an
Approved Fund]]

(3)    Assignee’s Address for Notices:    __________________________


Exhibit 11.10 – Page 1
        

--------------------------------------------------------------------------------





(4)
Borrower:    SEACOR Holdings Inc.



(5)    Assigned Interest:    
Aggregate Amount of Commitment/Loans for all Lenders
Principal Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
$
$
%
$
$
%







Exhibit 11.10 – Page 2
        

--------------------------------------------------------------------------------






Effective Date: ___________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFORE.]
The terms set forth in this Assignment Agreement are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    _________________________________
    Name:
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    _________________________________
    Name:
    Title:
Accepted by:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:    _________________________________
    Name:
    Title:


Exhibit 11.10 – Page 3
        

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as the Administrative Agent and an [Issuing Bank]
By:    _________________________________
    Name:
    Title:
[SEACOR HOLDINGS INC.
By:    _________________________________
    Name:
    Title:]  




Exhibit 11.10 – Page 4
        

--------------------------------------------------------------------------------






ANNEX 1 to Assignment Agreement
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by
such Assignor and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents, (iii) the financial condition of the Borrowers
or any of their respective Subsidiaries or Affiliates, or any other Person
obligated with respect to the Credit Agreement or any other Credit Document or
(iv) the performance or observance by Borrowers or any of their respective
Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements under the Credit Agreement with respect to the transactions
contemplated hereby (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) subject to acceptance and recording hereof
pursuant to Section 11.9 and 11.10 of the Credit Agreement, from and after the
Effective Date, it shall be party to the Credit Agreement and to the other
Credit Documents and be bound by the provisions of the Credit Agreement as a
Lender thereunder and to the other Credit Documents and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, and (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements and budget, other documents and notices, Compliance
Certificate and desktop appraisal reports delivered pursuant to Sections 6.6(a),
(b), (c), and (d) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and


Exhibit 11.10 – Page 5
        

--------------------------------------------------------------------------------





other amounts) to the Assignor for amounts that have accrued to but excluding
the Effective Date and to the Assignee for amounts that have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.




Exhibit 11.10 – Page 6
        

--------------------------------------------------------------------------------






SCHEDULE 2.12(a)


LETTER OF CREDIT SUBLIMIT FOR EACH LENDER IN ITS CAPACITY AS AN ISSUING BANK








J.P. Morgan Chase Bank, N.A.        $15,000,000 Letter of Credit
Limit        $15,000,000




41084.00006

--------------------------------------------------------------------------------






SCHEDULE 5.15A CLOSING DATE GUARANTORS


1.    Arctic Leasing LLC
Delaware
2.    Caribbean Tugz LLC
Delaware
3.    CARIBSHIP LLC
Delaware
4.    CENTRAL GULF LINES, INC.
Delaware
5.    CLEANCOR Energy Solutions LLC
Delaware
6.    CLEANCOR Holdings LLC
Delaware
7.    CLEANCOR LNG LLC
Delaware
8.    CLEANCOR Pressure Vessels LLC
Delaware
9.    CLEANCOR SOLUCIONES ENERGÉTICAS LLC
Puerto Rico
10.    C-Terms Partners
Florida
11.    Eco-Tankers Crew Management LLC
Delaware
12.    F2 SEA Inc.
Delaware
13.    GATEWAY TERMINALS LLC
Delaware
14.    Graham Offshore Tugs LLC
Delaware
15.    Illinois Corn Processing Holdings Inc.
Delaware
16.    International Shipholding Corporation
Delaware
17.    KS Maritime Holdings (US) LLC
Delaware
18.    MCCALL BOAT RENTALS OCEAN BARGES LLC
Delaware
19.    Mesa LNG Partners LLC


Delaware
20.    O’Brien’s Response Management, L.L.C.
Delaware
21.    ORM Holdings II LLC
Delaware
22.    ORM Holdings Inc.
Delaware
23.    Phoenix Crew Management LLC
Delaware
24.    Port Dania Holdings I LLC
Delaware
25.    Port Dania Holdings II LLC
Delaware
26.    SCF Barge Line LLC
Delaware
27.    SCF Barge Line Vessel Holdings LLC
Delaware
28.    SCF Colombia (US) LLC
Delaware
29.    SCF Fleeting LLC
Delaware
30.    SCF Lewis and Clark Fleeting LLC
Delaware
31.    SCF Lewis and Clark Terminals LLC
Delaware
32.    SCF Marine Inc.
Delaware
33.    SCF Real Estate LLC
Delaware
34.    SCF RIVERPORT LLC
Delaware
35.    SCF Services LLC
Delaware
36.    SCF Shipyards LLC
Delaware
37.    SCF Terminals LLC
Delaware
38.    SCF Waxler Marine LLC
Delaware
39.    Seabulk Chemical Transport Inc.
Delaware
40.    Seabulk Fleet Management LLC
Delaware



41084.00006

--------------------------------------------------------------------------------





41.    Seabulk Marine Services, Inc.
Florida
42.    SEABULK OCEAN TRANSPORT, INC.
Florida
43.    Seabulk Petroleum Transport LLC
Delaware
44.    Seabulk Tankers, Inc.
Delaware
45.    Seabulk Towing Holdings Inc.
Delaware
46.    Seabulk Towing Services, Inc.
Florida
47.    SEABULK TOWING, INC.
Delaware
48.    Seabulk Transport Inc.
Delaware
49.    SEACAP APT Leasing Inc.
Delaware
50.    SEACAP Leasing Associates II LLC
Delaware
51.    SEACAP Leasing Associates III LLC
Delaware
52.    SEACAP Leasing Associates IV LLC
Delaware
53.    SEACAP Leasing Associates IX LLC
Delaware
54.    SEACAP Leasing Associates V LLC
Delaware
55.    SEACAP Leasing Associates VI LLC
Delaware
56.    SEACAP Leasing Associates X LLC
Delaware
57.    SEACOR AMH LLC
Delaware
58.    SEACOR Asset Management LLC
Delaware
59.    SEACOR Capital Corporation
Delaware
60.    SEACOR Commodity Trading LLC
Delaware
61.    SEACOR Container Lines LLC
Delaware
62.    SEACOR Environmental Services Inc.
Delaware
63.    SEACOR Inland River Transport Inc.
Delaware
64.    SEACOR Island Lines LLC
Delaware
65.    SEACOR Management Services Inc.
Delaware
66.    SEACOR Merchant LLC
Delaware
67.    SEACOR Meridian Inc.
Delaware
68.    SEACOR Ocean Investments LLC
Delaware
69.    SEACOR Ocean Transport Inc.
Delaware
70.    SEACOR Offshore Ocean Barges LLC
Delaware
71.    SEACOR Payroll Management LLC
Delaware
72.    SEACOR Response Inc.
Delaware
73.    SEACOR Sugar LLC
Delaware
74.    SEACOR Tankers Holdings Inc.
Delaware
75.    SEACOR Tankers Inc.
Delaware
76.    SEACOR Vision Ocean Barges LLC
Delaware
77.    SEACOR Worldwide Ocean Barges LLC
Delaware
78.    SeaDor Holdings LLC
Delaware
79.    SIL Holdings LLC
Delaware
80.    SOYLUTIONS LLC
Illinois
81.    Strategic Crisis Advisors LLC
Georgia
82.    Trailer Bridge Holdings LLC
Delaware
83.    United Ocean Services Inc.
Delaware
84.    WATERMAN STEAMSHIP CORPORATION
New York
85.    WESTON BARGE LINE, INC.
Delaware
86.    WITT O’BRIEN’S INSURANCE SERVICES, LLC
New Jersey



41084.00006

--------------------------------------------------------------------------------





87.    Witt O’Brien’s, LLC
Delaware
88.    Witt O’Brien’s Payroll Management LLC
Delaware
89.    WITT O’BRIEN’S PR LLC
Puerto Rico
90.    Witt O’Brien’s USVI, LLC
U.S. Virgin Islands





41084.00006

--------------------------------------------------------------------------------






SCHEDULE 5.15B
CLOSING DATE COLLATERAL VESSELS




Barge #
Actual Owner
Official Number
SCF1027b
SCF BARGE LINE LLC
1226950
SCF1028b
SCF BARGE LINE LLC
1226951
SCF1029b
SCF BARGE LINE LLC
1226952
SCF1030b
SCF BARGE LINE LLC
1226953
SCF1031b
SCF BARGE LINE LLC
1226977
SCF1032b
SCF BARGE LINE LLC
1226954
SCF1033b
SCF BARGE LINE LLC
1226976
SCF1034b
SCF BARGE LINE LLC
1226955
SCF1035b
SCF BARGE LINE LLC
1226975
SCF2022
SCF BARGE LINE LLC
1101018
SCF2023
SCF BARGE LINE LLC
1101019
SCF2020
SCF BARGE LINE LLC
1101042
SCF2021
SCF BARGE LINE LLC
1101043
SCF2027
SCF BARGE LINE LLC
1101308
SCF2026
SCF BARGE LINE LLC
1101309
SCF2025
SCF BARGE LINE LLC
1101310
SCF2024
SCF BARGE LINE LLC
1101311
SCF2028
SCF BARGE LINE LLC
1101632
SCF2029
SCF BARGE LINE LLC
1101633
SCF2030
SCF BARGE LINE LLC
1101634
SCF2034b
SCF BARGE LINE LLC
1101683
SCF2031b
SCF BARGE LINE LLC
1101684
SCF2032b
SCF BARGE LINE LLC
1101685
SCF2033b
SCF BARGE LINE LLC
1101686
SCF2035b
SCF BARGE LINE LLC
1102202
SCF2036b
SCF BARGE LINE LLC
1102203
SCF2037b
SCF BARGE LINE LLC
1102204
SCF2038b
SCF BARGE LINE LLC
1102205
SCF2039b
SCF BARGE LINE LLC
1102206
SCF2040b
SCF BARGE LINE LLC
1102207
SCF2041b
SCF BARGE LINE LLC
1102208
SCF2042b
SCF BARGE LINE LLC
1102354
SCF2043b
SCF BARGE LINE LLC
1102355
SCF2044b
SCF BARGE LINE LLC
1102520
MMA2201
SCF BARGE LINE LLC
1127907
MMA2202
SCF BARGE LINE LLC
1127909
MMA2203
SCF BARGE LINE LLC
1127912
MMA2204
SCF BARGE LINE LLC
1127913
MMA2205
SCF BARGE LINE LLC
1127914
MMA2206
SCF BARGE LINE LLC
1127915
MMA2207
SCF BARGE LINE LLC
1127917



41084.00006

--------------------------------------------------------------------------------





MMA2208
SCF BARGE LINE LLC
1127918
MMA2209
SCF BARGE LINE LLC
1127919
MMA2210
SCF BARGE LINE LLC
1127920
MMA2211b
SCF BARGE LINE LLC
1131043
MMA2212b
SCF BARGE LINE LLC
1131044
MMA2213b
SCF BARGE LINE LLC
1131045
MMA2214b
SCF BARGE LINE LLC
1131046
MMA2215b
SCF BARGE LINE LLC
1131047
MMA2216b
SCF BARGE LINE LLC
1131048
MMA2217b
SCF BARGE LINE LLC
1131049
MMA2218b
SCF BARGE LINE LLC
1131050
MMA2219b
SCF BARGE LINE LLC
1131051
MMA2220b
SCF BARGE LINE LLC
1131052
MMA2221b
SCF BARGE LINE LLC
1131848
MMA2222b
SCF BARGE LINE LLC
1131853
MMA2223b
SCF BARGE LINE LLC
1131855
MMA2224b
SCF BARGE LINE LLC
1131857
MMA2225b
SCF BARGE LINE LLC
1131858
MMA2226b
SCF BARGE LINE LLC
1131859
MMA2227b
SCF BARGE LINE LLC
1131862
MMA2228b
SCF BARGE LINE LLC
1131863
MMA2229b
SCF BARGE LINE LLC
1131864
MMA2230b
SCF BARGE LINE LLC
1131867
SCF22118
SCF BARGE LINE LLC
1136581
SCF23120
SCF BARGE LINE LLC
1146528
SCF23124
SCF BARGE LINE LLC
1147051
SCF23125
SCF BARGE LINE LLC
1147052
SCF23138
SCF BARGE LINE LLC
1148252
SCF23147
SCF BARGE LINE LLC
1149152
MMA2312b
SCF BARGE LINE LLC
1149473
MMA2329b
SCF BARGE LINE LLC
1149480
MMA2314b
SCF BARGE LINE LLC
1149482
MMA2315b
SCF BARGE LINE LLC
1149483
MMA2316b
SCF BARGE LINE LLC
1149484
MMA2317b
SCF BARGE LINE LLC
1149485
MMA2318b
SCF BARGE LINE LLC
1149486
MMA2320b
SCF BARGE LINE LLC
1149488
MMA2313b
SCF BARGE LINE LLC
1149491
MMA2311b
SCF BARGE LINE LLC
1149492
SCF24000
SCF BARGE LINE LLC
1152520
SCF24001
SCF BARGE LINE LLC
1152521
SCF24002
SCF BARGE LINE LLC
1152522
SCF24003
SCF BARGE LINE LLC
1152523
SCF24004
SCF BARGE LINE LLC
1152526
SCF24005
SCF BARGE LINE LLC
1152663
SCF24006
SCF BARGE LINE LLC
1152664
SCF24007
SCF BARGE LINE LLC
1152666



41084.00006

--------------------------------------------------------------------------------





SCF24008
SCF BARGE LINE LLC
1152667
SCF24083
SCF BARGE LINE LLC
1152668
SCF24100b
SCF BARGE LINE LLC
1152668
SCF24102b
SCF BARGE LINE LLC
1152669
SCF24104b
SCF BARGE LINE LLC
1152670
SCF24106b
SCF BARGE LINE LLC
1152671
SCF24108b
SCF BARGE LINE LLC
1152672
SCF24012
SCF BARGE LINE LLC
1152673
SCF24011
SCF BARGE LINE LLC
1152674
SCF24010
SCF BARGE LINE LLC
1152675
SCF24109b
SCF BARGE LINE LLC
1152676
SCF24107b
SCF BARGE LINE LLC
1152677
SCF24105b
SCF BARGE LINE LLC
1152678
SCF24103b
SCF BARGE LINE LLC
1152679
SCF24101b
SCF BARGE LINE LLC
1152681
SCF24009
SCF BARGE LINE LLC
1152682
SCF24013
SCF BARGE LINE LLC
1153397
SCF24014
SCF BARGE LINE LLC
1153398
SCF24110b
SCF BARGE LINE LLC
1153399
SCF24111b
SCF BARGE LINE LLC
1153400
SCF24113b
SCF BARGE LINE LLC
1153401
SCF24115b
SCF BARGE LINE LLC
1153403
SCF24117b
SCF BARGE LINE LLC
1153404
SCF24119b
SCF BARGE LINE LLC
1153405
SCF24121b
SCF BARGE LINE LLC
1153406
SCF24125b
SCF BARGE LINE LLC
1153408
SCF24124b
SCF BARGE LINE LLC
1153409
SCF24123b
SCF BARGE LINE LLC
1153410
SCF24122b
SCF BARGE LINE LLC
1153411
SCF24120b
SCF BARGE LINE LLC
1153412
SCF24118b
SCF BARGE LINE LLC
1153413
SCF24116b
SCF BARGE LINE LLC
1153414
SCF24114b
SCF BARGE LINE LLC
1153416
SCF24112b
SCF BARGE LINE LLC
1153417
SCF24015
SCF BARGE LINE LLC
1153721
SCF24016
SCF BARGE LINE LLC
1153723
SCF24018
SCF BARGE LINE LLC
1153724
SCF24017
SCF BARGE LINE LLC
1153726
SCF24019
SCF BARGE LINE LLC
1153727
SCF24021
SCF BARGE LINE LLC
1153728
SCF24023
SCF BARGE LINE LLC
1153730
SCF24025
SCF BARGE LINE LLC
1153731
SCF24027
SCF BARGE LINE LLC
1153737
SCF24078
SCF BARGE LINE LLC
1153738
SCF24034
SCF BARGE LINE LLC
1153740
SCF24033
SCF BARGE LINE LLC
1153741
SCF24032
SCF BARGE LINE LLC
1153742



41084.00006

--------------------------------------------------------------------------------





SCF24031
SCF BARGE LINE LLC
1153743
SCF24030
SCF BARGE LINE LLC
1153744
SCF24029
SCF BARGE LINE LLC
1153745
SCF24028
SCF BARGE LINE LLC
1153746
SCF24086
SCF BARGE LINE LLC
1153751
SCF24084
SCF BARGE LINE LLC
1153753
SCF24080
SCF BARGE LINE LLC
1153757
SCF24026
SCF BARGE LINE LLC
1153759
SCF24024
SCF BARGE LINE LLC
1153760
SCF24022
SCF BARGE LINE LLC
1153761
SCF24020
SCF BARGE LINE LLC
1153762
SCF24035
SCF BARGE LINE LLC
1155036
SCF24037
SCF BARGE LINE LLC
1155037
SCF24039
SCF BARGE LINE LLC
1155039
SCF24155b
SCF BARGE LINE LLC
1155041
SCF24156b
SCF BARGE LINE LLC
1155042
SCF24157b
SCF BARGE LINE LLC
1155043
SCF24158b
SCF BARGE LINE LLC
1155045
SCF24159b
SCF BARGE LINE LLC
1155046
SCF24160b
SCF BARGE LINE LLC
1155047
SCF24161b
SCF BARGE LINE LLC
1155048
SCF24162b
SCF BARGE LINE LLC
1155049
SCF24163b
SCF BARGE LINE LLC
1155050
SCF24164b
SCF BARGE LINE LLC
1155051
SCF24146b
SCF BARGE LINE LLC
1155052
SCF24147b
SCF BARGE LINE LLC
1155053
SCF24148b
SCF BARGE LINE LLC
1155054
SCF24149b
SCF BARGE LINE LLC
1155055
SCF24150b
SCF BARGE LINE LLC
1155056
SCF24151b
SCF BARGE LINE LLC
1155057
SCF24152b
SCF BARGE LINE LLC
1155058
SCF24153b
SCF BARGE LINE LLC
1155059
SCF24154b
SCF BARGE LINE LLC
1155060
SCF24145b
SCF BARGE LINE LLC
1155061
SCF24040
SCF BARGE LINE LLC
1155062
SCF24038
SCF BARGE LINE LLC
1155063
SCF24036
SCF BARGE LINE LLC
1155064
SCF24130b
SCF BARGE LINE LLC
1155071
SCF24132b
SCF BARGE LINE LLC
1155072
SCF24134b
SCF BARGE LINE LLC
1155073
SCF24136b
SCF BARGE LINE LLC
1155074
SCF24138b
SCF BARGE LINE LLC
1155076
SCF24140b
SCF BARGE LINE LLC
1155077
SCF24141b
SCF BARGE LINE LLC
1155078
SCF24142b
SCF BARGE LINE LLC
1155079
SCF24143b
SCF BARGE LINE LLC
1155080
SCF24139b
SCF BARGE LINE LLC
1155082



41084.00006

--------------------------------------------------------------------------------





SCF24137b
SCF BARGE LINE LLC
1155083
SCF24135b
SCF BARGE LINE LLC
1155084
SCF24133b
SCF BARGE LINE LLC
1155085
SCF24131b
SCF BARGE LINE LLC
1155086
SCF24129b
SCF BARGE LINE LLC
1155087
SCF24128b
SCF BARGE LINE LLC
1155088
SCF24127b
SCF BARGE LINE LLC
1155089
SCF24126b
SCF BARGE LINE LLC
1155090
SCF24144b
SCF BARGE LINE LLC
1156495
SCF24165b
SCF BARGE LINE LLC
1156496
SCF24166b
SCF BARGE LINE LLC
1156497
SCF24167b
SCF BARGE LINE LLC
1156498
SCF24169b
SCF BARGE LINE LLC
1156499
SCF24171b
SCF BARGE LINE LLC
1156501
SCF24173b
SCF BARGE LINE LLC
1156502
SCF24175b
SCF BARGE LINE LLC
1156503
SCF24177b
SCF BARGE LINE LLC
1156504
SCF24181b
SCF BARGE LINE LLC
1156505
SCF24180b
SCF BARGE LINE LLC
1156506
SCF24179b
SCF BARGE LINE LLC
1156507
SCF24178b
SCF BARGE LINE LLC
1156508
SCF24176b
SCF BARGE LINE LLC
1156509
SCF24174b
SCF BARGE LINE LLC
1156510
SCF24172b
SCF BARGE LINE LLC
1156511
SCF24170b
SCF BARGE LINE LLC
1156513
SCF24168b
SCF BARGE LINE LLC
1156514
SCF24045
SCF BARGE LINE LLC
1157834
SCF24044
SCF BARGE LINE LLC
1157835
SCF24048
SCF BARGE LINE LLC
1157837
SCF24050
SCF BARGE LINE LLC
1157838
SCF24056
SCF BARGE LINE LLC
1157852
SCF24055
SCF BARGE LINE LLC
1157854
SCF24054
SCF BARGE LINE LLC
1157855
SCF24053
SCF BARGE LINE LLC
1157856
SCF24052
SCF BARGE LINE LLC
1157857
SCF24051
SCF BARGE LINE LLC
1157863
SCF24047
SCF BARGE LINE LLC
1157865
SCF24067
SCF BARGE LINE LLC
1158151
SCF24068
SCF BARGE LINE LLC
1158152
SCF24069
SCF BARGE LINE LLC
1158153
SCF24070
SCF BARGE LINE LLC
1158154
SCF24071
SCF BARGE LINE LLC
1158155
SCF24072
SCF BARGE LINE LLC
1158156
SCF24073
SCF BARGE LINE LLC
1158157
SCF24074
SCF BARGE LINE LLC
1158158
SCF24075
SCF BARGE LINE LLC
1158159
SCF24076
SCF BARGE LINE LLC
1158160



41084.00006

--------------------------------------------------------------------------------





SCF24327b
SCF BARGE LINE LLC
1158161
SCF24328b
SCF BARGE LINE LLC
1158162
SCF24329b
SCF BARGE LINE LLC
1158163
SCF24330b
SCF BARGE LINE LLC
1158164
SCF24331b
SCF BARGE LINE LLC
1158165
SCF24332b
SCF BARGE LINE LLC
1158166
SCF24333b
SCF BARGE LINE LLC
1158167
SCF24335b
SCF BARGE LINE LLC
1158169
SCF24336b
SCF BARGE LINE LLC
1158170
SCF24184b
SCF BARGE LINE LLC
1158638
SCF24183b
SCF BARGE LINE LLC
1158639
SCF24182b
SCF BARGE LINE LLC
1158640
SCF24057
SCF BARGE LINE LLC
1158996
SCF24058
SCF BARGE LINE LLC
1158997
SCF24060
SCF BARGE LINE LLC
1158998
SCF24059
SCF BARGE LINE LLC
1158999
SCF24061
SCF BARGE LINE LLC
1159000
SCF24063
SCF BARGE LINE LLC
1159001
SCF24065
SCF BARGE LINE LLC
1159002
SCF24300b
SCF BARGE LINE LLC
1159003
SCF24302b
SCF BARGE LINE LLC
1159004
SCF24311b
SCF BARGE LINE LLC
1159005
SCF24310b
SCF BARGE LINE LLC
1159006
SCF24309b
SCF BARGE LINE LLC
1159007
SCF24308b
SCF BARGE LINE LLC
1159008
SCF24307b
SCF BARGE LINE LLC
1159009
SCF24306b
SCF BARGE LINE LLC
1159010
SCF24305b
SCF BARGE LINE LLC
1159011
SCF24304b
SCF BARGE LINE LLC
1159012
SCF24303b
SCF BARGE LINE LLC
1159013
SCF24319b
SCF BARGE LINE LLC
1159014
SCF24318b
SCF BARGE LINE LLC
1159018
SCF24317b
SCF BARGE LINE LLC
1159019
SCF24316b
SCF BARGE LINE LLC
1159020
SCF24315b
SCF BARGE LINE LLC
1159021
SCF24314b
SCF BARGE LINE LLC
1159022
SCF24313b
SCF BARGE LINE LLC
1159023
SCF24312b
SCF BARGE LINE LLC
1159024
SCF24301b
SCF BARGE LINE LLC
1159025
SCF24066
SCF BARGE LINE LLC
1159026
SCF24064
SCF BARGE LINE LLC
1159027
SCF24062
SCF BARGE LINE LLC
1159028
SCF24320b
SCF BARGE LINE LLC
1161592
SCF24321b
SCF BARGE LINE LLC
1161593
SCF24322b
SCF BARGE LINE LLC
1161594
SCF24323b
SCF BARGE LINE LLC
1161595
SCF24325b
SCF BARGE LINE LLC
1161596



41084.00006

--------------------------------------------------------------------------------





SCF24326b
SCF BARGE LINE LLC
1161603
SCF24324b
SCF BARGE LINE LLC
1161604
SCF24205
SCF BARGE LINE LLC
1162321
SCF24203
SCF BARGE LINE LLC
1162322
SCF24201
SCF BARGE LINE LLC
1162323
SCF24208
SCF BARGE LINE LLC
1163598
SCF24209
SCF BARGE LINE LLC
1163601
SCF24211
SCF BARGE LINE LLC
1163602
SCF24213
SCF BARGE LINE LLC
1163603
SCF24215
SCF BARGE LINE LLC
1163605
SCF24217
SCF BARGE LINE LLC
1163606
SCF24219
SCF BARGE LINE LLC
1163607
SCF24214
SCF BARGE LINE LLC
1163618
SCF24218
SCF BARGE LINE LLC
1163619
SCF24216
SCF BARGE LINE LLC
1163620
SCF24220
SCF BARGE LINE LLC
1163624
SCF2500
SCF BARGE LINE LLC
1163894
SCF2571b
SCF BARGE LINE LLC
1163897
SCF2570b
SCF BARGE LINE LLC
1163899
SCF2569b
SCF BARGE LINE LLC
1163901
SCF2561b
SCF BARGE LINE LLC
1163914
SCF2559b
SCF BARGE LINE LLC
1163917
SCF2553b
SCF BARGE LINE LLC
1163925
SCF2502
SCF BARGE LINE LLC
1163928
SCF2501
SCF BARGE LINE LLC
1163931
SCF2574b
SCF BARGE LINE LLC
1169702
SCF2505
SCF BARGE LINE LLC
1169707
SCF2506
SCF BARGE LINE LLC
1169708
SCF2516
SCF BARGE LINE LLC
1169713
SCF2513
SCF BARGE LINE LLC
1169716
SCF26100b
SCF BARGE LINE LLC
1182413
SCF26101b
SCF BARGE LINE LLC
1182417
SCF26102b
SCF BARGE LINE LLC
1182418
SCF26103b
SCF BARGE LINE LLC
1182420
SCF26104b
SCF BARGE LINE LLC
1182427
SCF26000
SCF BARGE LINE LLC
1182437
SCF26001
SCF BARGE LINE LLC
1182438
SCF26003
SCF BARGE LINE LLC
1182440
SCF26005
SCF BARGE LINE LLC
1182441
SCF26006
SCF BARGE LINE LLC
1182452
SCF26004
SCF BARGE LINE LLC
1182453
SCF26110b
SCF BARGE LINE LLC
1186891
SCF26111b
SCF BARGE LINE LLC
1186893
SCF26112b
SCF BARGE LINE LLC
1186895
SCF26113b
SCF BARGE LINE LLC
1186896
SCF26114b
SCF BARGE LINE LLC
1186902
SCF26015
SCF BARGE LINE LLC
1186904



41084.00006

--------------------------------------------------------------------------------





SCF26016
SCF BARGE LINE LLC
1186906
SCF26017
SCF BARGE LINE LLC
1186908
SCF26018
SCF BARGE LINE LLC
1186911
SCF26020
SCF BARGE LINE LLC
1186912
SCF26022
SCF BARGE LINE LLC
1186920
SCF26019
SCF BARGE LINE LLC
1186921
SCF26021
SCF BARGE LINE LLC
1187015
SCF26120b
SCF BARGE LINE LLC
1193435
SCF26121b
SCF BARGE LINE LLC
1193436
SCF26122b
SCF BARGE LINE LLC
1193437
SCF26123b
SCF BARGE LINE LLC
1193438
SCF26125b
SCF BARGE LINE LLC
1193439
SCF26127b
SCF BARGE LINE LLC
1193440
SCF26126b
SCF BARGE LINE LLC
1193450
SCF26124b
SCF BARGE LINE LLC
1193451
SCF26030
SCF BARGE LINE LLC
1193453
SCF26031
SCF BARGE LINE LLC
1193455
SCF26032
SCF BARGE LINE LLC
1193456
SCF26033
SCF BARGE LINE LLC
1193457
SCF26034
SCF BARGE LINE LLC
1193467
SCF27000
SCF BARGE LINE LLC
1194831
SCF27001
SCF BARGE LINE LLC
1194832
SCF27002
SCF BARGE LINE LLC
1194833
SCF27003
SCF BARGE LINE LLC
1194834
SCF27005
SCF BARGE LINE LLC
1194836
SCF27004
SCF BARGE LINE LLC
1194845
SCF27012
SCF BARGE LINE LLC
1194848
SCF27013
SCF BARGE LINE LLC
1194849
SCF27014
SCF BARGE LINE LLC
1194850
SCF27015
SCF BARGE LINE LLC
1194852
SCF27017
SCF BARGE LINE LLC
1194854
SCF27016
SCF BARGE LINE LLC
1194863
SCF26135b
SCF BARGE LINE LLC
1195784
SCF26172b
SCF BARGE LINE LLC
1195787
SCF26173b
SCF BARGE LINE LLC
1195788
SCF26174b
SCF BARGE LINE LLC
1195789
SCF26175b
SCF BARGE LINE LLC
1195790
SCF26176b
SCF BARGE LINE LLC
1195791
SCF26177b
SCF BARGE LINE LLC
1195792
SCF26140b
SCF BARGE LINE LLC
1195818
SCF26141b
SCF BARGE LINE LLC
1195819
SCF26142b
SCF BARGE LINE LLC
1195820
SCF26143b
SCF BARGE LINE LLC
1195821
SCF26144b
SCF BARGE LINE LLC
1195822
SCF26145b
SCF BARGE LINE LLC
1195823
SCF26146b
SCF BARGE LINE LLC
1195824
SCF26147b
SCF BARGE LINE LLC
1195825



41084.00006

--------------------------------------------------------------------------------





SCF26148b
SCF BARGE LINE LLC
1195826
SCF26149b
SCF BARGE LINE LLC
1195827
SCF26136b
SCF BARGE LINE LLC
1195828
SCF26137b
SCF BARGE LINE LLC
1195829
SCF26138b
SCF BARGE LINE LLC
1195830
SCF26139b
SCF BARGE LINE LLC
1195831
SCF26150b
SCF BARGE LINE LLC
1195832
SCF26151b
SCF BARGE LINE LLC
1195833
SCF26152b
SCF BARGE LINE LLC
1195834
SCF26153b
SCF BARGE LINE LLC
1195835
SCF27100b
SCF BARGE LINE LLC
1206646
SCF27101b
SCF BARGE LINE LLC
1206647
SCF27102b
SCF BARGE LINE LLC
1206648
SCF27103b
SCF BARGE LINE LLC
1206649
SCF27104b
SCF BARGE LINE LLC
1206650
SCF27105b
SCF BARGE LINE LLC
1206651
SCF27106b
SCF BARGE LINE LLC
1206652
SCF27107b
SCF BARGE LINE LLC
1206653
SCF27108b
SCF BARGE LINE LLC
1206654
SCF27109b
SCF BARGE LINE LLC
1206655
SCF27110b
SCF BARGE LINE LLC
1206656
SCF27111b
SCF BARGE LINE LLC
1206657
SCF27112b
SCF BARGE LINE LLC
1206658
SCF28100b
SCF BARGE LINE LLC
1209620
SCF28101b
SCF BARGE LINE LLC
1209621
SCF28102b
SCF BARGE LINE LLC
1209622
SCF28103b
SCF BARGE LINE LLC
1209623
SCF28104b
SCF BARGE LINE LLC
1209625
SCF28105b
SCF BARGE LINE LLC
1209641
SCF28106b
SCF BARGE LINE LLC
1210119
SCF28107b
SCF BARGE LINE LLC
1210120
SCF28108b
SCF BARGE LINE LLC
1210121
SCF28000
SCF BARGE LINE LLC
1210122
SCF28001
SCF BARGE LINE LLC
1210123
SCF28002
SCF BARGE LINE LLC
1210124
SCF28003
SCF BARGE LINE LLC
1210394
SCF1001b
SCF BARGE LINE LLC
1224947
SCF1002b
SCF BARGE LINE LLC
1224948
SCF1003b
SCF BARGE LINE LLC
1224949
SCF1004b
SCF BARGE LINE LLC
1224950
SCF1005b
SCF BARGE LINE LLC
1224951
SCF1006b
SCF BARGE LINE LLC
1224952
SCF1007b
SCF BARGE LINE LLC
1224953
SCF1008b
SCF BARGE LINE LLC
1224954
SCF1009b
SCF BARGE LINE LLC
1224955
SCF1010b
SCF BARGE LINE LLC
1224956
SCF1011b
SCF BARGE LINE LLC
1224957



41084.00006

--------------------------------------------------------------------------------





SCF1012b
SCF BARGE LINE LLC
1224958
SCF1013b
SCF BARGE LINE LLC
1224959
SCF1014b
SCF BARGE LINE LLC
1224960
SCF1015b
SCF BARGE LINE LLC
1224961
SCF1016b
SCF BARGE LINE LLC
1224962
SCF1017b
SCF BARGE LINE LLC
1224963
SCF1018b
SCF BARGE LINE LLC
1224964
SCF1019b
SCF BARGE LINE LLC
1224965
SCF1020b
SCF BARGE LINE LLC
1224966
SCF1021b
SCF BARGE LINE LLC
1224967
SCF1022b
SCF BARGE LINE LLC
1224968
SCF1023b
SCF BARGE LINE LLC
1224969
SCF1024b
SCF BARGE LINE LLC
1224970
SCF1025b
SCF BARGE LINE LLC
1224971
SCF1026b
SCF BARGE LINE LLC
1224972
SCF11102b
SCF BARGE LINE LLC
1231357
SCF14101b
SCF BARGE LINE LLC
1251209
SCF14102b
SCF BARGE LINE LLC
1251211
SCF14103b
SCF BARGE LINE LLC
1251212
SCF14104b
SCF BARGE LINE LLC
1251213
SCF14105b
SCF BARGE LINE LLC
1251214
SCF14127b
SCF BARGE LINE LLC
1251215
SCF14106b
SCF BARGE LINE LLC
1251216
SCF14107b
SCF BARGE LINE LLC
1251217
SCF14108b
SCF BARGE LINE LLC
1251218
SCF14109b
SCF BARGE LINE LLC
1251219
SCF14110b
SCF BARGE LINE LLC
1251220
SCF14111b
SCF BARGE LINE LLC
1251221
SCF14112b
SCF BARGE LINE LLC
1251222
SCF14113b
SCF BARGE LINE LLC
1251223
SCF14114b
SCF BARGE LINE LLC
1251224
SCF14115b
SCF BARGE LINE LLC
1251225
SCF14116b
SCF BARGE LINE LLC
1251226
SCF14117b
SCF BARGE LINE LLC
1251227
SCF14129b
SCF BARGE LINE LLC
1251228
SCF14118b
SCF BARGE LINE LLC
1251229
SCF14119b
SCF BARGE LINE LLC
1251230
SCF14120b
SCF BARGE LINE LLC
1251231
SCF14121b
SCF BARGE LINE LLC
1251232
SCF14122b
SCF BARGE LINE LLC
1251233
SCF14123b
SCF BARGE LINE LLC
1251234
SCF14130b
SCF BARGE LINE LLC
1251235
SCF14124b
SCF BARGE LINE LLC
1251236
SCF14125b
SCF BARGE LINE LLC
1251237
SCF14126b
SCF BARGE LINE LLC
1251238
SCF14128b
SCF BARGE LINE LLC
1251239
SCF14131b
SCF BARGE LINE LLC
1251911



41084.00006

--------------------------------------------------------------------------------





SCF14132b
SCF BARGE LINE LLC
1251912
SCF14133b
SCF BARGE LINE LLC
1251913
SCF14134b
SCF BARGE LINE LLC
1251914
SCF14135b
SCF BARGE LINE LLC
1251915
SCF14136b
SCF BARGE LINE LLC
1251916
SCF14137b
SCF BARGE LINE LLC
1251917
SCF14138b
SCF BARGE LINE LLC
1251918
SCF14139b
SCF BARGE LINE LLC
1251919
SCF14140b
SCF BARGE LINE LLC
1251920
SCF14141b
SCF BARGE LINE LLC
1251921
SCF14142b
SCF BARGE LINE LLC
1251922
SCF14143b
SCF BARGE LINE LLC
1251923
SCF14144b
SCF BARGE LINE LLC
1251924
SCF14145b
SCF BARGE LINE LLC
1251925
SCF14146b
SCF BARGE LINE LLC
1251926
SCF14152b
SCF BARGE LINE LLC
1251927
SCF14153b
SCF BARGE LINE LLC
1251928
SCF14154b
SCF BARGE LINE LLC
1251929
SCF14155b
SCF BARGE LINE LLC
1251930
SCF11001
SCF BARGE LINE LLC
1231121
SCF11002
SCF BARGE LINE LLC
1231122
SCF11003
SCF BARGE LINE LLC
1231123
SCF11004
SCF BARGE LINE LLC
1231086
SCF11005
SCF BARGE LINE LLC
1231087
SCF11006
SCF BARGE LINE LLC
1231088
SCF11007
SCF BARGE LINE LLC
1231089
SCF11008
SCF BARGE LINE LLC
1231090
SCF11009
SCF BARGE LINE LLC
1231091
SCF11010
SCF BARGE LINE LLC
1231092
SCF11011
SCF BARGE LINE LLC
1231093
SCF11101b
SCF BARGE LINE LLC
1231356
SCF11103b
SCF BARGE LINE LLC
1231358
SCF11104b
SCF BARGE LINE LLC
1231359
SCF11105b
SCF BARGE LINE LLC
1231360
SCF11106b
SCF BARGE LINE LLC
1231361
SCF11107b
SCF BARGE LINE LLC
1231362
SCF11108b
SCF BARGE LINE LLC
1231363
SCF11109b
SCF BARGE LINE LLC
1231364
SCF11110b
SCF BARGE LINE LLC
1231365
SCF11111b
SCF BARGE LINE LLC
1231366
SCF11112b
SCF BARGE LINE LLC
1231367
SCF11113b
SCF BARGE LINE LLC
1231368
SCF11114b
SCF BARGE LINE LLC
1231369
SCF11115b
SCF BARGE LINE LLC
1231370
SCF11116b
SCF BARGE LINE LLC
1231371
SCF11117b
SCF BARGE LINE LLC
1231372
SCF11118b
SCF BARGE LINE LLC
1231373



41084.00006

--------------------------------------------------------------------------------





SCF11119b
SCF BARGE LINE LLC
1231374
SCF11120b
SCF BARGE LINE LLC
1231375
SCF11121b
SCF BARGE LINE LLC
1231376
SCF11122b
SCF BARGE LINE LLC
1231377
SCF11123b
SCF BARGE LINE LLC
1231378
SCF11124b
SCF BARGE LINE LLC
1231379
SCF11125b
SCF BARGE LINE LLC
1231380
SCF11126b
SCF BARGE LINE LLC
1231381
SCF11127b
SCF BARGE LINE LLC
1231382
SCF11128b
SCF BARGE LINE LLC
1231383
SCF11129b
SCF BARGE LINE LLC
1231384
SCF11130b
SCF BARGE LINE LLC
1231385
SCF11131b
SCF BARGE LINE LLC
1231386
SCF11132b
SCF BARGE LINE LLC
1231387
SCF11133b
SCF BARGE LINE LLC
1231388
SCF11134b
SCF BARGE LINE LLC
1231389
SCF11135b
SCF BARGE LINE LLC
1231390
SCF11136b
SCF BARGE LINE LLC
1231391
SCF11137b
SCF BARGE LINE LLC
1231392
SCF11138b
SCF BARGE LINE LLC
1231393
SCF11139b
SCF BARGE LINE LLC
1231394
SCF11140b
SCF BARGE LINE LLC
1231395
SCF11141b
SCF BARGE LINE LLC
1231482
SCF11142b
SCF BARGE LINE LLC
1231483
SCF11143b
SCF BARGE LINE LLC
1231484
SCF14000
SCF BARGE LINE LLC
1253019
SCF14001
SCF BARGE LINE LLC
1253020
SCF14002
SCF BARGE LINE LLC
1253021
SCF14003
SCF BARGE LINE LLC
1253022
SCF14004
SCF BARGE LINE LLC
1253023
SCF14005
SCF BARGE LINE LLC
1253024
SCF14006
SCF BARGE LINE LLC
1253025
SCF14007
SCF BARGE LINE LLC
1253026
SCF14008
SCF BARGE LINE LLC
1253027
SCF14009
SCF BARGE LINE LLC
1253028
SCF14010
SCF BARGE LINE LLC
1253029
SCF14011
SCF BARGE LINE LLC
1253030
SCF14012
SCF BARGE LINE LLC
1253031
SCF14013
SCF BARGE LINE LLC
1253032
SCF14014
SCF BARGE LINE LLC
1253033
SCF16000
SCF BARGE LINE LLC
1272983
SCF16001
SCF BARGE LINE LLC
1272984
SCF16002
SCF BARGE LINE LLC
1272985
SCF16003
SCF BARGE LINE LLC
1272986
SCF16004
SCF BARGE LINE LLC
1272987
SCF16005
SCF BARGE LINE LLC
1272988
SCF16006
SCF BARGE LINE LLC
1272989



41084.00006

--------------------------------------------------------------------------------





SCF16007
SCF BARGE LINE LLC
1272990
SCF16008
SCF BARGE LINE LLC
1272991
SCF16009
SCF BARGE LINE LLC
1272992
SCF16010
SCF BARGE LINE LLC
1273875
SCF16011
SCF BARGE LINE LLC
1273876
SCF16012
SCF BARGE LINE LLC
1273877
SCF16013
SCF BARGE LINE LLC
1273878
SCF16014
SCF BARGE LINE LLC
1273879
SCF16018
SCF BARGE LINE LLC
1273992
SCF16100b
SCF BARGE LINE LLC
1272953
SCF16101b
SCF BARGE LINE LLC
1272954
SCF16102b
SCF BARGE LINE LLC
1272955
SCF16103b
SCF BARGE LINE LLC
1272956
SCF16104b
SCF BARGE LINE LLC
1272957
SCF16105b
SCF BARGE LINE LLC
1272958
SCF16106b
SCF BARGE LINE LLC
1272959
SCF16107b
SCF BARGE LINE LLC
1272960
SCF16108b
SCF BARGE LINE LLC
1272961
SCF16109b
SCF BARGE LINE LLC
1272962
SCF16110b
SCF BARGE LINE LLC
1272963
SCF16111b
SCF BARGE LINE LLC
1272964
SCF16112b
SCF BARGE LINE LLC
1272965
SCF16113b
SCF BARGE LINE LLC
1272966
SCF16114b
SCF BARGE LINE LLC
1272967
SCF16115b
SCF BARGE LINE LLC
1272968
SCF16116b
SCF BARGE LINE LLC
1272969
SCF16117b
SCF BARGE LINE LLC
1272970
SCF16118b
SCF BARGE LINE LLC
1272971
SCF16119b
SCF BARGE LINE LLC
1272972
SCF16120b
SCF BARGE LINE LLC
1272973
SCF16121b
SCF BARGE LINE LLC
1272974
SCF16122b
SCF BARGE LINE LLC
1272975
SCF16123b
SCF BARGE LINE LLC
1272976
SCF16124b
SCF BARGE LINE LLC
1272977
SCF16125b
SCF BARGE LINE LLC
1272978
SCF16126b
SCF BARGE LINE LLC
1272979
SCF16127b
SCF BARGE LINE LLC
1272980
SCF16128b
SCF BARGE LINE LLC
1272981
SCF16129b
SCF BARGE LINE LLC
1272982
SCF24082
SCF BARGE LINE LLC
1153755
SCF24085
SCF BARGE LINE LLC
1153752
SCF24090
SCF BARGE LINE LLC
1153747
SCF24093
SCF BARGE LINE LLC
1155067
SCF24200
SCF BARGE LINE LLC
1158144







41084.00006

--------------------------------------------------------------------------------






SCHEDULE 5.17A SUBSIDIARIES


Name
Direct Owner
Jurisdiction
Ownership
 
 
 
 
Borrower:
 
 
 
SEACOR Holdings Inc.
N/A
DE
 
 
 
 
 
Subsidiaries:
 
 
 
 
 
 
 
Arctic Leasing LLC
SEACOR Commodity Trading LLC
DE
100%
Caribbean Tugz LLC
Seabulk Towing Holdings Inc.
DE
100%
CARIBSHIP LLC
SEACOR Container Lines LLC
DE
100%
CENTRAL GULF LINES, INC.
International Shipping Corporation
DE
100%
CLEANCOR Energy Solutions LLC
CLEANCOR Holdings LLC
DE
100%
CLEANCOR Holdings LLC
SEACOR Capital Corporation
DE
100%
CLEANCOR LNG LLC
CLEANCOR Energy Solutions LLC
DE
100%
CLEANCOR Pressure Vessels LLC
CLEANCOR Energy Solutions LLC
DE
100%
CLEANCOR SOLUCIONES ENERGÉTICAS LLC
CLEANCOR Energy Solutions LLC
PR
100%
C-Terms Partners
CLEANCOR Power Solutions LLC
FL
50%
C-Terms Partners
Port Dania Holdings I LLC
FL
50%
Eco-Tankers Crew Management LLC
Port Dania Holdings II LLC
DE
100%
F2 SEA Inc.
SEACOR Tankers Holdings Inc.
DE
100%
GATEWAY TERMINALS LLC
SEACOR Holdings Inc.
DE
100%
Graham Offshore Tugs LLC
SCF Terminals LLC
DE
100%
Illinois Corn Processing Holdings Inc.
Seabulk Towing Holdings Inc.
DE
100%



41084.00006

--------------------------------------------------------------------------------





International Shipholding Corporation
SEACOR Holdings Inc.
DE
100%
KS Maritime Holdings (US) LLC
SEACOR Ocean Transport Inc.
DE
100%
MCCALL BOAT RENTALS OCEAN BARGES LLC
SEABULK TOWING, INC.
DE
100%
Mesa LNG Partners LLC
SEACOR Ocean Transport Inc.
DE
100%
O'Brien's Response Management, L.L.C.
CLEANCOR LNG LLC
DE
100%
ORM Holdings II LLC
Witt O'Brien's, LLC
DE
100%
ORM Holdings Inc.
ORM Holdings Inc.
DE
100%
Phoenix Crew Management LLC
SEACOR Holdings Inc.
DE
100%
Port Dania Holdings I LLC
SEACOR Tankers Holdings Inc.
DE
100%
Port Dania Holdings II LLC
SIL Holdings LLC
DE
100%
SCF Barge Line LLC
SIL Holdings LLC
DE
100%
SCF Barge Line Vessel Holdings LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF Colombia (US) LLC
Seabulk Petroleum Transport LLC
DE
100%
SCF Fleeting LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF Lewis and Clark Fleeting LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF Lewis and Clark Terminals LLC
SCF Fleeting LLC
DE
100%
SCF Marine Inc.
SCF Terminals LLC
DE
100%
SCF Real Estate LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF RIVERPORT LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF Services LLC
SCF Real Estate LLC
DE
100%
SCF Shipyards LLC
SEACOR Inland River Transport Inc.
DE
100%
SCF Terminals LLC
SEACOR Inland River Transport Inc.
DE
100%



41084.00006

--------------------------------------------------------------------------------





SCF Waxler Marine LLC
SEACOR Inland River Transport Inc.
DE
100%
Seabulk Chemical Transport Inc.
SEACOR Inland River Transport Inc.
DE
100%
Seabulk Fleet Management LLC
SEACOR Tankers Inc.
DE
100%
Seabulk Marine Services, Inc.
SEACOR Ocean Transport Inc.
FL
100%
SEABULK OCEAN TRANSPORT, INC.
SEACOR Tankers Holdings Inc.
FL
100%
Seabulk Petroleum Transport LLC
SEACOR Tankers Inc.
DE
100%
Seabulk Tankers, Inc.
SEACOR Tankers Inc.
DE
100%
Seabulk Towing Holdings Inc.
SEACOR Tankers Holdings Inc.
DE
100%
Seabulk Towing Services, Inc.
SEACOR Ocean Transport Inc.
FL
100%
SEABULK TOWING, INC.
Seabulk Towing Holdings Inc.
DE
100%
Seabulk Transport Inc.
Seabulk Towing Holdings Inc.
DE
100%
Seacap APT Leasing Inc.
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates II LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates III LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates IV LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates IX LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates V LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates VI LLC
SEACOR Capital Corporation
DE
100%
SEACAP Leasing Associates X LLC
SEACOR Capital Corporation
DE
100%
SEACOR AMH LLC
SCF Terminals LLC
DE
100%
SEACOR Asset Management LLC
SEACOR Meridian Inc.
DE
100%



41084.00006

--------------------------------------------------------------------------------





SEACOR Capital Corporation
SEACOR Holdings Inc.
DE
100%
SEACOR Commodity Trading LLC
SEACOR Capital Corporation
DE
100%
SEACOR Container Lines LLC
SEACOR Ocean Transport Inc.
DE
100%
SEACOR Environmental Services Inc.
SEACOR Holdings Inc.
DE
100%
SEACOR Inland River Transport Inc.
SEACOR Holdings Inc.
DE
100%
SEACOR Island Lines LLC
SIL Holdings LLC
DE
100%
SEACOR Management Services Inc.
SEACOR Holdings Inc.
DE
100%
SEACOR Merchant LLC
SEACOR Holdings Inc.
DE
100%
SEACOR Meridian Inc.
SEACOR Holdings Inc.
DE
100%
SEACOR Ocean Investments LLC
SEACOR Ocean Transport Inc.
DE
100%
SEACOR Ocean Transport Inc.
SEACOR Holdings Inc.
DE
100%
SEACOR Offshore Ocean Barges LLC
SEACOR Ocean Transport Inc.
DE
100%
SEACOR Payroll Management LLC
SEACOR Meridian Inc.
DE
100%
SEACOR Response Inc.
SEACOR Environmental Services Inc.
DE
100%
SEACOR Sugar LLC
SEACOR Capital Corporation
DE
100%
SEACOR Tankers Holdings Inc.
SEACOR Ocean Transport Inc.
DE
100%
SEACOR Tankers Inc.
SEACOR Tankers Holdings Inc.
DE
100%
SEACOR Vision Ocean Barges LLC
SEACOR Ocean Transport Inc.
DE
100%
SEACOR Worldwide Ocean Barges LLC
SEACOR Ocean Transport Inc.
DE
100%
SeaDor Holdings LLC
SEACOR Holdings Inc.
DE
100%
SIL Holdings LLC
SEACOR Container Lines LLC
DE
100%
SOYLUTIONS LLC
SCF Terminals LLC
IL
100%



41084.00006

--------------------------------------------------------------------------------





Strategic Crisis Advisors LLC
Witt O'Brien's, LLC
GA
100%
Trailer Bridge Holdings LLC
SEACOR Ocean Transport Inc.
DE
100%
United Ocean Services Inc.
International Shipholding Corporation
DE
100%
WATERMAN STEAMSHIP CORPORATION
International Shipholding Corporation
NY
100%
WESTON BARGE LINE, INC.
SCF Barge Line LLC
DE
100%
WITT O'BRIEN'S INSURANCE SERVICES, LLC
O'Brien's Response Management, L.L.C.
NJ
100%
Witt O'Brien's Payroll Management LLC
Witt O'Brien's, LLC
DE
100%
WITT O'BRIEN'S PR LLC
Witt O'Brien's, LLC
PR
100%
Witt O'Brien's USVI, LLC
Witt O'Brien's, LLC
USVI
100%
Witt O'Brien's, LLC
ORM Holdings Inc.
DE
54.2%
Witt O'Brien's, LLC
ORM Holdings II LLC
DE
45.8%
SCF/JAR Investments LLC
SCF Barge Line LLC
DE
97%
SCF Bunge Marine LLC
SCF Waxler Marine LLC
DE
57%
SEA-Vista III LLC
SEACOR Tankers Inc.
DE
85%
SEA-Vista II LLC
SEA-Vista III LLC
DE
80%
SEA-Vista I LLC
SEA-Vista II LLC
DE
75%





41084.00006

--------------------------------------------------------------------------------






SCHEDULE 5.17B UNRESTRICTED SUBSIDIARIES




Name
Type of Org
Jurisdiction
1.    SCF/JAR Investments LLC
LLC
DE
2.    SCF Towboat III, L.P.
Corp.
DE
3.    Bunge-SCF Grain, LLC
LLC
DE
4.    WRCY LLC
LLC
IL
5.    SCF Colombia (MI) LLC
LLC
Cayman Islands
6.    SCF Colombia Fluvial (MI) LLC
LLC
Cayman Islands
7.    SCF Colombia (MI) I LLC
LLC
Cayman Islands
8.    SCF Colombia (MI) II LLC
LLC
Cayman Islands
9.    SCF Colombia (MI) III LLC
LLC
Cayman Islands
10.    SCF Colombia (MI) IV LLC
LLC
Cayman Islands
11.    Naviera Central S.A
Corp.
Colombia
12.    SCF International LLC
LLC
Marshall Islands
13.    SCFCo Holdings LLC
LLC
Marshall Islands
14.    SCFCo EC I LLC
LLC
Marshall Islands
15.    SCFCo EC 2 LLC
LLC
Marshall Islands
16.    SCFCo EC 3 LLC
LLC
Marshall Islands
17.    SCFCo EC 4 LLC
LLC
Marshall Islands
18.    SCFCo EC 5 LLC
LLC
Marshall Islands
19.    SCFCo EC 6 LLC
LLC
Marshall Islands
20.    SCFCo EC 7 LLC
LLC
Marshall Islands
21.    SCFCo Holdco I LLC
LLC
Marshall Islands
22.    Interbarge Uruguay S.R.L.
Corp.
Uruguay
23.    Interbarge de Paraguay SRL
Corp.
Paraguay
24.    SCF Bunge Marine LLC
LLC
DE
25.    Eagle Fabrication, LLC
LLC
IL
26.    SEACOR Gas Transport Corporation
Corp.
Marshall Islands
27.    Mandarin Containers Limited
Corp.
British Virgin Islands
28.    SEA-Vista III LLC
LLC
DE
29.    SEA-Vista II LLC
LLC
DE



41084.00006

--------------------------------------------------------------------------------





30.    SEA-Vista I LLC
LLC
DE
31.    Lightship Tankers I LLC
LLC
DE
32.    Lightship Tankers II LLC
LLC
DE
33.    Lightship Tankers III LLC
LLC
DE
34.    Lightship Tankers IV LLC
LLC
DE
35.    Lightship Tankers V LLC
LLC
DE
36.    Seabulk Energy Transport LLC
LLC
DE
37.    SEA-Vista Newbuild I LLC
LLC
DE
38.    SEA-Vista Newbuild II LLC
LLC
DE
39.    Seabulk Challenge LLC
LLC
DE
40.    SEA-Vista Newbuild III LLC
LLC
DE
41.    SEA-Vista ATB I LLC
LLC
DE
42.    LCI Shipholdings Inc
Corp.
Marshall Islands
43.    Rail Ferry Vessel Holdings LLC
LLC
Marshall Islands
44.    Gulf South Shipping PTE Ltd
Corp.
Singapore
45.    Rail Ferry Newbuild I LLC
LLC
Marshall Island
46.    Rail Ferry Newbuild II LLC
LLC
Marshall Islands
47.    Golfo de Mexico Rail-Ferry Holdings LLC
LLC
DE
48.    Central Gulf Railcar Services LLC
LLC
AL
49.    CG Railway LLC
LLC
DE
50.    Terminales Transgolfo, S.A. de C.V.
Corp.
Mexico
51.    Arawak Line (T&C) Ltd
Corp.
Turks & Caicos
52.    SIL Payroll Management LLC
LLC
Marshall Islands
53.    KS Maritime Holdings LLC
LLC
Marshall Islands
54.    Kotug Seabulk Maritime LLC
LLC
Marshall Islands
55.    Seabulk Offshore de Mexico, SA de CV
Corp.
Mexico
56.    Seabulk Island Transport, Inc.
Corp.
Marshall Islands



41084.00006

--------------------------------------------------------------------------------





57.    SIT Payroll Management LLC
LLC
Marshall Islands
58.    Trailer Bridge, Inc.
Corp.
DE
59.    Svitzer Idku (S.A.E.)
Corp.
Egypt
60.    Witt Associates do Brasil Consultoria Ltda.
Corp.
Brazil
61.    Seafinal Limited
Corp.
British Virgin Islands
62.    Witt O’Brien’s Ltd
Corp.
England
63.    Rehab Al-Bahar for general Services, General Transport
Corp.
Iraq
64.    O’brien’s do Brasil Consultoria em Emergencias e Meio Ambiente S/A
Corp.
Brazil
65.    SEACAP Leasing Associates XI LLC
LLC
DE
66.    Midas Medici Group Holdings, Inc.
Corp.
DE
67.    SEACOR Capital (Asia) Limited
Corp.
Hong Kong
68.    Magsaysay-Seacor Inc.
Corp.
Philippines
69.    Avion Pacific Limited
Corp.
Hong Kong
70.    Asian Sky Group Limited
Corp.
 
71.    VA&E Trading USA LLC
LLC
DE
72.    VA&E Commodity Investment Limited
Corp.
United Kingdom
73.    VA&E Trading LLP
Corp.
United Kingdom
74.    Pantagro-Pantanal Produtos Agropecuarios Ltda
Corp.
Brazil
75.    CLEANCOR Power Solutions LLC
LLC
Marshall Islands
76.    SEACAP AW LLC
LLC
Marshall Islands
77.    GTI AW I
Corp.
Rep of Mauritius





41084.00006

--------------------------------------------------------------------------------






SCHEDULE 6.2 APPROVED APPRAISERS


Jacq. Pierot Jr. & Sons, Inc. MCA Associates, Inc.
Dufour, Laskay & Strouse, Inc.




41084.00006

--------------------------------------------------------------------------------






SCHEDULE 7.2 EXISTING LIENS
None.




41084.00006

--------------------------------------------------------------------------------






SCHEDULE 7.3 EXISTING INDEBTEDNESS
1. Indenture, dated as of December 11, 2012, between SEACOR Holdings Inc. and
Wells Fargo Bank, National Association, as trustee (including therein Form of
2.5% Convertible Senior Notes Due 2027).
2. Supplemental Indenture, dated as of December 17, 2017, between SEACOR
Holdings Inc. and Wells Fargo Bank, National Association, as Trustee to the
Indenture dated December 11, 2012, between SEACOR Holdings Inc. and Wells Fargo
Bank, National Association, as Trustee.
3. Indenture, dated as of November 13, 2013, between SEACOR Holdings Inc. and
Wells Fargo Bank, National Association, as trustee (including therein Form of
3.00% Convertible Senior Notes due 2028).
4. Indenture, dated as of May 15, 2018, between SEACOR Holdings Inc. and Wells
Fargo Bank, National Association, as trustee (including therein Form of 3.25%
Convertible Senior Notes Due 2030).
5. Security Agreement – Conditional Sales Contract, between SCF Lewis and Clark
Terminals LLC and Roland Machinery Company, as Seller.
6. Change in Terms Agreement, dated November 22, 2013, between Soylutions LLC
and Peoples National Bank, N.A.
7. (i) Mortgage and Security Agreement, dated March 21, 2016, between C-Terms
Partners and Valley National Bank, as Mortgagee and (ii) $7,500,000 Promissory
Note, dated March 21, 2016, between C-Terms Partners and Valley National Bank.








41084.00006

--------------------------------------------------------------------------------






SCHEDULE 7.4


EXISTING TRANSACTIONS WITH AFFILIATES


None.




41084.00006

--------------------------------------------------------------------------------






SCHEDULE 7.5 EXISTING INVESTMENTS


None.











